EXHIBIT 10.1

 

 

 

SECURITIES PURCHASE AGREEMENT

 

 

by and between

 

 

SECURITY CAPITAL CORPORATION

 

 

and

 

 

J.H. WHITNEY MEZZANINE FUND, L.P.

 

 

--------------------------------------------------------------------------------

 

 

Dated as of January 14, 2004

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS

 

 

 

 

1.01

Definitions

 

1.02

Accounting Terms; Financial Statements

 

1.03

Knowledge of the Company

 

 

 

 

ARTICLE 2 PURCHASE AND SALE OF THE NOTE

 

 

 

 

2.01

Purchase and Sale of the Note

 

2.02

Fees

 

2.03

Closing

 

 

 

 

ARTICLE 3 CONDITIONS TO THE OBLIGATIONS OF THE PURCHASER TO PURCHASE THE NOTE

 

 

 

 

3.01

Representations and Warranties

 

3.02

Compliance with This Agreement

 

3.03

Secretary’s Certificates

 

3.04

Purchase of Note Permitted by Applicable Laws

 

3.05

Opinion of Counsel

 

3.06

Approval of Counsel to the Purchaser

 

3.07

Consents and Approvals

 

3.08

No Material Judgment or Order

 

3.09

Pro Forma Balance Sheet

 

3.10

Good Standing Certificates

 

3.11

No Litigation

 

3.12

Senior Loan Documents

 

3.13

Solvency Certificate

 

3.14

Cash Collateral Agreement

 

3.15

Documents

 

3.16

Financial Condition

 

 

 

 

ARTICLE 4 CONDITIONS TO THE OBLIGATIONS OF THE COMPANY TO ISSUE AND SELL THE
NOTE

 

 

 

 

4.01

Representations and Warranties

 

4.02

Compliance with this Agreement

 

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

 

 

 

5.01

Corporate Existence and Power

 

5.02

Authorization; No Contravention

 

5.03

Governmental Authorization; Third Party Consents

 

 

i

--------------------------------------------------------------------------------


 

5.04

Binding Effect

 

5.05

No Legal Bar

 

5.06

Litigation

 

5.07

No Default or Breach

 

5.08

Title to Properties

 

5.09

Use of Real Property

 

5.10

Taxes

 

5.11

SEC Reports; Financial Condition

 

5.12

Operating Company

 

5.13

Disclosure

 

5.14

Absence of Certain Changes or Events

 

5.15

Environmental Matters

 

5.16

Investment Company/Government Regulations

 

5.17

Subsidiaries

 

5.18

Private Offering

 

5.19

Broker’s, Finder’s or Similar Fees

 

5.20

Labor Relations

 

5.21

Employee Benefit Plans

 

5.22

Patents, Trademarks, Etc

 

5.23

Potential Conflicts of Interest

 

5.24

Trade Relations

 

5.25

Outstanding Borrowings

 

5.26

Material Contracts

 

5.27

Insurance

 

5.28

Products Liability.

 

5.29

Solvency

 

5.30

Other Documents

 

5.31

Payments

 

5.32

No Restrictions on Subsidiary Distributions to the Company

 

 

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

 

 

 

6.01

Authorization; No Contravention

 

6.02

Binding Effect

 

6.03

No Legal Bar

 

6.04

Purchase for Own Account

 

6.05

Corporate Existence and Power

 

6.06

Broker’s, Finder’s or Similar Fees

 

6.07

Governmental Authorization; Third Party Consent

 

 

 

 

ARTICLE 7 INDEMNIFICATION

 

 

 

 

7.01

Indemnification

 

7.02

Procedure; Notification

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE 8 AFFIRMATIVE COVENANTS

 

 

 

 

8.01

Financial Statements and Other Information

 

8.02

Preservation of Corporate Existence

 

8.03

Payment of Obligations

 

8.04

Compliance with Laws

 

8.05

Environmental Laws

 

8.06

Inspection

 

8.07

Payment of Note

 

8.08

Maintenance of Properties; Insurance

 

8.09

Books and Records

 

8.10

Board Nominees; Management Rights

 

8.11

Use of Proceeds

 

8.12

Guaranties; Liquidation of Non-Group Members

 

8.13

Minimum Cash Balance

 

 

 

 

ARTICLE 9 NEGATIVE COVENANTS

 

 

 

 

9.01

Fundamental Changes; Consolidations, Mergers and Acquisitions

 

9.02

Transactions with Affiliates

 

9.03

No Inconsistent Agreements

 

9.04A

Limitation on Indebtedness of Group Members

 

9.05

Limitation on Liens

 

9.06

Dispositions of Assets

 

9.07

Limitations on Restricted Payments

 

9.08

Financial Covenants

 

9.09

Employee Benefit Plans

 

9.10

Limitation on Business of the Company

 

9.11A

Investments

 

9.12

Contingent Obligations

 

9.13

Management Fees and Compensation

 

9.14

Fiscal Year

 

9.15

Press Release; Public Offering Materials

 

9.16

Subsidiaries

 

9.17

No Negative Pledges

 

9.18

No Restrictions on Subsidiary Distributions to the Company

 

9.19

Modification of Senior Loan Agreements

 

9.20

Limitations on Layering

 

9.21

Sale Leasebacks

 

9.22

Hedging Agreements

 

9.23

Independent Directors

 

 

 

 

ARTICLE 10 PREPAYMENT

 

 

 

 

10.01

Optional Prepayment

 

10.02

Mandatory Prepayment

 

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 11 MISCELLANEOUS

 

 

 

 

11.01

Survival of Representations and Warranties

 

11.02

Notices

 

11.03

Successors and Assigns

 

11.04

Amendment and Waiver

 

11.05

Signatures; Counterparts

 

11.06

Headings

 

11.07

GOVERNING LAW

 

11.08

JURISDICTION, JURY TRIAL WAIVER, ETC.

 

11.09

Severability

 

11.10

Rules of Construction

 

11.11

Entire Agreement

 

11.12

Certain Expenses

 

11.13

Publicity

 

11.14

Further Assurances

 

11.15

No Strict Construction

 

11.16

Tax Forms

 

11.17

Confidentiality

 

 

Schedule 5.01

Jurisdictions of Qualification

 

 

 

 

Schedule 5.06

Litigation

 

 

 

 

Schedule 5.09

Real Property

 

 

 

 

Schedule 5.11(c)

PD Holdings or Pumpkin Group Investments and Contingent Obligations

 

 

 

 

Schedule 5.14

Certain Events

 

 

 

 

Schedule 5.15

Environmental Matters

 

 

 

 

Schedule 5.17

Subsidiaries

 

 

 

 

Schedule 5.19

Broker’s, Finder’s or Similar Fees

 

 

 

 

Schedule 5.20

Labor Relations

 

 

 

 

Schedule 5.21

Employee Benefit Plans

 

 

 

 

Schedule 5.22

Patents, Trademarks, etc.

 

 

 

 

Schedule 5.23

Potential Conflicts of Interest

 

 

 

 

Schedule 5.24

Trade Relations

 

 

iv

--------------------------------------------------------------------------------


 

Schedule 5.25

Outstanding Borrowings

 

 

 

 

Schedule 5.26

Material Contracts

 

 

 

 

Schedule 5.27

Insurance

 

 

 

 

Schedule 5.28

Products Liability

 

 

 

 

Schedule 5.31

Payments

 

 

 

 

Schedule 9.02

Affiliate Transactions

 

 

 

 

Schedule 9.04

Permitted Indebtedness

 

 

 

 

Schedule 9.12

Contingent Obligations

 

 

 

 

Exhibit A

Form of Cash Collateral Agreement

 

 

 

 

Exhibit B

Form of Guaranty

 

 

 

 

Exhibit C

Form of Note

 

 

 

 

Exhibit D

Form of Compliance Certificate

 

 

v

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

AGREEMENT, dated as of January 14, 2004, by and between SECURITY CAPITAL
CORPORATION, a Delaware corporation (the “Company”), and J.H. WHITNEY MEZZANINE
FUND, L.P., a Delaware limited partnership (“WMF”).

 

RECITAL

 

A.                                   Several of the Company’s subsidiaries are
parties to the following credit agreements (as the same may be amended subject
to Section 9.19 hereof, the “Senior Loan Agreements”):  (i) the Loan Agreement,
dated as of April 5, 2002, among Primrose School Franchising Company, a Georgia
corporation, as borrower, Primrose Holdings, Inc., a Delaware corporation
(“Primrose”), and the Company, as guarantors, and Bank One, N.A., a national
banking association, as amended by the First Amendment thereto dated as of
December 31, 2002 and by the Second Amendment thereto dated as of September 30,
2003 and (ii) the Amended and Restated Loan Agreement, dated October 3, 2003,
among WC Holdings, Inc. (as successor in interest to Health Power, Inc.), a
Delaware corporation (“WC Holdings”), certain of WC Holdings’ subsidiaries, and
Bank One, N.A.; and

 

B.                                     The Company wishes to sell to WMF, and
WMF wishes to purchase from the Company, a senior subordinated promissory note
(the “Note”), due September 30, 2008, in the principal amount of $30,000,000,
upon the terms and subject to the conditions herein set forth; and

 

C.                                     The Company is planning to use the
proceeds of the Note to finance all or a portion of (i) a recapitalization, (ii)
repurchases of certain outstanding capital stock or (iii) other transactions
(such as the issuance of special dividends, future acquisitions, or the buyback
of Capital Stock of Subsidiaries) of a nature and on terms acceptable to each of
the Purchasers as determined in their sole discretion (any such transaction or
series of related transactions, the “Transaction”).

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 


1.01                        DEFINITIONS.  AS USED IN THIS AGREEMENT, AND UNLESS
THE CONTEXT REQUIRES A DIFFERENT MEANING, THE FOLLOWING TERMS HAVE THE MEANINGS
INDICATED:


 

“Advisory Services Agreement” means the Advisory Services Agreement between the
Company and Capital Partners dated as of January 1, 2003, as amended from time
to time to the extent permitted by this Agreement.

 

--------------------------------------------------------------------------------


 

“Affiliate” shall mean with respect to any Person (the “Initial Person”) (a) any
Person directly or indirectly controlling, controlled by, or under common
control with, the Initial Person, (b) any Person directly or indirectly owning
or holding 10% or more of any equity interest in the Initial Person, (c) any
Person 10% or more of whose voting stock or other equity interests is directly
or indirectly owned or held by the Initial Person, (d) any executive officer or
director of the Initial Person, (e) any spouse, former spouse, family member,
heir, executor, administrator, testamentary trustee, legatee or beneficiary of
any such executive officer or director, or (f) any trust, the beneficiaries of
which, or any corporation or partnership or limited liability company, the
stockholders, general or limited partners or members of which, include any such
executive officer or director or any of the persons listed in clause (e)
hereof.  For purposes of this definition, “control” (including with correlative
meanings, the terms “controlling,” “controlled by” and under “common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.  Without
limitation, each of Capital Partners, any Affiliate of Capital Partners, any
director or executive officer of the Group that is an employee of Capital
Partners, Mr. Brian D. Fitzgerald, any member of Mr. Fitzgerald’s family, and
any trusts established on behalf of Mr. Fitzgerald and/or any of his family
members are Affiliates of the Company.

 

“Affiliated Group” shall have the meaning set forth in Section 1504(a) of the
Code.

 

“Agreement” shall mean this Agreement, including the exhibits and schedules
attached hereto, as the same may be amended, supplemented or modified in
accordance with the terms hereof.

 

“Amount of Unfunded Benefit Liabilities” has the meaning set forth in
Section 4001(a)(18) of ERISA.

 

“Asset Disposition” shall mean the disposition, whether by sale, lease,
transfer, loss, damage, destruction, condemnation or otherwise of any of the
following:  (a) any of the Capital Stock in the Company or any of its
Subsidiaries (including by way of issuance of additional Capital Stock of a
Subsidiary), or (b) all or any material portion of the assets of the Company or
any of its Subsidiaries other than sales of inventory in the ordinary course of
business.

 

“Audited Financial Statements” shall have the meaning set forth in
Section 5.11(b).

 

“Bankruptcy Code” shall mean Title 11 of the United States Code (11 U.S.C.
Section 101 et seq.), as amended from time to time.

 

“Bankruptcy Proceeding” means the chapter 11 case commenced on October 22, 2003
by Possible Dreams, identified as bankruptcy case number 03-18818 pending in the
bankruptcy court for the District of Massachusetts.

 

“Board of Directors” means, with respect to any Person, the board of directors
(or any similar governing body) of such Person, or unless the context otherwise
requires, any

 

2

--------------------------------------------------------------------------------


 

authorized committee of the board of directors (or such body) of such Person. 
Unless otherwise specified, “Board of Directors” means the Board of Directors of
the Company.

 

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required by law
or executive order to close.

 

“By-laws” shall mean, unless the context in which such term is used otherwise
requires, the By-laws of the Company or any of its Subsidiaries as in effect on
the Closing Date.

 

“Capital Expenditures” means all payments due (whether or not paid during any
fiscal period) in respect of the cost of any fixed asset or improvement, or
replacement, substitution, or addition thereto, which has a useful life of more
than one year, including, without limitation, those costs arising in connection
with the direct or indirect acquisition of such asset by way of increased
product or service charges or offset items or in connection with a Capital
Lease, in each case in accordance with GAAP.

 

“Capital Lease” means, with respect to the Company, any lease of any property
that is or should, in accordance with GAAP, be classified and accounted for as a
capital lease on a balance sheet of the Company.

 

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any Capital Lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, and for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.  The determination of Capital Lease
Obligations at the relevant time of determination with respect to the Company
and its Subsidiaries shall be made on a consolidated basis in accordance with
GAAP.

 

“Capital Partners” means each of Capital Partners, Inc., a Connecticut
corporation, CP Acquisition, L.P. No. 1, a Delaware limited partnership, FGS
Partners, L.P., a Connecticut limited partnership, FGS Inc., a Delaware
corporation, Mr. Brian D. Fitzgerald, Mr. A. George Gebauer and Mr. William R.
Schlueter, provided that Mr. Gebauer and Mr. Schlueter shall only be included
within the definition of “Capital Partners” so long as they are employees of
Capital Partners, Inc..

 

“Capital Stock” shall mean (a) in the case of a corporation, capital stock, (b)
in the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of Capital
Stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

 

“Cash” shall mean the currency of the United States of America.

 

“Cash Collateral Pledge Agreement” shall mean the Cash Collateral Pledge
Agreement, dated the date hereof, among the Company, WMF and U.S. Bank, National

 

3

--------------------------------------------------------------------------------


 

Association., as Collateral Agent, substantially in the form of Exhibit A
hereto, as amended from time to time.

 

“Cash Equivalents” shall mean:  (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within 1 year from the date of acquisition thereof; (ii)
commercial paper maturing no more than 1 year from the date issued and, at the
time of acquisition, having a rating of at least A-1 from Standard & Poor’s
rating service or a least P-1 from Moody’s Investors Service, Inc., (iii)
certificates of deposit or bankers’ acceptances maturing within 1 year from the
date of issuance thereof issued by, or overnight reverse repurchase agreements
from, any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia having combined capital
and surplus of not less than $500,000,000; (iv) time or demand deposits maturing
no more than 30 days from the date of creation thereof with commercial banks
having membership in the Federal Deposit Insurance Corporation in amounts not
exceeding the lesser of $100,000 or the maximum amount of insurance applicable
to the aggregate amount of the Company’s and its Subsidiaries’ deposits at such
institution; and (v) deposits or investments in money market mutual funds
offered or sponsored by brokerage or other companies having membership in the
Securities Investor Protection Corporation in amounts not exceeding the lesser
of $100,000 or the maximum amount of insurance applicable to the aggregate
amount of the Company’s and its Subsidiaries’ deposits at such institution.

 

“CERCLA” has the meaning set forth in the definition of “Environmental Laws”
below.

 

“Certificate of Incorporation” shall mean, unless the context in which it is
used shall otherwise require, the Certificate of Incorporation of the Company as
in effect on the Closing Date.

 

“Change of Control” means (a) the failure of the Permitted Holders to maintain
beneficial ownership, directly or indirectly, of Capital Stock of the Company
representing at least (i) 51% percent of the combined voting power of all
Capital Stock ordinarily entitled to vote in elections for the Board of
Directors of the Company and (ii) 51% percent of the economic interests of the
Company, whether as a result of a merger or consolidation or otherwise, (b) the
replacement of a majority of the Board of Directors of the Company over a
two-year period from the directors who constituted the Board of Directors at the
beginning of such period, without the election or nomination for election of
such replacements having been approved by a vote of at least a majority of the
Board of Directors then still in office who either were members of such Board of
Directors at the beginning of such period or whose election or nomination as a
member of such Board of Directors was previously so approved, (c) the failure of
the Permitted Holders to maintain voting control of the Board of Directors of
the Company, whether as a result of a merger or consolidation or otherwise, or
(d) the sale or other disposition of all or substantially all of the assets of
the Company.  As used herein, “beneficial ownership” shall have the meaning
provided in Rule 13d-3 of the Commission promulgated under the Securities
Exchange Act of 1934, provided that any Permitted Holder who shares voting power
or investment power over Capital Stock with another Person (other than a
Permitted Holder) shall not be considered to have beneficial ownership of such
Capital Stock.

 

4

--------------------------------------------------------------------------------


 

“Closing” shall have the meaning set forth in Section 2.03.

 

“Closing Date” shall have the meaning set forth in Section 2.03.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Commission” shall mean the Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

 

“Company” shall have the meaning set forth in the introductory paragraph hereto.

 

“Compliance Certificate” shall have the meaning given in Section 8.01(c).

 

“Contingent Obligation” as applied to any Person, shall mean any direct or
indirect liability, contingent or otherwise, of that Person:  (i) with respect
to any indebtedness, lease, dividend or other obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (ii) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; or (iii)
under any foreign exchange contract, currency swap agreement, interest rate swap
agreement or other similar agreement or arrangement designed to alter the risks
of that Person arising from fluctuations in currency values or interest rates. 
Contingent Obligations shall include (a) the direct or indirect guaranty,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (b) the obligation to make take-or-pay or
similar payments if required regardless of nonperformance by any other party or
parties to an agreement, and (c) any liability of such Person for the
obligations of another through any agreement to purchase, repurchase or
otherwise acquire such obligation or any property constituting security
therefor, to provide funds for the payment or discharge of such obligation or to
maintain the solvency, financial condition or any balance sheet item or level of
income of another.  The amount of any Contingent Obligation shall be equal to
the amount of the obligation so guaranteed or otherwise supported or, if not a
fixed and determined amount, the maximum amount so guaranteed.

 

“Contractual Obligations” shall mean as to any Person, any provision of any
security issued by such Person or of any agreement, instrument, undertaking,
contract, indenture, mortgage, deed of trust or other arrangement (whether in
writing or otherwise) to which such Person is a party or by which it or any of
such Person’s property is bound.

 

“Credit Parties” means the Company and the Subsidiary Guarantors.

 

“Default” means any event or condition that, with the giving of notice or the
lapse of time, would, unless cured or waived, be an Event of Default.

 

“Director” shall mean a member of the Board of Directors of a Person.  Unless
the context otherwise requires, “Director” means a Director of the Company.

 

5

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to any fiscal period of Company and the other Group
Members, the net income of Company and the other Group Members after provision
for income taxes for such fiscal period, as determined in accordance with GAAP
on a consolidated basis and reported on the Financial Statements for such
period, excluding any and all of the following included in such net income:  (a)
gain or loss arising from the sale or other disposal of any capital assets; (b)
gain or loss arising from any write-up or write-down in the book value of any
asset; (c) earnings or losses of any corporation or other Person, substantially
all the assets of which have been acquired by any Group Member in any manner, to
the extent realized by such other corporation or Person prior to the date of
acquisition; (d) earnings or losses of any business entity (other than
Subsidiaries that are Group Members) in which any Group Member has an ownership
interest, including earnings or loss of the P.D. Holdings Group or Pumpkin
Group, except to the extent such earnings are actually received by any Group
Member in the form of cash distributions; (e) earnings or losses of any Person
to which assets of any Group Member shall have been sold, transferred or
disposed of, or into which any Group Member shall have been merged, or which has
been a party with any Group Member to any consolidation or other form of
reorganization, prior to the date of such transaction; (f) gain arising from the
acquisition of debt or equity securities of any Group Member  or from
cancellation or forgiveness of Indebtedness; (g) gain or loss arising from
extraordinary items, as determined in accordance with GAAP; (h) the sum of the
provisions for income tax, interest expense, depreciation and amortization
expense; (i) management fees permitted to be paid pursuant to Section 9.13(c);
(j) expenses of the issuance of the Note or attributable to the Transaction; (k)
after the first Release Date, the positive net income of any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that net income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or regulation
applicable to that Subsidiary or the holders of its Capital Stock (1) a charge
not to exceed $1.9 million related to deferred compensation payments to
management of WC Holdings during the fourth quarter of 2003; and (m) other
exclusions mutually agreed upon from time to time in writing between the Company
and the Required Purchasers.  For purposes of any Rolling Period ending on or
before September 30, 2004, EBITDA shall be calculated giving pro forma effect to
the acquisition of Octagon Risk Services, Inc. as of the first day of such
period, provided that such pro forma calculations shall be made in a manner
complying with Regulation S-X under the Securities Act.

 

“Eligible Assignee” means (a) any Purchaser, any Affiliate of any Purchaser and,
with respect to any Purchaser that is an investment fund, any other investment
fund that is managed or advised by the same investment advisor as such Purchaser
or by an Affiliate of such investment advisor, and (b) any commercial bank,
savings and loan association or savings bank or any other entity which is an
“accredited investor” (as defined in Regulation D under the Securities Act of
1993) which extends credit or buys loans or mezzanine investments as one of its
businesses (including insurance companies, mutual funds, hedge funds, lease
financing companies and commercial finance companies) and which is capable of
becoming a Purchaser without the imposition on the Company or any Subsidiary
Guarantor of any withholding or similar taxes; provided that (a) no competitor
of the Company or any of its Affiliates, or any Affiliate of any such competitor
shall be an Eligible Assignee and (b) in the case of any transfer of a Note to a
“vulture” investor, as reasonably determined by the transferring Purchaser, such
investor shall only constitute an Eligible Assignee if Purchaser shall have
offered its Note to

 

6

--------------------------------------------------------------------------------


 

Capital Partners at a price equal to the price offered by the investor and
Capital Partners shall not have accepted such offer within 7 Business Days and
consummated the purchase within 5 Business Days thereafter.

 

“Employee Benefit Plan” shall mean any material Plan, Pension Plan, Foreign
Pension Plan, Welfare Plan, bonus, incentive, change of control, plant closing,
severance, termination, deferred compensation, employee stock ownership,
employee stock purchase, stock option, stock appreciation, restricted stock or
other equity-based compensation, loan or loan forgiveness, or other employee
benefit plan or arrangement, other than a Multiemployer Plan, whether or not
funded, in which any current or former employees, directors or other personnel
of the Company or any Subsidiary participates, from which any such persons may
derive a benefit, or with respect to which the Company or any Subsidiary has any
obligation or personal liability.

 

“Environmental Laws” shall mean any past, present or future federal, state,
territorial, provincial, foreign or local law, common law doctrine, rule, order,
decree, judgment, injunction, license, permit or regulation relating to
pollution or protection of human health and the environment (including ambient
air, land surface or subsurface strata, surface water or ground water) including
laws and regulations relating to emissions, discharges, releases or threatened
releases of any Hazardous Materials or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
discharge or handling of any Hazardous Materials.  “Environmental Laws” include
the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. 9601 et seq.) (“CERCLA”), the Hazardous Material Transportation Act (49
U.S.C. 1801 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. 6901
et seq.) (“RCRA”), the Federal Water Pollution Control Act (33 U.S.C. 1251 et
seq.), the Clean Air Act (42 U.S.C. 1251 et seq.), the Toxic Substances Control
Act (15 U.S.C. 2601 et seq.), and the Occupational Safety and Health Act (29
U.S.C. 651 et seq.), as such laws have been, or are, amended, modified or
supplemented heretofore or from time to time hereafter and any analogous future
federal, or present or future state or local laws, statutes and regulations
promulgated thereunder.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Company would be deemed to be a single employer within
the meaning of Section 414(b) or (c) of the Code, and for the purpose of
Section 302 of ERISA and/or Section 412, 4971, 4977, 4980D, 4980E and/or each
“applicable section” under Section 414(t)(2) of the Code, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.

 

“Event of Default” shall have the meaning set forth in the Note.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Financial Statements” shall mean the Audited Financial Statements and the
Unaudited Financial Statements.

 

“Fiscal Year” means the fiscal year of the Company ending on December 31.

 

7

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, for any fiscal period, the ratio of (a)
EBITDA for such fiscal period to (b) the sum of (i) cash interest expense of the
Group for such fiscal period (including fees paid in cash incurred in connection
with the Indebtedness of the Group), (ii) taxes of the Group paid in cash during
such fiscal period and taxes with respect to which the Group is obligated to pay
during such fiscal period, (iii) Capital Expenditures of the Group paid in cash
during such fiscal period, (iv) scheduled principal payments of Indebtedness of
the Group due during such fiscal period, (v) to the extent not deducted in the
determination of EBITDA for such fiscal period, cash payments made by the Group
with respect to underfunded pension liabilities or restructuring costs, (vi)
fees referred to in Section 9.13(c) or (d) paid in cash during such fiscal
period and (vii) Restricted Payments permitted to be paid pursuant to
Section 9.07(a), provided that such sum shall be subject to adjustments mutually
agreed upon from time to time in writing between the Company and the Required
Purchasers.

 

“Foreign Pension Plan” means any plan, fund, or similar program, other than
social security or social insurance, established or maintained outside the
United States of America by the Company or any of its Subsidiaries primarily for
the benefit of employees of the Company or any of its Subsidiaries residing
outside the United States of America, which plan, fund, or similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the Code.

 

“GAAP” shall mean generally accepted accounting principles in effect within the
United States, consistently applied, subject however, in the case of
determination of compliance with the financial covenants set out in
Section 9.08, to the provisions of Section 1.02.

 

“Governmental Approvals” means all authorizations, consents, permits, approvals,
licenses, exemptions and other qualifications of, registrations and filings
with, and reports to, all Governmental Authorities.

 

“Governmental Authority” shall mean the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, regulation or compliance, and any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing.

 

“Group” means the Company and its Subsidiaries other than the P.D. Holdings
Group and the Pumpkin Group.

 

“Group Member” means any Person that is part of the Group.

 

“Guaranty” shall mean an unconditional guaranty of the Company’s obligations
under the Note and this Agreement, substantially in the form attached hereto as
Exhibit B, in favor of the Purchaser and its successors and assigns, as amended,
from time to time.

 

“Hazardous Materials” shall mean any chemicals, pollutants, contaminants, wastes
or toxic substances, including pesticides, radioactive substances, solid or
hazardous wastes, special, dangerous or toxic wastes, hazardous or toxic
substances, chemicals or materials regulated, listed, referred to, limited or
prohibited under any Environmental Law, including

 

8

--------------------------------------------------------------------------------


 

without limitation:  (i) asbestos, asbestos-containing material, polychlorinated
biphenyls (PCBs), urea formaldehyde or gasoline or any other petroleum product
or byproduct; (ii) any “hazardous substance” as defined under CERCLA or any
Environmental Law or (iii) any hazardous waste defined under RCRA or any
Environmental Law.

 

“Holding Company” shall mean, as to any Person, a corporation having ordinary
voting power, by the direct or indirect ownership of Capital Stock of such
Person (other than stock or such other ownership interests having such power
only by reason of the happening of a contingency) or otherwise, to elect a
majority of the Board of Directors of such Person, or otherwise having control,
directly or indirectly, of the management of such Person.

 

“Indebtedness” shall mean as to any Person (a) all obligations of such Person
for borrowed money (including unfunded credit commitments), (b) all
indebtedness, obligations or liability of such Person (whether or not evidenced
by notes, bonds, debentures or similar instruments) whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, or joint or several, that should be classified as liabilities in
accordance with GAAP, including, any items so classified on a balance sheet and
any reimbursement obligations in respect of letters of credit,  surety bonds or
obligations in respect of bankers acceptances, whether or not matured, (c) all
obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable and accrued commercial or trade
liabilities arising in the ordinary course of business, (d) all interest rate
and currency swaps, caps, collars and similar agreements or hedging devices
under which payments are obligated to be made by such Person, whether
periodically or upon the happening of a contingency, (e) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (f) all Capital Lease
Obligations of such Person, (g) all indebtedness secured by any Lien (other than
Liens in favor of lessors under leases other than leases included in clause (f)
above) on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is non-recourse to the other assets of that Person, and (h) any Contingent
Obligation of such Person.  The determination of the amount of the Indebtedness
at the relevant time of determination with respect to the Company and its
Subsidiaries shall be made on a consolidated basis in accordance with GAAP.

 

“Intercreditor Agreement” means any Intercreditor Agreement entered into after
the Closing Date pursuant to Section 8.12.

 

“Interest Coverage Ratio” means, for any fiscal period, the ratio of (a) EBITDA
for such fiscal period to (b) cash interest expense of the Group (including fees
paid in cash incurred in connection with the Indebtedness of the Group).

 

“Investment” shall mean (i) any direct or indirect purchase or other acquisition
by the Company or any of its Subsidiaries of any beneficial interest in,
including Capital Stock of, any other Person (other than a Person that prior to
the relevant purchase or acquisition was a Subsidiary of the Company), or (ii)
any direct or indirect loan, advance or capital contribution by the Company or
any of its Subsidiaries to any other Person (other than a Subsidiary of the
Company), including all Indebtedness and accounts receivable from that other
Person that are not

 

9

--------------------------------------------------------------------------------


 

current assets or did not arise from sales to that other Person in the ordinary
course of business.  The amount of any Investment shall be the original cost of
such Investment plus the cost of all additions thereto, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment.

 

“Investment Documents” shall mean, collectively, this Agreement, the Note, the
Cash Collateral Pledge Agreement, and after the first Release Date, the
Guaranties and the Intercreditor Agreements.

 

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

 

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
claim, restriction or preference, priority, right or other security interest or
any other security agreement or preferential arrangement of any kind or nature
whatsoever (excluding preferred stock and equity related preferences) including,
those created by, arising under or evidenced by any conditional sale or other
title retention agreement, the interest of a lessor under a Capital Lease
Obligation, or any financing lease having substantially the same economic effect
as any of the foregoing.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
assets, business, results of operations, property or condition (financial or
otherwise) of the Company and the other Group Members taken as a whole, (b) the
ability of any of the Company and the other Group Members to perform its
obligations when such obligations are required to be performed, under this
Agreement, the Note or any other Investment Document, or (c) the enforceability
of this Agreement, the Note or any other Investment Documents or the material
rights and remedies of the Purchaser of the Note hereunder or thereunder.

 

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code.

 

“Multiple Employer Plan” shall mean any Plan (i) as to which the Company or any
ERISA Affiliate and at least one other person (as defined in Section 3(9) of
ERISA) other than the Company and any ERISA Affiliate are making or accruing an
obligation to make contributions, or (ii) in respect of which the Company or any
ERISA Affiliate could have liability under Section 4063, 4064 or 4069 of ERISA
if such plan has been or were to be terminated or if the Company or any ERISA
Affiliate has withdrawn or withdraws therefrom.

 

“Net Proceeds” of any Asset Disposition means cash proceeds received by the
Company or any of its Subsidiaries from any Asset Disposition (including
insurance proceeds, awards of condemnation, and payments under notes or other
debt securities received in connection with any Asset Disposition), net of (x)
the costs of such sale, lease, transfer or other disposition (including Taxes
attributable to such sale, lease or transfer and reasonable brokerage
commissions and other fees and expenses  (including, reasonable fees, charges
and disbursements of counsel and accountants, printing expenses, filing fees and
reasonable fees and

 

10

--------------------------------------------------------------------------------


 

expenses of investment bankers)), and (y) amounts applied to repayment of
Indebtedness secured by a Lien on the asset or property disposed.

 

“Note” shall mean the senior subordinated promissory note in the principal
amount of $30,000,000 referred to in Recital B hereof, which note is
substantially in the form attached hereto as Exhibit C.  “Note” shall also
include any such note issued upon transfer, in whole or in part, of the note
initially issued on the Closing Date.

 

“Outstanding Borrowings” shall mean all Indebtedness of the Company and its
Subsidiaries for money borrowed (including letters of credit for which the
Company is the account party) that is outstanding at the relevant time of
determination.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002(a) of ERISA.

 

“P.D. Holdings” shall mean P.D. Holdings, Inc., a Delaware corporation, or any
successor thereto.

 

“P.D. Holdings Group” shall mean P.D. Holdings and its Subsidiaries.

 

“P.D. Holdings Group Disposition Date” means the first date on which (i) all of
the Capital Stock of P.D. Holdings shall have been disposed of by the Company,
and (ii) no Group Member has any Investment in, or is obligated on any
Indebtedness to or has any Contingent Obligation in respect of any member of the
P.D. Holdings Group.

 

“P.D. Holdings Group Member” means any Person part of the P.D. Holdings Group.

 

“Pension Plan” means any Plan, other than a Multiemployer Plan, which is subject
to the provisions of Title IV of ERISA or Section 412 of the Code and which (a)
is maintained for employees of the Company or any ERISA Affiliate, (b) has at
any time within the preceding six years been maintained for the employees of the
Company or any ERISA Affiliate, or (c) with respect to which the Company or any
ERISA Affiliate has any obligation or potential liability, whether under ERISA,
an indemnity agreement or otherwise.

 

“Permitted Holders” means Capital Partners, any Person acting in the capacity of
an underwriter or initial purchaser in connection with a public or private
offering of the Company’s or any Holding Company’s Capital Stock, or any
Permitted Transferee of any of the foregoing Persons.

 

“Permitted Transferee” means, with respect to any Person (1) any other Person,
directly or indirectly, controlling or controlled by or under direct or indirect
common control with such specified Person; and (2) any investment fund or
investment entity that is a Subsidiary of such Person or a Permitted Transferee
of such Person pursuant to clause (1) or is managed by the same Person as that
first Person, in each case to whom such Person has transferred the beneficial
ownership of any Capital Stock of the Company or any Subsidiary.

 

11

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust, incorporated or unincorporated association, joint
venture, joint stock company, Governmental Authority or other entity of any
kind, and shall include any successor (by merger or otherwise) of such entity.

 

“Plan” shall mean, at any particular time, any “pension plan” (as defined in
Section 3(2) of ERISA) or any employee benefit plan that would be a “pension
plan” if covered by ERISA, under which the Company or any ERISA Affiliate is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” (as defined in Section 3(5) of ERISA), or
with respect to which the Company or any ERISA Affiliate has any obligation or
potential liability, whether pursuant to ERISA, an indemnity agreement or
otherwise.

 

“Possible Dreams” shall mean Possible Dreams, Ltd., a Delaware corporation.

 

“Primrose” has the meaning given to it in Recital A hereto.

 

“Pro Forma Balance Sheet” shall mean the pro forma consolidated balance sheet of
the Company and its Subsidiaries delivered pursuant to Section 3.09.

 

“Prohibited Transaction” shall mean any transaction prohibited under
Section 4975 of the Code or Section 406 or 407 of ERISA that is not exempt under
Section 4975 of the Code, Section 408 of ERISA or an administrative exemption
issued by the U.S. Department of Labor.

 

“Pumpkin Group” means Pumpkin Masters Holdings, Inc., a Delaware corporation,
and its successors and Subsidiaries (including Pumpkin Ltd., a Delaware
corporation).

 

“Purchaser” shall mean WMF or any Person or Persons to whom all or any part of
the Note is transferred pursuant to Section 11.03 and the relevant provisions of
the Note.  If the Note shall have been transferred in part, “Purchaser” or “any
Purchaser” refers to each holder of a part of the Note individually unless the
context clearly otherwise requires.

 

“Qualified Public Offering” shall mean the underwritten public offering on a
primary basis by either the Company, any of the other Group Members or any of
its Holding Companies of its Capital Stock pursuant to a registration statement
(other than a registration statement on Form S-8 (or any registration statement
on Form S-1 or S-3 relating solely to securities issued pursuant to an employee
benefits plan) or S-4 or any successor form thereto) that has been filed under
the Securities Act and declared effective by the Commission; provided, however,
that for this purpose any offering under Rule 144A under the Securities Act or
any similar rule or regulation promulgated under the Securities Act shall not be
deemed to be a Qualified Public Offering.

 

“RCRA” has the meaning set forth in the definition of “Environmental Laws.”

 

12

--------------------------------------------------------------------------------


 

“Real Property” means any real property owned or leased by the Company or any
other Group Member, together with all improvements thereon to the extent owned
by any applicable Group Member.

 

“Release Date” means a date on which all or a portion of the proceeds of the
Note will be released from the cash collateral account established under the
Cash Collateral Pledge Agreement.

 

“Release Date Documents” means (i) the Guaranties, (ii) amendments to the Senior
Loan Documents, (iii) documents to be executed in connection with the
Transaction, and (iv) all other documents to which any Group Member is a party
that are contemplated to be executed and delivered after the Closing Date but
prior to the first Release Date, as set forth in Section 19 of the Cash
Collateral Pledge Agreement.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(b) or
(c) of ERISA, other than those events (except the events listed in
Section 4043(c)(5), (6) or (10)) as to which the thirty-day notice period is
waived under PBGC Reg. § 4043.

 

“Required Purchasers” shall mean Purchasers who hold at least a majority in
interest in the principal amount of the Note(s).

 

“Requirements of Law” shall mean, as to any Person, provisions of the
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and each law, treaty, code, rule, regulation, right,
privilege, qualification, license or franchise or determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject or pertaining to any or all of the transactions
contemplated or referred to herein.

 

“Restricted Payment” shall mean, in respect of any Person:  (i) any dividend or
other distribution, direct or indirect, on account of any shares of any class of
Capital Stock of such Person or any of its Subsidiaries now or hereafter
outstanding, other than a dividend payable solely in shares of that class of
Capital Stock to the holders of that class and the payment by any of the
Company’s Subsidiaries of dividends or distributions to the Company or other
Group Members; (ii) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of Capital Stock of that Person or any of
its Subsidiaries or of any Holding Company of such Person now or hereafter
outstanding; (iii) any payment or prepayment of interest on, principal of,
premium, if any, redemption, conversion, exchange, purchase, retirement,
defeasance, sinking fund or similar payment with respect to, any Indebtedness
subordinated to the Indebtedness existing pursuant to the Note and this
Agreement; or (iv) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of Capital Stock of such Person or any of its Subsidiaries now or hereafter
outstanding.

 

“Rolling Period” means, as of any date, the most recent 4 consecutive fiscal
quarters of the Company completed on or before such date.

 

13

--------------------------------------------------------------------------------


 

“SEC Reports” with respect to any Person shall mean all forms, reports,
statements and other documents (including exhibits, annexes, supplements and
amendments to such documents) required to be filed by it, or sent or made
available by it to its security holders, under the Exchange Act, the Securities
Act, any national securities exchange or quotation system or comparable
Governmental Authority since the date of such Person’s initial public offering.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 

“Senior Creditor” means a holder of Senior Indebtedness.

 

“Senior Indebtedness” shall mean all Indebtedness of the Group currently
outstanding or incurred in the future pursuant to the Senior Loan Documents.

 

“Senior Loan Agreements” shall have the meaning set forth in Recital A hereto.

 

“Senior Loan Documents” shall mean the Senior Loan Agreements and all notes,
security agreements, pledge agreements, guarantees, mortgages and other loan
documents related thereto, in each case as amended from time to time.

 

“Solvent” means, as to any Person on a particular date, that such Person (a) has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage and is able to pay its debts as
they mature, (b) owns property having a value, both at fair valuation and at
present fair saleable value, greater than the amount required to pay its
probable liabilities (including contingencies), and (c) does not believe that it
will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly by such
Person.  Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Subsidiary Guarantor” means any Subsidiary that has executed and delivered to
the Purchaser a Guaranty.  Notwithstanding anything herein to the contrary, no
P.D. Holdings Group Member or any member of the Pumpkin Group shall be required,
permitted or otherwise deemed to be a Subsidiary Guarantor.

 

“Tax” shall mean any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the Code),
customs duties, Capital Stock, franchise profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on-minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto.

 

14

--------------------------------------------------------------------------------


 

“Tax Return” shall mean any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Termination Event” means:  (a) a Reportable Event, or (b) the withdrawal of the
Company or any ERISA Affiliate from a Pension Plan during a plan year in which
it was a “substantial employer” (as defined in Section 4001(a)(2) of ERISA), or
(c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate, or the appointment of a trustee with respect to, any Pension Plan
by the PBGC, or (e) any other event or condition which would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the partial or complete
withdrawal of the Company or any ERISA Affiliate from a Multiemployer Plan, or
(g) the imposition of a Lien pursuant to Section 412 of the Code or Section 302
of ERISA with respect to any Pension Plan, or (h) any event or condition which
results in the reorganization or insolvency of a Multiemployer Plan under
Section 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by the PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA, or (j) an event described in Section 4069(a), 4070, or
4212(c) of ERISA or Section 401(a)(29) of the Code, or (k) the termination of a
Multiple Employer Plan, or the cessation of operations at a facility in the
circumstances described in Section 4062(e) of ERISA, or (l) the termination or
liquidation of any Foreign Pension Plan, in each case referenced in clauses
(a)-(l) above that would reasonably be expected to have a Material Adverse
Effect.

 

“Total Leverage Ratio” means, with respect to the Group, for any fiscal period,
the ratio of (a) all Indebtedness of the Group outstanding as of the end of such
fiscal period to (b) EBITDA for such fiscal period.

 

“Transactions” shall have the meaning set forth in Recital C.

 

“Unaudited Financial Statements” shall have the meaning set forth in
Section 5.11(b).

 

“WC Holdings” shall have the meaning set forth in Recital A.

 

“Welfare Plan” means a welfare benefit plan within the meaning of Section 3(1)
of ERISA (or any similar type of plan established or regulated under the laws of
a foreign country) in which any current or former employee of the Company or any
ERISA Affiliate participates or has beneficial rights.

 

“Wholly-Owned” means, with respect to any Subsidiary that all the Capital Stock
(except for directors’ qualifying shares) of such Subsidiary is directly or
indirectly owned by the Company.

 

“WMF” shall have the meaning set forth in the introductory paragraph hereto.

 

15

--------------------------------------------------------------------------------


 


1.02                        ACCOUNTING TERMS; FINANCIAL STATEMENTS.  ALL
ACCOUNTING TERMS USED HEREIN AND NOT EXPRESSLY DEFINED IN THIS AGREEMENT SHALL
HAVE THE RESPECTIVE MEANINGS GIVEN TO THEM IN CONFORMANCE WITH GAAP.  FINANCIAL
STATEMENTS AND OTHER INFORMATION FURNISHED AFTER THE DATE HEREOF PURSUANT TO
THIS AGREEMENT OR THE OTHER INVESTMENT DOCUMENTS SHALL BE PREPARED IN ACCORDANCE
WITH GAAP AS IN EFFECT AT THE TIME OF SUCH PREPARATION, PROVIDED, HOWEVER, THAT
NO “ACCOUNTING CHANGES” (AS DEFINED BELOW) SHALL BE TAKEN INTO ACCOUNT IN
DETERMINING COMPLIANCE WITH THE FINANCIAL COVENANTS, STANDARDS OR TERMS IN THIS
AGREEMENT.  “ACCOUNTING CHANGES” MEANS CHANGES SUBSEQUENT TO THE CLOSING DATE: 
(A) IN ACCOUNTING PRINCIPLES REQUIRED BY GAAP AND IMPLEMENTED BY THE COMPANY;
(B) IN ACCOUNTING PRINCIPLES RECOMMENDED BY THE COMPANY’S CERTIFIED PUBLIC
ACCOUNTANTS AND IMPLEMENTED BY THE COMPANY; AND (C) IN CARRYING VALUE OF THE
COMPANY’S OR ANY OF ITS SUBSIDIARIES’ ASSETS, LIABILITIES OR EQUITY ACCOUNTS
RESULTING FROM (I) THE APPLICATION OF PURCHASE ACCOUNTING PRINCIPLES (A.P.B. 16
AND/OR 17 AND EITF 88-16 AND FASB 109) TO THE PURCHASE AND SALE OF THE NOTE OR
THE OTHER TRANSACTIONS DESCRIBED IN THE INVESTMENT DOCUMENTS, OR (II) AS THE
RESULT OF ANY OTHER ADJUSTMENTS THAT, IN EACH CASE, WERE APPLICABLE TO, BUT NOT
INCLUDED IN, THE PRO FORMA BALANCE SHEET.  ALL SUCH ADJUSTMENTS RESULTING FROM
EXPENDITURES MADE SUBSEQUENT TO THE CLOSING DATE (INCLUDING, BUT NOT LIMITED TO,
CAPITALIZATION OF COSTS AND EXPENSES OR PAYMENT OF PRE-CLOSING DATE LIABILITIES)
SHALL BE TREATED AS EXPENSES IN THE PERIOD THE EXPENDITURES ARE MADE.


 


1.03                        KNOWLEDGE OF THE COMPANY.  ALL REFERENCES TO THE
KNOWLEDGE OF THE COMPANY OR ANY OTHER GROUP MEMBER OR TO FACTS KNOWN BY THE
COMPANY OR ANY OTHER GROUP MEMBER SHALL MEAN ACTUAL KNOWLEDGE OR NOTICE OF ANY
DIRECTOR OR EXECUTIVE OFFICER OF THE COMPANY, ANY OTHER GROUP MEMBER OR ANY
DIVISION OF THE COMPANY OR ANY OTHER GROUP MEMBER OR KNOWLEDGE WHICH SUCH PERSON
COULD REASONABLY HAVE ACQUIRED THROUGH THE EXERCISE OF DUE INQUIRY.


 

ARTICLE 2

 

PURCHASE AND SALE OF THE NOTE

 


2.01                        PURCHASE AND SALE OF THE NOTE.  SUBJECT TO THE TERMS
AND CONDITIONS HEREIN SET FORTH, THE COMPANY AGREES THAT IT WILL ISSUE AND SELL
TO WMF, AND WMF AGREES THAT IT WILL ACQUIRE FROM THE COMPANY ON THE CLOSING
DATE, THE NOTE APPROPRIATELY COMPLETED IN CONFORMITY HEREWITH.  THE PURCHASE
PRICE OF THE NOTE SHALL BE THIRTY MILLION DOLLARS ($30,000,000.00).


 


2.02                        FEES.  CONCURRENTLY WITH THE EXECUTION HEREOF, THE
COMPANY SHALL (A) PAY TO WHITNEY MEZZANINE MANAGEMENT COMPANY, LLC  A PLACEMENT
FEE OF $375,000 AND (B) REIMBURSE THE REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING, FEES, CHARGES AND DISBURSEMENTS OF COUNSEL AND CONSULTANTS) OF THE
PURCHASER INCURRED IN CONNECTION WITH (I) THE NEGOTIATION AND EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER INVESTMENT DOCUMENTS AND THEIR DUE
DILIGENCE INVESTIGATION, AND (II) THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER INVESTMENT DOCUMENTS, WHICH PAYMENTS SHALL BE MADE BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT OR ACCOUNTS
DESIGNATED BY WMF.  UPON THE INITIAL RELEASE DATE WITH RESPECT TO THE
TRANSACTION, THE COMPANY SHALL PAY TO WHITNEY MEZZANINE MANAGEMENT COMPANY, LLC
AN ADDITIONAL FEE OF $375,000.


 


16

--------------------------------------------------------------------------------



 


2.03                        CLOSING.  THE PURCHASE AND ISSUANCE OF THE NOTE
SHALL TAKE PLACE AT THE CLOSING (THE “CLOSING”) TO BE HELD AT THE OFFICES OF
GIBSON, DUNN & CRUTCHER LLP, 200 PARK AVENUE, NEW YORK, NEW YORK AT 10:00 A.M.
EASTERN STANDARD TIME, ON JANUARY 14, 2004 (THE “CLOSING DATE”) OR SUCH OTHER
DATE OR TIME AS IS MUTUALLY AGREED BY THE PARTIES HERETO.  AT THE CLOSING, THE
COMPANY SHALL DELIVER THE NOTE TO WMF AGAINST DELIVERY BY WMF TO THE COMPANY OF
THE PURCHASE PRICE THEREFOR.  PAYMENT OF SUCH PURCHASE PRICE SHALL BE BY WIRE
TRANSFER TO AN ACCOUNT OR ACCOUNTS DESIGNATED BY THE COMPANY IN WRITING.

 

ARTICLE 3

 

CONDITIONS TO THE
OBLIGATIONS OF THE PURCHASER

TO PURCHASE THE NOTE

 

The obligation of the Purchaser to purchase the Note and to pay the purchase
price therefor at the Closing and to perform any obligations hereunder shall be
subject to the satisfaction as determined by, or waived by, the Purchaser of the
following conditions on or before the Closing Date; provided, however, that any
waiver of a condition shall not be deemed a waiver of any breach of any
representation, warranty, agreement, term or covenant or of any
misrepresentation by the Company.

 


3.01                        REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF THE COMPANY CONTAINED IN THE INVESTMENT DOCUMENTS (INCLUDING
ARTICLE 5 HEREOF) OR IN ANY CERTIFICATE DELIVERED IN CONNECTION THEREWITH SHALL
BE TRUE AND CORRECT AT AND AS OF THE DATE HEREOF AND THE CLOSING DATE AS IF MADE
AT AND AS OF SUCH DATE, AND THE PURCHASER SHALL HAVE RECEIVED AT THE CLOSING A
CERTIFICATE TO THE FOREGOING EFFECT, DATED THE CLOSING DATE, AND EXECUTED BY THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY.


 


3.02                        COMPLIANCE WITH THIS AGREEMENT.  THE COMPANY SHALL
HAVE PERFORMED AND COMPLIED WITH ALL OF ITS AGREEMENTS AND CONDITIONS SET FORTH
OR CONTEMPLATED HEREIN THAT ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THE
COMPANY ON OR BEFORE THE CLOSING DATE, AND THE PURCHASER SHALL HAVE RECEIVED AT
THE CLOSING A CERTIFICATE TO THE FOREGOING EFFECT, DATED THE CLOSING DATE, AND
EXECUTED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY.


 


3.03                        SECRETARY’S CERTIFICATES.  THE PURCHASER SHALL HAVE
RECEIVED A CERTIFICATE FROM THE COMPANY, DATED THE CLOSING DATE AND SIGNED BY
THE SECRETARY OR AN ASSISTANT SECRETARY OF THE COMPANY, CERTIFYING (A) THAT THE
ATTACHED COPIES OF THE CERTIFICATE OF INCORPORATION AND BY-LAWS (OR SIMILAR
ORGANIZATIONAL DOCUMENTS) AND RESOLUTIONS OF THE BOARD OF DIRECTORS OF THE
COMPANY APPROVING THE INVESTMENT DOCUMENTS TO WHICH THE COMPANY IS A PARTY AND
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY ARE ALL TRUE, COMPLETE AND
CORRECT AND REMAIN UNAMENDED AND IN FULL FORCE AND EFFECT, AND (B) THE
INCUMBENCY AND SPECIMEN SIGNATURE OF EACH OFFICER OF THE COMPANY EXECUTING ANY
INVESTMENT DOCUMENT TO WHICH THE COMPANY IS A PARTY OR ANY OTHER DOCUMENT
DELIVERED IN CONNECTION HEREWITH AND THEREWITH ON BEHALF OF THE COMPANY.


 


3.04                        PURCHASE OF NOTE PERMITTED BY APPLICABLE LAWS.  THE
ACQUISITION OF AND PAYMENT FOR THE NOTE TO BE ACQUIRED BY THE PURCHASER
HEREUNDER AND THE CONSUMMATION OF THE


 


17

--------------------------------------------------------------------------------



 


TRANSACTIONS CONTEMPLATED HEREBY AND BY THE INVESTMENT DOCUMENTS (A) SHALL NOT
BE PROHIBITED BY ANY REQUIREMENT OF LAW, (B) SHALL NOT SUBJECT THE PURCHASER TO
ANY PENALTY OR OTHER ONEROUS CONDITION UNDER OR PURSUANT TO ANY REQUIREMENT OF
LAW, AND (C) SHALL BE PERMITTED BY ALL REQUIREMENTS OF LAW TO WHICH THE
PURCHASER OR THE TRANSACTIONS CONTEMPLATED BY OR REFERRED TO HEREIN OR IN THE
INVESTMENT DOCUMENTS ARE SUBJECT; AND THE PURCHASER SHALL HAVE RECEIVED SUCH
CERTIFICATES OR OTHER EVIDENCE AS IT MAY REASONABLY REQUEST TO ESTABLISH
COMPLIANCE WITH THIS CONDITION.


 


3.05                        OPINION OF COUNSEL.  THE PURCHASER SHALL HAVE
RECEIVED AN OPINION OF OUTSIDE COUNSEL TO THE COMPANY, DATED AS OF THE CLOSING
DATE, RELATING TO THE TRANSACTIONS CONTEMPLATED BY OR REFERRED TO HEREIN, IN
FORM AND SUBSTANCE ACCEPTABLE TO THE PURCHASER.


 


3.06                        APPROVAL OF COUNSEL TO THE PURCHASER.  ALL ACTIONS
AND PROCEEDINGS HEREUNDER AND ALL AGREEMENTS, SCHEDULES, EXHIBITS, CERTIFICATES,
FINANCIAL INFORMATION, FILINGS AND OTHER DOCUMENTS REQUIRED TO BE DELIVERED BY
THE COMPANY HEREUNDER OR IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY ON THE CLOSING DATE, AND ALL OTHER RELATED MATTERS, SHALL
HAVE BEEN IN FORM AND SUBSTANCE ACCEPTABLE TO GIBSON, DUNN & CRUTCHER
LLP,COUNSEL TO THE PURCHASER, IN ITS REASONABLE JUDGMENT (INCLUDING THE OPINION
OF COUNSEL REFERRED TO IN SECTION 3.05 HEREOF).


 


3.07                        CONSENTS AND APPROVALS.  ALL MATERIAL CONSENTS,
EXEMPTIONS, AUTHORIZATIONS, OR OTHER ACTIONS BY, OR NOTICES TO, OR FILINGS WITH,
ALL GOVERNMENTAL AUTHORITIES AND OTHER PERSONS IN RESPECT OF ALL REQUIREMENTS OF
LAW AND WITH RESPECT TO THOSE MATERIAL CONTRACTUAL OBLIGATIONS OF THE GROUP
MEMBERS NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY OR
PERFORMANCE (INCLUDING (I) THE PAYMENT OF INTEREST ON THE NOTE AND (II) THE
MAKING OF DISTRIBUTIONS TO THE COMPANY IN AMOUNTS NECESSARY TO PAY INTEREST ON
THE NOTE AS AND WHEN DUE) BY THE COMPANY OR ENFORCEMENT AGAINST THE COMPANY OF
THE INVESTMENT DOCUMENTS TO WHICH IT IS OR WILL BE A PARTY SHALL HAVE BEEN
OBTAINED AND BE IN FULL FORCE AND EFFECT, AND THE PURCHASER SHALL HAVE BEEN
FURNISHED WITH APPROPRIATE EVIDENCE THEREOF, AND ALL WAITING PERIODS SHALL HAVE
LAPSED WITHOUT EXTENSION OR THE IMPOSITION OF ANY CONDITIONS OR RESTRICTIONS,
PROVIDED THAT NO AMENDMENTS TO THE SENIOR LOAN DOCUMENTS (OR CONSENTS FROM THE
LENDERS THEREUNDER) ARE REQUIRED TO BE OBTAINED BY THE CLOSING DATE TO PERMIT
THE ACTIONS UNDER CLAUSE (II).


 


3.08                        NO MATERIAL JUDGMENT OR ORDER.  THERE SHALL NOT BE
ON THE CLOSING DATE ANY JUDGMENT OR ORDER OF A COURT OF COMPETENT JURISDICTION
OR ANY RULING OF ANY GOVERNMENTAL AUTHORITY OR ANY CONDITION IMPOSED UNDER ANY
REQUIREMENT OF LAW WHICH, IN THE JUDGMENT OF THE PURCHASER, WOULD PROHIBIT THE
PURCHASE OF THE NOTE HEREUNDER OR SUBJECT THE PURCHASER TO ANY PENALTY OR OTHER
ONEROUS CONDITION UNDER OR PURSUANT TO ANY REQUIREMENT OF LAW IF THE NOTE WERE
TO BE PURCHASED HEREUNDER.


 


3.09                        PRO FORMA BALANCE SHEET.  THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASER AS OF THE CLOSING DATE A CONSOLIDATED AND
CONSOLIDATING PRO FORMA BALANCE SHEET OF THE COMPANY AND ITS SUBSIDIARIES, DATED
AS OF SEPTEMBER 30, 2003 AND GIVING PRO FORMA EFFECT TO THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THE INVESTMENT DOCUMENTS, CERTIFIED BY THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY THAT IT FAIRLY PRESENTS THE PRO FORMA
ADJUSTMENTS REFLECTING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
INVESTMENT DOCUMENTS, INCLUDING ALL FEES AND EXPENSES IN CONNECTION THEREWITH.


 


18

--------------------------------------------------------------------------------



 


3.10                        GOOD STANDING CERTIFICATES.  THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASER AS OF THE CLOSING DATE, A GOOD STANDING CERTIFICATE
OF THE COMPANY FOR ITS JURISDICTION OF ORGANIZATION AND ALL OTHER JURISDICTIONS
IN WHICH IT IS QUALIFIED TO DO BUSINESS.


 


3.11                        NO LITIGATION.  NO ACTION, SUIT OR PROCEEDING BEFORE
ANY COURT OR ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN COMMENCED OR, TO THE
KNOWLEDGE OF THE COMPANY, BEEN THREATENED, NO INVESTIGATION BY ANY GOVERNMENTAL
AUTHORITY SHALL HAVE BEEN COMMENCED AND, TO THE KNOWLEDGE OF ANY GROUP MEMBER,
NO ACTION, SUIT OR PROCEEDING BY ANY GOVERNMENTAL AUTHORITY SHALL HAVE BEEN
THREATENED AGAINST THE PURCHASER OR ANY GROUP MEMBER (I) SEEKING TO RESTRAIN,
PREVENT OR CHANGE THE TRANSACTIONS CONTEMPLATED HEREBY OR QUESTIONING THE
VALIDITY OR LEGALITY OF ANY OF SUCH TRANSACTIONS, OR (II) WHICH WOULD, IF
RESOLVED ADVERSELY TO SUCH PURCHASER OR GROUP MEMBER RESULT IN A MATERIAL
ADVERSE EFFECT.  NO ACTION, SUIT OR PROCEEDING BEFORE ANY COURT OR ANY
GOVERNMENTAL AUTHORITY SHALL HAVE BEEN COMMENCED OR, TO THE KNOWLEDGE OF ANY
GROUP MEMBER, BEEN THREATENED, AGAINST THE PURCHASER OR ANY GROUP MEMBER THAT
CONSTITUTES (OR, IF COMMENCED, WOULD CONSTITUTE) AN EVENT OF DEFAULT UNDER
SECTION 6(A)(XI) OF THE NOTE.


 


3.12                        SENIOR LOAN DOCUMENTS.


 


(A)                                  THE SENIOR LOAN DOCUMENTS SHALL BE
SATISFACTORY TO PURCHASER IN ITS DISCRETION, PROVIDED THAT NO AMENDMENTS TO THE
SENIOR LOAN DOCUMENTS ARE REQUIRED TO BE OBTAINED BY THE CLOSING DATE TO PERMIT
THE ACTIONS DESCRIBED IN CLAUSE (II) OF SECTION 3.07.


 


(B)                                 PURCHASER SHALL HAVE RECEIVED A CERTIFICATE
OF THE SECRETARY OF THE COMPANY ATTACHING TRUE AND COMPLETE COPIES OF EACH OF
THE SENIOR LOAN DOCUMENTS AND CERTIFYING THAT (I) SUCH DOCUMENTS HAVE BEEN
EXECUTED AND, IF APPLICABLE, FILED IN SUBSTANTIALLY THE FORM APPROVED BY THE
RELEVANT PERSON’S BOARD OF DIRECTORS OR SIMILAR BODY, (II) SUCH DOCUMENTS HAVE
NOT BEEN AMENDED (EXCEPT AS PROVIDED IN SUCH CERTIFICATE) AND ARE IN FULL FORCE
AND EFFECT, AND (III) THE COMPANY IS NOT IN DEFAULT IN THE PERFORMANCE OR
COMPLIANCE WITH ANY OF THE TERMS OR PROVISIONS THEREOF.


 


3.13                        SOLVENCY CERTIFICATE.  THE PURCHASER SHALL HAVE
RECEIVED A CERTIFICATE FROM THE CHIEF EXECUTIVE OFFICER OF THE COMPANY STATING
THAT THE COMPANY IS SOLVENT AFTER GIVING EFFECT TO THE TRANSACTIONS CONTEMPLATED
TO OCCUR UNDER THE INVESTMENT DOCUMENTS.


 


3.14                        INVESTMENT DOCUMENTS.  THE PURCHASER SHALL HAVE
RECEIVED (A) THE CASH COLLATERAL PLEDGE AGREEMENT, EXECUTED AND DELIVERED BY THE
COMPANY AND U.S. BANK NATIONAL ASSOCIATION, AS COLLATERAL AGENT AND (B) THE NOTE
EXECUTED AND DELIVERED BY THE COMPANY.


 


3.15                        DOCUMENTS.  THE PURCHASER SHALL HAVE RECEIVED TRUE,
COMPLETE AND CORRECT COPIES OF SUCH AGREEMENTS, SCHEDULES, EXHIBITS,
CERTIFICATES, DOCUMENTS, FINANCIAL INFORMATION AND FILINGS AS IT MAY REQUEST IN
CONNECTION WITH OR RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY, ALL IN FORM
AND SUBSTANCE SATISFACTORY TO THE PURCHASER.


 


3.16                        FINANCIAL CONDITION.  THE COMPANY SHALL HAVE
DELIVERED TO THE PURCHASER EVIDENCE THAT, ON A PRO FORMA BASIS AFTER GIVING
EFFECT TO THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE INVESTMENT
DOCUMENTS (I) EBITDA FOR THE ROLLING PERIOD ENDED SEPTEMBER 30, 2003 (CALCULATED
ON A PRO FORMA BASIS GIVING EFFECT TO THE ACQUISITION OF OCTAGON


 


19

--------------------------------------------------------------------------------



 


RISK SERVICES, INC.) IS NO LESS THAN $21,500,000 AND (II) THE AGGREGATE AMOUNT
OF THE CONSOLIDATED INDEBTEDNESS OF THE GROUP IS NO GREATER THAN $65,000,000.


 


3.17                        UCC FILINGS.


 

Each document (including any Uniform Commercial Code financing statement)
reasonably requested by the Purchaser to be filed, registered, recorded in order
to create in favor of the Collateral Agent (as defined in the Cash Collateral
Pledge Agreement), for the benefit of the Purchasers, a perfected lien on the
Collateral, prior and superior in right to the Lien and other rights of any
other Person shall have been delivered and be in proper form for filing,
registration or recordation.

 

ARTICLE 4

 

CONDITIONS TO THE OBLIGATIONS
OF THE COMPANY TO ISSUE AND SELL THE NOTE

 

The obligations of the Company to issue and sell the Note and to perform its
other obligations hereunder relating thereto shall be subject to the
satisfaction as determined by, or waived by, the Company of the following
conditions on or before the Closing Date:

 


4.01                        REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF THE PURCHASER CONTAINED IN ARTICLE 6 HEREOF SHALL BE TRUE AND
CORRECT AT AND AS OF THE DATE HEREOF AND THE CLOSING DATE AS IF MADE AT AND AS
OF SUCH DATE.


 


4.02                        COMPLIANCE WITH THIS AGREEMENT.  THE PURCHASER SHALL
HAVE PERFORMED AND COMPLIED WITH ALL OF ITS AGREEMENTS AND CONDITIONS SET FORTH
OR CONTEMPLATED HEREIN THAT ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY THE
PURCHASER ON OR BEFORE THE CLOSING DATE.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to the Purchaser as follows; provided
that all representations and warranties relating to the Release Documents or
regarding matters to occur on a Release Date shall be deemed made only upon and
as of such Release Date as and if it occurs:

 


5.01                        CORPORATE EXISTENCE AND POWER.  EACH GROUP MEMBER: 
(A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS INCORPORATION; (B) HAS ALL REQUISITE ORGANIZATIONAL
POWER AND AUTHORITY TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT
OPERATES AS LESSEE AND TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY, OR IS
CURRENTLY PROPOSED TO BE, ENGAGED; (C) IS DULY QUALIFIED AS A FOREIGN ENTITY,
LICENSED AND IN GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS
OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; AND (D) HAS THE


 


20

--------------------------------------------------------------------------------



 


ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER EACH INVESTMENT DOCUMENT OR SENIOR LOAN DOCUMENT TO WHICH IT
IS OR WILL BE A PARTY AND, IN THE CASE OF THE COMPANY, TO ISSUE THE NOTE. 
SCHEDULE 5.01 CONTAINS A TRUE, COMPLETE AND CORRECT LIST OF EACH JURISDICTION IN
WHICH A GROUP MEMBER IS QUALIFIED TO DO BUSINESS AS A FOREIGN ENTITY.


 


5.02                        AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY EACH GROUP MEMBER OF THIS AGREEMENT, EACH OTHER
INVESTMENT DOCUMENT AND EACH SENIOR LOAN DOCUMENT TO WHICH IT IS OR UPON AND
AFTER THE FIRST RELEASE DATE WILL BE A PARTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING, THE ISSUANCE OF THE NOTE:  (A) HAVE
BEEN (OR, IN THE CASE OF THE RELEASE DATE DOCUMENTS AND THE TRANSACTION, WILL
BE, UPON AND AFTER EACH RELEASE DATE) DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION, AND IF REQUIRED, SHAREHOLDER ACTION; (B) DO NOT AND WILL NOT CONTRAVENE
THE TERMS OF THE CERTIFICATE OF INCORPORATION OR BY-LAWS (OR SIMILAR
ORGANIZATIONAL DOCUMENTS) OF SUCH GROUP MEMBER OR ANY AMENDMENT THEREOF OR ANY
REQUIREMENT OF LAW APPLICABLE TO SUCH GROUP MEMBER OR SUCH GROUP MEMBER’S
ASSETS, BUSINESS OR PROPERTIES; (C) EXCEPT AS STATED IN THE IMMEDIATELY
FOLLOWING SENTENCE, DO NOT AND WILL NOT (OR, IN THE CASE OF THE RELEASE DATE
DOCUMENTS AND THE TRANSACTION, WILL NOT UPON AND AFTER EACH RELEASE DATE) (I)
CONFLICT WITH, CONTRAVENE, RESULT IN ANY VIOLATION OR BREACH OF OR DEFAULT UNDER
(WITH OR WITHOUT THE GIVING OF NOTICE OR THE LAPSE OF TIME OR BOTH), (II) CREATE
IN ANY OTHER PERSON A RIGHT OR CLAIM OF TERMINATION OR AMENDMENT OF, OR (III)
REQUIRE MODIFICATION, ACCELERATION, REPURCHASE, REDEMPTION OR CANCELLATION OF,
ANY MATERIAL CONTRACTUAL OBLIGATION OF THE COMPANY OR ANY GROUP MEMBER
(INCLUDING THE SENIOR LOAN DOCUMENTS); AND (D) DO NOT AND WILL NOT RESULT IN THE
CREATION OF ANY LIEN (OR OBLIGATION TO CREATE A LIEN) AGAINST ANY PROPERTY,
ASSET OR BUSINESS OF ANY GROUP MEMBER OTHER THAN AS CONTEMPLATED BY THE CASH
COLLATERAL PLEDGE AGREEMENT.  THE MAKING OF GUARANTEES BY THE GROUP MEMBERS
(OTHER THAN THE COMPANY) AND THE PAYMENT OF DIVIDENDS BY GROUP MEMBERS TO THE
COMPANY IN AMOUNTS SUFFICIENT TO PAY THE INTEREST ON THE NOTE AS AND WHEN DUE
(BOTH OF WHICH ARE TRANSACTIONS CONTEMPLATED HEREBY) ARE PRESENTLY PROHIBITED OR
LIMITED BY THE PROVISIONS OF THE SENIOR LOAN DOCUMENTS, BUT, ON OR PRIOR TO THE
FIRST RELEASE DATE, THE SENIOR LOAN DOCUMENTS WILL BE AMENDED IN THE MANNER
CONTEMPLATED BY SECTION 19(M) OF THE CASH COLLATERAL PLEDGE AGREEMENT, AND SUCH
PROHIBITIONS AND LIMITATIONS WILL NO LONGER EXIST (OR, IN THE CASE OF THE
LIMITATION ON PAYMENT OF DIVIDENDS, WILL BE MODIFIED TO ONLY LIMIT SUCH PAYMENTS
UNDER CERTAIN CIRCUMSTANCES WHERE THE RELEVANT INTERCREDITOR AGREEMENT WOULD
PERMIT SUCH PAYMENT TO BE “BLOCKED” BY THE SENIOR CREDITORS).


 


5.03                        GOVERNMENTAL AUTHORIZATION; THIRD PARTY CONSENTS. 
EACH GROUP MEMBER AND, TO THE GROUP MEMBERS’ KNOWLEDGE, EACH OF ITS EMPLOYEES:
(I) HAS ALL MATERIAL GOVERNMENTAL APPROVALS REQUIRED BY ANY REQUIREMENT OF LAW
FOR THE COMPANY TO CONDUCT ITS BUSINESS, EACH OF WHICH IS IN FULL FORCE AND
EFFECT, (II) IS IN MATERIAL COMPLIANCE WITH EACH GOVERNMENTAL APPROVAL
APPLICABLE TO THE COMPANY OR ITS OPERATIONS AND WITH ALL OTHER REQUIREMENTS OF
LAW RELATING TO SUCH GROUP MEMBER, ITS OPERATIONS OR ANY OF ITS RESPECTIVE
PROPERTIES, AND (III) EXCEPT FOR GOVERNMENTAL APPROVALS THAT MAY BE REQUIRED TO
CONSUMMATE THE TRANSACTION AND WHICH WILL BE OBTAINED PRIOR TO THE FIRST RELEASE
DATE, HAS OBTAINED ALL GOVERNMENTAL APPROVALS AND OTHER CONSENTS AND APPROVALS
REQUIRED OR NECESSARY FOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THE INVESTMENT DOCUMENTS OR SENIOR LOAN DOCUMENTS TO WHICH IT IS A PARTY OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.  EXCEPT AS MAY
BE REQUIRED TO CONSUMMATE THE TRANSACTION OR FOR THE RELEASE DATE DOCUMENTS, ALL
OF WHICH WILL BE OBTAINED PRIOR TO THE FIRST RELEASE DATE, NO MATERIAL APPROVAL,
CONSENT, COMPLIANCE, EXEMPTION,


 


21

--------------------------------------------------------------------------------



 


AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY OTHER
PERSON IN RESPECT OF ANY CONTRACTUAL OBLIGATION, AND NO LAPSE OF A WAITING
PERIOD UNDER A CONTRACTUAL OBLIGATION, IS NECESSARY OR REQUIRED IN CONNECTION
WITH THE EXECUTION, DELIVERY OR PERFORMANCE BY (INCLUDING THE PAYMENT OF
INTEREST ON THE NOTE AND THE GUARANTIES), OR ENFORCEMENT AGAINST, ANY GROUP
MEMBER OF THE INVESTMENT DOCUMENTS OR SENIOR LOAN DOCUMENTS TO WHICH IT IS A
PARTY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
THAT HAVE NOT BEEN OBTAINED.


 


5.04                        BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND EACH
OF THE OTHER INVESTMENT DOCUMENTS TO WHICH ANY GROUP MEMBER IS OR WILL BE A
PARTY IS OR WILL BE (OR IN THE CASE OF THE RELEASE DATE DOCUMENTS WILL BE UPON
THE FIRST RELEASE DATE), DULY EXECUTED AND DELIVERED BY SUCH GROUP MEMBER, AND
THIS AGREEMENT, AND SUCH INVESTMENT DOCUMENTS AND SENIOR LOAN DOCUMENTS
CONSTITUTE OR WILL (OR IN THE CASE OF THE RELEASE DATE DOCUMENTS WILL UPON OR
AFTER FIRST RELEASE DATE) CONSTITUTE, THE LEGAL, VALID AND BINDING OBLIGATION OF
SUCH GROUP MEMBER ENFORCEABLE AGAINST SUCH GROUP MEMBER IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND BY GENERAL PRINCIPLES OF EQUITY RELATING TO
ENFORCEABILITY.


 


5.05                        NO LEGAL BAR.  EXCEPT AS STATED IN THE LAST SENTENCE
OF SECTION 5.02, NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE OF THE
INVESTMENT DOCUMENTS AND SENIOR LOAN DOCUMENTS NOR THE ISSUANCE OF OR
PERFORMANCE OF THE TERMS OF THE NOTE DOES OR WILL (OR IN THE CASE OF THE RELEASE
DATE DOCUMENTS WILL UPON OR AFTER THE FIRST RELEASE DATE) VIOLATE ANY
REQUIREMENT OF LAW OR ANY CONTRACTUAL OBLIGATION OF ANY GROUP MEMBER IN ANY
MATERIAL RESPECT.  OTHER THAN THE SENIOR LOAN DOCUMENTS AS IN EFFECT ON THE DATE
HEREOF AND TO THE EXTENT CONSENTS ARE REQUIRED THEREUNDER TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED TO OCCUR ON THE RELEASE DATES, NO GROUP MEMBER HAS
PREVIOUSLY ENTERED INTO ANY AGREEMENT WHICH IS CURRENTLY IN EFFECT OR TO WHICH
SUCH GROUP MEMBER IS CURRENTLY BOUND, GRANTING ANY RIGHTS TO ANY PERSON WHICH
ARE INCONSISTENT WITH THE RIGHTS TO BE GRANTED BY SUCH GROUP MEMBER IN ANY OF
THE INVESTMENT DOCUMENTS.


 


5.06                        LITIGATION.  EXCEPT FOR MATTERS EXISTING ON THE
CLOSING DATE AND SET FORTH ON SCHEDULE 5.06, THERE ARE NO ACTIONS, SUITS OR
PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, AGAINST OR
IN ANY OTHER WAY ADVERSELY RELATING TO OR AFFECTING ANY GROUP MEMBER, ITS
OPERATIONS OR ANY OF ITS PROPERTIES IN ANY COURT OR BEFORE ANY ARBITRATOR OF ANY
KIND OR BEFORE OR BY ANY GOVERNMENTAL AUTHORITY, WHICH IF ADVERSELY DETERMINED
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO ACTION, SUIT
OR PROCEEDING IS PENDING BEFORE ANY COURT OR ANY GOVERNMENTAL AUTHORITY OR, TO
THE KNOWLEDGE OF THE COMPANY, HAS BEEN THREATENED, AGAINST THE PURCHASER OR THE
COMPANY THAT CONSTITUTES (OR, IF COMMENCED, WOULD CONSTITUTE) AN EVENT OF
DEFAULT UNDER SECTION 6(A)(XI) OF THE NOTE.  THE COMPANY HAS NO KNOWLEDGE OR
INFORMATION RELATING TO THE POSSIBLE ASSERTION OF, OR THREATS OF, CLAIMS AGAINST
THE COMPANY, ANY GROUP MEMBER OR ANY OFFICER OR DIRECTOR THEREOF IN THE
BANKRUPTCY PROCEEDING WHETHER BY POSSIBLE DREAMS, AS CHAPTER 11 DEBTOR, ANY
CREDITORS’ COMMITTEE APPOINTED IN THE BANKRUPTCY PROCEEDING, ANY TRUSTEE, OR ANY
OTHER PERSON INCLUDING, WITHOUT LIMITATION, CLAIMS ASSERTING LIABILITIES OF THE
COMPANY, ANY GROUP MEMBER OR ANY OFFICER OR DIRECTOR THEREOF TO POSSIBLE DREAMS
OR ITS CREDITORS, CLAIMS ASSERTING THAT THE COMPANY, ANY GROUP MEMBER OR ANY
OFFICER OR DIRECTOR THEREOF IS LIABLE OR RESPONSIBLE FOR SOME OR ALL OF CLAIMS
OF CREDITORS OF POSSIBLE DREAMS, CLAIMS ASSERTING THAT THE COMPANY, ANY GROUP
MEMBER OR ANY OFFICER OR DIRECTOR THEREOF HAS


 


22

--------------------------------------------------------------------------------



 


LIABILITIES TO CREDITORS OF POSSIBLE DREAMS, CLAIMS THAT POSSIBLE DREAMS SHOULD
BE SUBSTANTIVELY CONSOLIDATED WITH THE COMPANY OR ANY GROUP MEMBER OR P.D.
HOLDINGS, OR CLAIMS FOR PIERCING THE VEIL OF THE COMPANY OR ANY GROUP MEMBER OR
P.D. HOLDINGS.


 


5.07                        NO DEFAULT OR BREACH.  EXCEPT FOR VIOLATIONS OF THE
TERMS OF THE SENIOR LOAN DOCUMENTS THAT WOULD OCCUR IN CONNECTION WITH THE
ISSUANCE OF THE GUARANTIES IF THE SENIOR LOAN DOCUMENTS WERE NOT FIRST AMENDED,
NO EVENT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT FROM THE INCURRING OF
OBLIGATIONS BY ANY GROUP MEMBER UNDER THE INVESTMENT DOCUMENTS (INCLUDING THE
GUARANTIES) WHICH CONSTITUTES OR, WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR
BOTH, WOULD CONSTITUTE AN EVENT OF DEFAULT.  NO GROUP MEMBER IS IN DEFAULT UNDER
OR WITH RESPECT TO ANY CONTRACTUAL OBLIGATION IN ANY MATERIAL RESPECT.


 


5.08                        TITLE TO PROPERTIES.  EACH GROUP MEMBER HAS SUCH
TITLE TO ALL REAL PROPERTY OWNED BY IT AND SUBSISTING LEASEHOLD INTERESTS IN ALL
REAL PROPERTY LEASED BY IT, IN EACH CASE AS IS NECESSARY TO THE CONDUCT OF ITS
BUSINESS AND VALID AND LEGAL TITLE TO ALL OF ITS PERSONAL PROPERTY AND ASSETS
OWNED BY IT.


 


5.09                        USE OF REAL PROPERTY.  ALL REAL PROPERTIES ARE
LISTED ON SCHEDULE 5.09.  EXCEPT AS SET FORTH ON SCHEDULE 5.09, EACH REAL
PROPERTY USED IN CONNECTION WITH THE BUSINESS OF THE GROUP MEMBERS IS USED AND
OPERATED BY THE APPLICABLE GROUP MEMBER IN COMPLIANCE AND CONFORMITY WITH ALL
MATERIAL CONTRACTUAL OBLIGATIONS AND MATERIAL REQUIREMENTS OF LAW.  NO GROUP
MEMBER HAS RECEIVED NOTICE OF VIOLATION OF ANY APPLICABLE ZONING OR BUILDING
REGULATION, ORDINANCE OR OTHER LAW, ORDER, REGULATION OR OTHER REQUIREMENT OF
LAW RELATING TO THE OPERATIONS OF THE GROUP MEMBERS WITH RESPECT TO THE REAL
PROPERTY, OTHER THAN WITH RESPECT TO SUCH MATTERS THAT COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  THERE IS NO MATERIAL DEFAULT ON THE
PART OF ANY GROUP MEMBER OR EVENT OR CONDITION WHICH (WITH NOTICE OR LAPSE OF
TIME, OR BOTH) WOULD CONSTITUTE A MATERIAL DEFAULT ON THE PART OF ANY GROUP
MEMBER UNDER ANY LEASE OF ANY REAL PROPERTY.  THERE ARE NO SERVICE CONTRACTS,
MAINTENANCE CONTRACTS, UNION CONTRACTS, CONCESSION AGREEMENTS, LICENSES, AGENCY
AGREEMENTS OR ANY OTHER CONTRACTUAL OBLIGATIONS AFFECTING ANY REAL PROPERTY
OTHER THAN THOSE LISTED ON SCHEDULE 5.09, EXCEPT FOR CONTRACTUAL OBLIGATIONS
WHICH ARE CANCELABLE ON NO MORE THAN 30 DAYS’ NOTICE.  THERE ARE NO PENDING OR,
TO THE KNOWLEDGE OF THE COMPANY THREATENED, CONDEMNATION OR EMINENT DOMAIN
PROCEEDINGS THAT WOULD AFFECT ANY PART OF ANY REAL PROPERTY.  THERE ARE NO
ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY,
THREATENED AGAINST ANY REAL PROPERTY, AT LAW OR IN EQUITY, BEFORE ANY FEDERAL,
STATE, MUNICIPAL OR GOVERNMENTAL DEPARTMENT, COMMISSION, BOARD, BUREAU, AGENCY
OR INSTRUMENTALITY WHICH INDIVIDUALLY OR IN THE AGGREGATE COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.10                        TAXES.  EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS
DULY FILED, OR CAUSED TO BE FILED, ALL MATERIAL TAX RETURNS REQUIRED TO BE FILED
AND HAS PAID, OR CAUSED TO BE PAID, OR MADE ADEQUATE PROVISION FOR THE PAYMENT
OF, ALL MATERIAL TAXES WHICH ARE DUE AND PAYABLE, EXCEPT TO THE EXTENT THE
PAYMENT OF SUCH TAXES IS BEING DILIGENTLY CONTESTED IN GOOD FAITH AND ADEQUATE
RESERVES THEREFOR HAVE BEEN ESTABLISHED IN ACCORDANCE WITH GAAP.  SUCH TAX
RETURNS WERE TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS WHEN FILED. 
THE PROVISION FOR TAXES ON THE BOOKS OF THE COMPANY AND EACH SUBSIDIARY IS
ADEQUATE IN ALL MATERIAL RESPECTS FOR ALL YEARS NOT CLOSED BY THE APPLICABLE
STATUTES OF LIMITATION AND THE COMPANY AND ITS SUBSIDIARIES HAVE NO KNOWLEDGE OF


 


23

--------------------------------------------------------------------------------



 


ANY MATERIAL DEFICIENCY OR ADDITIONAL ASSESSMENT IN CONNECTION THEREWITH NOT
PROVIDED FOR ON ITS BOOKS.


 


5.11                        SEC REPORTS; FINANCIAL CONDITION.


 


(A)               THE COMPANY  HAS FILED ALL SEC REPORTS AND HAS MADE AVAILABLE
TO THE PURCHASER EACH SEC REPORT.  THE SEC REPORTS OF THE COMPANY, INCLUDING,
WITHOUT LIMITATION, ANY FINANCIAL STATEMENTS OR SCHEDULES INCLUDED OR
INCORPORATED THEREIN BY REFERENCE, (I) COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF THE EXCHANGE ACT OR THE SECURITIES ACT OR BOTH, AS THE CASE MAY
BE, APPLICABLE TO THOSE SEC REPORTS, AND (II) DID NOT AT THE TIME THEY WERE
FILED CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT REQUIRED TO BE STATED OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
MADE IN THOSE SEC REPORTS, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  NO SUBSIDIARY OF THE COMPANY IS SUBJECT TO THE PERIODIC
REPORTING REQUIREMENTS OF THE EXCHANGE ACT OR IS OTHERWISE REQUIRED TO FILE ANY
DOCUMENTS WITH THE COMMISSION OR ANY NATIONAL SECURITIES EXCHANGE OR QUOTATION
SERVICE OR COMPARABLE GOVERNMENTAL AUTHORITY.


 


(B)              THE COMPANY HAS FURNISHED THE PURCHASER WITH TRUE AND COMPLETE
COPIES OF (I) THE AUDITED CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE
COMPANY AND ITS SUBSIDIARIES AS OF DECEMBER 31, 2002 AND DECEMBER 31, 2001 AND
THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME, STOCKHOLDERS’
EQUITY AND CASH FLOW, TOGETHER WITH THE NOTES THERETO, OF THE COMPANY AND ITS
SUBSIDIARIES FOR THE YEARS THEN ENDED, TOGETHER WITH THE REPORT OF ERNST & YOUNG
LLP THEREON (THE “AUDITED FINANCIAL STATEMENTS”), AND (II) THE UNAUDITED
CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE COMPANY AND ITS
SUBSIDIARIES AS OF SEPTEMBER 30, 2003 AND THE RELATED CONSOLIDATED AND
CONSOLIDATING STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND  CASH FLOW,
TOGETHER WITH THE NOTES THERETO, OF THE COMPANY AND ITS SUBSIDIARIES FOR THE
NINE-MONTH PERIOD THEN ENDED (THE “UNAUDITED FINANCIAL STATEMENTS”).  EACH OF
THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF THE COMPANY AND ITS
SUBSIDIARIES INCLUDED IN THE FINANCIAL STATEMENTS AND THE RELATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW, TOGETHER WITH THE NOTES THERETO, AND
SUCH OF THEM AS ARE INCLUDED IN OR INCORPORATED BY REFERENCE INTO THE SEC
REPORTS OF THE COMPANY, FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE
CONSOLIDATED AND CONSOLIDATING FINANCIAL POSITION OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE RESPECTIVE DATES THEREOF, AND THE CONSOLIDATED AND
CONSOLIDATING RESULTS OF OPERATIONS AND CASH FLOWS OF THE COMPANY AND ITS
SUBSIDIARIES AS OF THE RESPECTIVE DATES OR FOR THE RESPECTIVE PERIODS SET FORTH
THEREIN, ALL IN CONFORMITY WITH GAAP CONSISTENTLY APPLIED DURING THE PERIODS
INVOLVED, EXCEPT AS OTHERWISE SET FORTH IN THE NOTES THERETO AND SUBJECT, IN THE
CASE OF UNAUDITED FINANCIAL STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND
ABSENCE OF FOOTNOTES IN THE UNAUDITED FINANCIAL STATEMENTS.  AS OF THE DATES OF
THE FINANCIAL STATEMENTS, THE COMPANY AND ITS SUBSIDIARIES HAD NO OBLIGATION,
INDEBTEDNESS OR LIABILITY (WHETHER ACCRUED, ABSOLUTE, CONTINGENT OR OTHERWISE,
KNOWN OR UNKNOWN, AND WHETHER DUE OR TO BECOME DUE), WHICH WAS NOT REFLECTED OR
RESERVED AGAINST IN THE BALANCE SHEETS OR THE NOTES THERETO WHICH ARE PART OF
THE FINANCIAL STATEMENTS, EXCEPT FOR THOSE INCURRED IN THE ORDINARY COURSE OF
BUSINESS AND WHICH ARE FULLY REFLECTED ON THE COMPANY’S BOOKS OF ACCOUNT AND
WHICH, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(C)               EXCEPT AS SET FORTH ON SCHEDULE 5.11(C), THE GROUP OWES NO
INDEBTEDNESS TO, AND HAS NO COMMITMENTS TO MAKE INVESTMENTS IN, AND HAS NO
CONTINGENT


 


24

--------------------------------------------------------------------------------



 


OBLIGATIONS IN RESPECT OF OBLIGATIONS AND LIABILITIES OF, ANY P.D. HOLDINGS
GROUP MEMBER OR ANY MEMBER OF PUMPKIN GROUP.


 


(D)              THE PRO FORMA BALANCE SHEET DELIVERED TO THE PURCHASER SETS
FORTH THE ASSETS AND LIABILITIES OF THE GROUP AS OF THE DATE THEREOF ON A PRO
FORMA CONSOLIDATED AND CONSOLIDATING BASIS AFTER TAKING INTO ACCOUNT THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND THE OTHER
INVESTMENT DOCUMENTS TO BE CONSUMMATED AS OF THE CLOSING DATE.  THE PRO FORMA
BALANCE SHEET HAS BEEN PREPARED BY THE COMPANY IN ACCORDANCE WITH GAAP AND
FAIRLY PRESENTS IN ALL MATERIAL RESPECTS THE ASSETS AND LIABILITIES OF THE GROUP
AND EACH GROUP MEMBER AS OF THE DATE THEREOF, REFLECTING THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT TO BE CONSUMMATED ON THE CLOSING
DATE AND BASED ON THE ASSUMPTIONS SET FORTH THEREIN.


 


(E)               THE PROJECTIONS OF THE COMPANY DATED JANUARY 13, 2004 FOR
IDENTIFICATION, HERETOFORE DELIVERED TO WMF (I) WERE PREPARED BY THE COMPANY IN
THE ORDINARY COURSE OF ITS OPERATIONS CONSISTENT WITH PAST PRACTICE, (II) ARE
THE MOST CURRENT PROJECTIONS PREPARED BY THE COMPANY RELATING TO THE PERIODS
COVERED THEREBY, AND (III) ARE BASED ON ASSUMPTIONS WHICH WERE REASONABLE WHEN
MADE AND SUCH ASSUMPTIONS AND PROJECTIONS ARE REASONABLE ON THE DATE HEREOF. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS DELIVERED TO ANY PERSON ANY
LATER DATED PROJECTIONS.


 


5.12                        OPERATING COMPANY.  THE COMPANY IS “AN ENTITY THAT
IS PRIMARILY ENGAGED, DIRECTLY OR THOUGH A MAJORITY OWNED SUBSIDIARY OR
SUBSIDIARIES, IN THE PRODUCTION OR SALE OF A PRODUCT OR SERVICE OTHER THAN THE
INVESTMENT OF CAPITAL” WITHIN THE MEANING OF THE U.S. DEPARTMENT OF LABOR PLAN
ASSET REGULATIONS, 29 C.F.R. § 2510.3-101.


 


5.13                        DISCLOSURE.


 


(A)               AGREEMENT AND OTHER DOCUMENTS.  THIS AGREEMENT, TOGETHER WITH
ALL EXHIBITS AND SCHEDULES HERETO, AND THE AGREEMENTS, CERTIFICATES AND OTHER
DOCUMENTS FURNISHED TO THE PURCHASER BY THE COMPANY AND ITS SUBSIDIARIES AT THE
CLOSING, DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS CONTAINED HEREIN OR
THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.


 


(B)              MATERIAL ADVERSE EFFECT.  THERE IS NO FACT KNOWN TO THE COMPANY
WHICH THE COMPANY HAS NOT DISCLOSED TO THE PURCHASER IN WRITING WHICH COULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


5.14                        ABSENCE OF CERTAIN CHANGES OR EVENTS.  EXCEPT AS SET
FORTH ON SCHEDULE 5.14, SINCE SEPTEMBER 30, 2003, OTHER THAN AS CONTEMPLATED BY
THE INVESTMENT DOCUMENTS, NO GROUP MEMBER HAS (I) ISSUED ANY CAPITAL STOCK,
BONDS OR OTHER SECURITIES, (II) BORROWED ANY AMOUNT OR INCURRED ANY LIABILITIES
(ABSOLUTE OR CONTINGENT) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, (III)
DISCHARGED OR SATISFIED ANY LIEN OR INCURRED OR PAID ANY OBLIGATION OR LIABILITY
(ABSOLUTE OR CONTINGENT), OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, IN
EXCESS OF $10,000, (IV) DECLARED OR MADE ANY PAYMENT OR DISTRIBUTION TO
STOCKHOLDERS OR MEMBERS, AS APPROPRIATE, OR PURCHASED OR REDEEMED ANY SHARES OF
ITS CAPITAL STOCK OR OTHER SECURITIES, (V) MORTGAGED, PLEDGED OR SUBJECTED


 


25

--------------------------------------------------------------------------------



 


TO LIEN ANY OF ITS ASSETS, TANGIBLE OR INTANGIBLE, (VI) SOLD, ASSIGNED OR
TRANSFERRED ANY OF ITS TANGIBLE ASSETS, OR CANCELED ANY DEBTS OR CLAIMS, (VII)
SOLD, ASSIGNED OR TRANSFERRED ANY PATENTS, TRADEMARKS, TRADE NAMES, COPYRIGHTS,
TRADE SECRETS OR OTHER INTANGIBLE ASSETS, (VIII) SUFFERED ANY MATERIAL LOSSES OF
PROPERTY, OR WAIVED ANY RIGHTS OF SUBSTANTIAL VALUE, (IX) SUFFERED ANY EVENT OR
CONDITION THAT HAS HAD A MATERIAL ADVERSE EFFECT, (X) EXPENDED ANY MATERIAL
AMOUNT ON OR GRANTED ANY BONUSES OR EXTRAORDINARY SALARY INCREASES, (XI) ENTERED
INTO ANY TRANSACTION INVOLVING CONSIDERATION IN EXCESS OF $50,000, OR (XII)
ENTERED INTO ANY AGREEMENT OR TRANSACTION, OR AMENDED OR TERMINATED ANY
AGREEMENT, WITH AN AFFILIATE (INCLUDING ANY LOAN TO OR INVESTMENT IN ANY P.D.
HOLDINGS GROUP MEMBER OR ANY MEMBER OF PUMPKIN GROUP).  TO THE KNOWLEDGE OF THE
COMPANY, NO EVENT OR CONDITION IS THREATENED OR REASONABLY LIKELY TO OCCUR WHICH
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


5.15                        ENVIRONMENTAL MATTERS.  EXCEPT AS DESCRIBED ON
SCHEDULE 5.15:


 


(A)               THE PROPERTIES OWNED, LEASED OR OPERATED BY THE COMPANY AND
ITS SUBSIDIARIES NOW OR IN THE PAST DO NOT CONTAIN, AND TO THEIR KNOWLEDGE HAVE
NOT PREVIOUSLY CONTAINED, ANY HAZARDOUS MATERIALS IN AMOUNTS OR CONCENTRATIONS
WHICH:  (I) CONSTITUTE OR CONSTITUTED A MATERIAL VIOLATION OF APPLICABLE
ENVIRONMENTAL LAWS, OR (II) COULD REASONABLY BE EXPECTED TO GIVE RISE TO
MATERIAL LIABILITY UNDER APPLICABLE ENVIRONMENTAL LAWS;


 


(B)              THE COMPANY, ITS SUBSIDIARIES AND THEIR PROPERTIES AND ALL
OPERATIONS CONDUCTED IN CONNECTION THEREWITH ARE IN MATERIAL COMPLIANCE, AND
HAVE BEEN IN MATERIAL COMPLIANCE, WITH ALL APPLICABLE ENVIRONMENTAL LAWS, AND TO
COMPANY’S KNOWLEDGE THERE IS NO CONTAMINATION AT, UNDER OR ABOUT SUCH PROPERTIES
OR SUCH OPERATIONS WHICH INTERFERES WITH THE CONTINUED OPERATION OF SUCH
PROPERTIES OR MATERIALLY IMPAIRS THE FAIR SALEABLE VALUE THEREOF;


 


(C)               NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY WRITTEN NOTICE OF VIOLATION, ALLEGED VIOLATION, NON-COMPLIANCE, LIABILITY OR
POTENTIAL LIABILITY REGARDING HAZARDOUS MATERIALS, OR NON-COMPLIANCE WITH
ENVIRONMENTAL LAWS, NOR DOES THE COMPANY OR ANY SUBSIDIARY HAVE KNOWLEDGE OF OR
REASON TO BELIEVE THAT ANY SUCH NOTICE WILL BE RECEIVED OR IS BEING THREATENED;


 


(D)              HAZARDOUS MATERIALS HAVE NOT BEEN DISPOSED AT, OR TRANSPORTED
FROM THE PROPERTIES NOW OR PREVIOUSLY OWNED, LEASED OR OPERATED BY THE COMPANY
OR ITS SUBSIDIARIES IN ANY MANNER WHICH, TO THEIR KNOWLEDGE, WOULD GIVE RISE TO
MATERIAL LIABILITY UNDER ENVIRONMENTAL LAWS, NOR HAVE ANY HAZARDOUS MATERIALS
BEEN GENERATED, TREATED, STORED, OR DISPOSED OF AT, ON OR UNDER ANY OF SUCH
PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT WOULD GIVE RISE TO MATERIAL
LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAWS;


 


(E)                                  NO JUDICIAL PROCEEDINGS OR GOVERNMENTAL OR
ADMINISTRATIVE ACTION IS PENDING, OR, TO THE KNOWLEDGE OF COMPANY, THREATENED,
UNDER ANY ENVIRONMENTAL LAW TO WHICH THE COMPANY OR ANY SUBSIDIARY IS OR WILL BE
NAMED AS A PARTY, NOR ARE THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT
ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS OUTSTANDING UNDER ANY
ENVIRONMENTAL LAW WITH RESPECT TO THE COMPANY OR ANY SUBSIDIARY, THEIR BUSINESS
OPERATIONS OR ANY OF THEIR REAL PROPERTY; AND


 


26

--------------------------------------------------------------------------------



 


(F)                 THERE HAS BEEN NO RELEASE, OR TO THE BEST OF THE COMPANY’S
KNOWLEDGE, THREAT OF RELEASE, OF HAZARDOUS MATERIALS AT OR FROM PROPERTIES
OWNED, LEASED OR OPERATED BY THE COMPANY OR ANY SUBSIDIARY, NOW OR IN THE PAST,
IN VIOLATION OF OR IN A MANNER THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO
MATERIAL LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 


5.16                        INVESTMENT COMPANY/GOVERNMENT REGULATIONS.  NO GROUP
MEMBER IS AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY
ACT OF 1940, AS AMENDED.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS
SUBJECT TO REGULATION UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935, AS
AMENDED, THE FEDERAL POWER ACT, THE INTERSTATE COMMERCE ACT, OR ANY FEDERAL OR
STATE STATUTE OR REGULATION LIMITING ITS ABILITY TO INCUR INDEBTEDNESS.


 


5.17                        SUBSIDIARIES.


 


(A)               SCHEDULE 5.17 SETS FORTH THE NAME AND JURISDICTION OF
ORGANIZATION OF EACH SUBSIDIARY AND, AS TO EACH SUCH SUBSIDIARY, THE PERCENTAGE
OF EACH CLASS OF CAPITAL STOCK OWNED BY ANY GROUP MEMBER AND THE NAMES OF AND
PERCENTAGE OF EACH CLASS OF CAPITAL STOCK OWNED BY OTHER PERSONS.


 


(B)              OTHER THAN AS LISTED ON SCHEDULE 5.17 HERETO, NEITHER THE
COMPANY OR ANY SUBSIDIARY HAS, ON THE CLOSING DATE, OUTSTANDING OPTIONS,
WARRANTS OR OTHER RIGHTS TO PURCHASE OR SUBSCRIBE TO CAPITAL STOCK OF ANY
SUBSIDIARY OR OUTSTANDING SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR
CAPITAL STOCK OF ANY SUBSIDIARY OR CONTRACTS, COMMITMENTS, AGREEMENTS,
UNDERSTANDINGS OR ARRANGEMENTS OF ANY KIND RELATING TO THE ISSUANCE OF ANY
CAPITAL STOCK OF ANY SUBSIDIARY, ANY SUCH CONVERTIBLE OR EXCHANGEABLE SECURITIES
OR ANY SUCH OPTIONS, WARRANTS OR RIGHTS.


 


(C)               OTHER THAN AS LISTED ON SCHEDULE 5.17, HERETO, NO GROUP MEMBER
OWNS OF RECORD OR BENEFICIALLY, DIRECTLY OR INDIRECTLY (I) ANY SHARES OF
OUTSTANDING CAPITAL STOCK OR SECURITIES CONVERTIBLE INTO CAPITAL STOCK OF ANY
OTHER CORPORATION, OR (II) ANY EQUITY, VOTING OR PARTICIPATING INTEREST IN ANY
LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE OR OTHER NON-CORPORATE
BUSINESS ENTERPRISES.


 


5.18                        PRIVATE OFFERING.  NO FORM OF GENERAL SOLICITATION
OR GENERAL ADVERTISING WAS USED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR
THEIR RESPECTIVE REPRESENTATIVES IN CONNECTION WITH THE OFFER OR SALE OF THE
NOTE.  ASSUMING THE ACCURACY OF THE PURCHASER’S REPRESENTATIONS AND WARRANTIES
HEREIN, NO REGISTRATION OF THE NOTE PURSUANT TO THE PROVISIONS OF THE SECURITIES
ACT OR THE STATE SECURITIES OR “BLUE SKY” LAWS WILL BE REQUIRED FOR THE OFFER,
SALE OR ISSUANCE OF THE NOTE AS CONTEMPLATED BY THIS AGREEMENT.  THE COMPANY
AGREES THAT NEITHER IT, NOR ANYONE ACTING ON ITS BEHALF, WILL OFFER TO SELL THE
NOTE OR ANY OTHER SECURITY SO AS TO REQUIRE THE REGISTRATION OF THE NOTE
PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT OR ANY STATE SECURITIES OR
“BLUE SKY” LAWS.


 


5.19                        BROKER’S, FINDER’S OR SIMILAR FEES.  EXCEPT AS SET
FORTH ON SCHEDULE 5.19, THE COMPANY DOES NOT OWE ANY FEES OR COMMISSIONS OF ANY
KIND, OR KNOW OF ANY CLAIM FOR ANY FEES OR COMMISSIONS, IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT THOSE CONTEMPLATED HEREBY OR PAID
DIRECTLY TO THE ADMINISTRATIVE AGENTS AND THE LENDERS IN CONNECTION WITH THE
SENIOR LOAN AGREEMENTS.


 


27

--------------------------------------------------------------------------------



 


5.20                        LABOR RELATIONS.  NO GROUP MEMBER IS, AS OF THE
CLOSING DATE, PARTY TO ANY COLLECTIVE BARGAINING AGREEMENT NOR HAS ANY LABOR
UNION BEEN RECOGNIZED AS THE REPRESENTATIVE OF ITS EMPLOYEES EXCEPT AS SET FORTH
ON SCHEDULE 5.20.  THERE ARE NO PENDING OR, TO ANY GROUP MEMBER’S KNOWLEDGE,
THREATENED OR CONTEMPLATED STRIKES, WORK STOPPAGE OR OTHER COLLECTIVE LABOR
DISPUTES INVOLVING ITS EMPLOYEES.


 


5.21                        EMPLOYEE BENEFIT PLANS.


 


(A)               AS OF THE CLOSING DATE, NEITHER THE COMPANY NOR ANY ERISA
AFFILIATE MAINTAINS OR CONTRIBUTES TO, OR HAS ANY OBLIGATION UNDER, OR LIABILITY
WITH RESPECT TO, ANY EMPLOYEE BENEFIT PLAN OTHER THAN THOSE IDENTIFIED ON
SCHEDULE 5.21;


 


(B)              EACH EMPLOYEE BENEFIT PLAN HAS BEEN OPERATED IN ALL MATERIAL
RESPECTS IN ACCORDANCE WITH ITS TERMS, AND THE COMPANY AND EACH ERISA AFFILIATE
ARE IN COMPLIANCE, IN ALL MATERIAL RESPECTS, IN BOTH FORM AND OPERATION, WITH
ALL APPLICABLE PROVISIONS OF ERISA, THE CODE OR OTHER APPLICABLE LAW AND THE
REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER WITH RESPECT TO ALL
EMPLOYEE BENEFIT PLANS EXCEPT FOR ANY REQUIRED AMENDMENTS WITH RESPECT TO A PLAN
FOR WHICH THE REMEDIAL AMENDMENT PERIOD AS DEFINED IN SECTION 401(B) OF THE CODE
HAS NOT YET EXPIRED.  EACH PLAN THAT IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE CODE IS THE SUBJECT OF AN IRS FAVORABLE OPINION OR
DETERMINATION LETTER AND, TO THE KNOWLEDGE OF THE COMPANY, NOTHING HAS OCCURRED
TO ADVERSELY AFFECT SUCH QUALIFICATION OR THE EXEMPT STATUS OF ANY RELATED
TRUST.  NO MATERIAL LIABILITY HAS BEEN INCURRED BY THE COMPANY OR ANY ERISA
AFFILIATE WHICH REMAINS UNSATISFIED FOR ANY TAXES OR PENALTIES WITH RESPECT TO
ANY EMPLOYEE BENEFIT PLAN OR ANY MULTIEMPLOYER PLAN;


 


(C)               NO PENSION PLAN HAS BEEN TERMINATED, NOR HAS ANY ACCUMULATED
FUNDING DEFICIENCY (AS DEFINED IN SECTION 412 OF THE CODE) BEEN INCURRED
(WITHOUT REGARD TO ANY WAIVER GRANTED UNDER SECTION 412 OF THE CODE), NOR HAS
ANY FUNDING WAIVER FROM THE IRS BEEN RECEIVED OR REQUESTED WITH RESPECT TO ANY
PENSION PLAN, NOR HAS THE COMPANY OR ANY ERISA AFFILIATE FAILED TO MAKE ANY
CONTRIBUTIONS OR TO PAY ANY AMOUNTS DUE AND OWING AS REQUIRED BY SECTION 412 OF
THE CODE, SECTION 302 OF ERISA OR THE TERMS OF ANY PENSION PLAN OR RELATED
AGREEMENT OR OTHER APPLICABLE LAW PRIOR TO THE DUE DATES OF SUCH CONTRIBUTIONS
THEREUNDER, NOR HAS THERE BEEN ANY EVENT REQUIRING ANY DISCLOSURE UNDER
SECTION 302(F)(4)(A), 4041(C)(3)(C) OR 4063(A) OF ERISA WITH RESPECT TO ANY
PENSION PLAN OR ANY PENSION PLAN AMENDMENT REQUIRING SECURITY UNDER ERISA
SECTION 307 OR CODE SECTION 401(A)(29), IN EACH CASE THAT WOULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(D)              NEITHER THE COMPANY NOR ERISA AFFILIATE HAS:  (I) ENGAGED IN A
PROHIBITED TRANSACTION OR BREACH OF FIDUCIARY DUTY, (II) INCURRED ANY LIABILITY
TO THE PBGC WHICH REMAINS OUTSTANDING OTHER THAN THE PAYMENT OF PREMIUMS AND
THERE ARE NO PBGC PREMIUM PAYMENTS WHICH ARE DUE AND UNPAID, (III) FAILED TO
MAKE A REQUIRED CONTRIBUTION OR PAYMENT TO A MULTIEMPLOYER PLAN, OR (IV) FAILED
TO MAKE A REQUIRED INSTALLMENT OR OTHER REQUIRED PAYMENT UNDER SECTION 412 OF
THE CODE, IN EACH CASE THAT WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT;


 


(E)               NO TERMINATION EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR;


 


28

--------------------------------------------------------------------------------



 


(F)                 NO PROCEEDING, CLAIM, LAWSUIT AND/OR INVESTIGATION IS
EXISTING OR, TO THE KNOWLEDGE OF THE COMPANY THREATENED, CONCERNING OR INVOLVING
ANY:  (I) EMPLOYEE BENEFIT PLAN, OR (II) MULTIEMPLOYER PLAN, IN EACH CASE THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(G)              THE COMPANY, EACH SUBSIDIARY AND EACH ERISA AFFILIATE IS IN
COMPLIANCE WITH THE REQUIREMENTS OF THE HEALTH INSURANCE PORTABILITY AND
ACCOUNTABILITY ACT OF 1996, AS AMENDED, AND THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1985, AS AMENDED, EXCEPT WHERE NONCOMPLIANCE WOULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


 


(H)              NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES MAINTAINS OR
CONTRIBUTES TO OR OTHERWISE HAS ANY LIABILITY OR OBLIGATION WITH RESPECT TO ANY
WELFARE PLAN WHICH PROVIDES BENEFITS TO RETIRED OR FORMER EMPLOYEES (OTHER THAN
AS REQUIRED BY SECTION 601 OF ERISA OR THE LAWS OF ANY FOREIGN JURISDICTION);


 


(I)                  THE AMOUNT OF UNFUNDED BENEFIT LIABILITIES UNDER ALL PLANS,
WHETHER OR NOT VESTED (BUT EXCLUDING ALL PLANS WITH ASSETS GREATER THAN BENEFIT
LIABILITIES), IS NOT A MATERIAL AMOUNT; AND


 


(J)                  EACH FOREIGN PENSION PLAN HAS BEEN MAINTAINED IN MATERIAL
COMPLIANCE WITH ITS TERMS AND THE REQUIREMENTS OF APPLICABLE LAW, AND THE AMOUNT
OF UNFUNDED BENEFIT LIABILITIES THEREUNDER, IN THE AGGREGATE FOR ALL SUCH PLANS,
IS NOT A MATERIAL AMOUNT.


 


5.22                        PATENTS, TRADEMARKS, ETC.  EXCEPT AS SET FORTH ON
SCHEDULE 5.22, EACH GROUP MEMBER OWNS OR POSSESSES RIGHTS TO USE ALL FRANCHISES,
LICENSES, COPYRIGHTS, COPYRIGHT APPLICATIONS, PATENTS, PATENT RIGHTS OR
LICENSES, PATENT APPLICATIONS, TRADEMARKS, TRADEMARK RIGHTS, TRADE NAMES, TRADE
NAME RIGHTS, COPYRIGHTS AND RIGHTS WITH RESPECT TO THE FOREGOING WHICH ARE
MATERIAL TO THE CONDUCT OF ITS BUSINESSES.  NO EVENT HAS OCCURRED WHICH PERMITS,
OR AFTER NOTICE OR LAPSE OF TIME OR BOTH WOULD PERMIT, THE REVOCATION OR
TERMINATION OF ANY SUCH RIGHTS, EXCEPT IF ANY OF SUCH EVENTS (EITHER SINGLY OR
IN THE AGGREGATE) COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT, AND, TO ITS KNOWLEDGE, NO GROUP MEMBER IS LIABLE TO ANY PERSON FOR
INFRINGEMENT UNDER REQUIREMENTS OF LAW WITH RESPECT TO ANY SUCH RIGHTS AS A
RESULT OF ITS BUSINESS OPERATIONS.


 


5.23                        POTENTIAL CONFLICTS OF INTEREST.  EXCEPT AS SET
FORTH ON SCHEDULE 5.23, NO OFFICER, DIRECTOR, STOCKHOLDER OR OTHER HOLDER OF
CAPITAL STOCK OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN PUBLIC
SHAREHOLDERS UNKNOWN TO THE COMPANY):  (A) OWNS, DIRECTLY OR INDIRECTLY, ANY
INTEREST IN (EXCEPTING LESS THAN 5% STOCK HOLDINGS FOR INVESTMENT PURPOSES IN
SECURITIES OF PUBLICLY HELD AND TRADED COMPANIES), OR IS AN OFFICER, DIRECTOR,
EMPLOYEE OR CONSULTANT OF, ANY PERSON THAT IS, OR IS ENGAGED IN BUSINESS AS, A
COMPETITOR, LESSOR, LESSEE, SUPPLIER, DISTRIBUTOR, SALES AGENT OR CUSTOMER OF,
OR LENDER TO OR BORROWER FROM, ANY GROUP MEMBER; (B) OWNS, DIRECTLY OR
INDIRECTLY, IN WHOLE OR IN PART, ANY TANGIBLE OR INTANGIBLE PROPERTY THAT ANY
GROUP MEMBER USES IN THE CONDUCT OF BUSINESS; OR (C) HAS ANY CAUSE OF ACTION OR
OTHER CLAIM WHATSOEVER AGAINST, OR OWES OR HAS ADVANCED ANY AMOUNT TO, ANY GROUP
MEMBER, EXCEPT FOR CLAIMS IN THE ORDINARY COURSE OF BUSINESS SUCH AS FOR ACCRUED
VACATION PAY, ACCRUED BENEFITS UNDER EMPLOYEE BENEFIT PLANS, AND SIMILAR MATTERS
AND AGREEMENTS EXISTING ON THE DATE HEREOF.


 


29

--------------------------------------------------------------------------------



 


5.24                        TRADE RELATIONS.  SET FORTH ON SCHEDULE 5.24 IS A
TRUE AND CORRECT LIST OF THE TEN LARGEST CUSTOMERS AND FIVE LARGEST SUPPLIERS OF
EACH OF (A) PRIMROSE AND ITS SUBSIDIARIES AND (B) WC HOLDINGS AND ITS
SUBSIDIARIES, IN EACH CASE, AS CALCULATED BY SALES AND PURCHASES DURING THE
TWELVE-MONTH PERIOD ENDED DECEMBER 31, 2002 AND THE NINE-MONTH PERIOD ENDED
SEPTEMBER 30, 2003, AS WELL AS ANY SOLE SOURCE SUPPLIERS OF GOODS OR SERVICES
FOR WHICH THERE IS NO READY ALTERNATIVE TO THE GROUP MEMBERS ON COMPARABLE
TERMS.  THERE EXISTS NO ACTUAL OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED
TERMINATION, CANCELLATION OR LIMITATION OF, OR ANY ADVERSE MODIFICATION OR
CHANGE IN, THE BUSINESS RELATIONSHIP OF ANY GROUP MEMBER OR ITS BUSINESS WITH
ANY CUSTOMER OR ANY GROUP OF CUSTOMERS WHOSE PURCHASES ARE INDIVIDUALLY OR IN
THE AGGREGATE MATERIAL TO THE BUSINESS OF ANY GROUP MEMBER, OR WITH ANY MATERIAL
SUPPLIER, AND THERE EXISTS NO PRESENT CONDITION OR STATE OF FACTS OR
CIRCUMSTANCES THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT OR PREVENT ANY GROUP MEMBER FROM CONDUCTING ITS BUSINESS AFTER THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, IN
SUBSTANTIALLY THE SAME MANNER IN WHICH SUCH BUSINESS HAS HERETOFORE BEEN
CONDUCTED.


 


5.25                        OUTSTANDING BORROWINGS.  SCHEDULE 5.25 LISTS (I) THE
AMOUNT OF ALL OUTSTANDING BORROWINGS (OTHER THAN INDEBTEDNESS UNDER THIS
AGREEMENT) OF THE COMPANY AND ITS SUBSIDIARIES (OTHER THAN P.D. HOLDINGS GROUP
MEMBERS) AS OF THE CLOSING DATE, INDICATING IN EACH CASE THE PERSON OR PERSONS
DIRECTLY OR INDIRECTLY OBLIGATED THEREON, (II) THE LIENS THAT RELATE TO SUCH
OUTSTANDING BORROWINGS, INDICATING IN EACH CASE THE ASSETS OF WHICH OF THE
COMPANY AND ITS SUBSIDIARIES SUCH LIENS ENCUMBER, (III) THE NAME OF EACH LENDER
THEREOF AND (IV) THE AMOUNT OF ANY UNFUNDED COMMITMENTS AVAILABLE TO THE COMPANY
AND ITS SUBSIDIARIES IN CONNECTION WITH ANY OUTSTANDING BORROWINGS.  THERE DOES
NOT EXIST ANY INDEBTEDNESS PROHIBITED BY THE SECOND SENTENCE OF SECTION 9.04.


 


5.26                        MATERIAL CONTRACTS.  EXCEPT AS SET FORTH IN
SCHEDULE 5.26, NO GROUP MEMBER IS PARTY TO ANY CONTRACTUAL OBLIGATION, OR
SUBJECT TO ANY CHARGE, CORPORATE RESTRICTION, JUDGMENT, INJUNCTION, DECREE, OR
REQUIREMENT OF LAW, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  SCHEDULE 5.26 LISTS ALL CONTRACTS, AGREEMENTS, COMMITMENTS AND
OTHER CONTRACTUAL OBLIGATIONS OF THE GROUP MEMBERS AS OF THE CLOSING DATE,
WHETHER WRITTEN OR ORAL, OTHER THAN (A) THE INVESTMENT DOCUMENTS AND THE SENIOR
LOAN DOCUMENTS, (B) PURCHASE ORDERS IN THE ORDINARY COURSE OF BUSINESS, (C)
FRANCHISE AGREEMENTS OF PRIMROSE AND ITS SUBSIDIARIES, (D) CUSTOMER CONTRACTS OF
WC HOLDINGS AND ITS SUBSIDIARIES WHICH THE COMPANY OR THE RELEVANT CUSTOMERS
PREFER TO REMAIN CONFIDENTIAL AND (E) ANY OTHER CONTRACTS, AGREEMENTS,
COMMITMENTS AND OTHER CONTRACTUAL OBLIGATIONS OF GROUP MEMBERS THAT DO NOT
EXTEND BEYOND ONE YEAR AND INVOLVE THE RECEIPT OR PAYMENT OF NOT MORE THAN
$100,000.  EACH OF (I) THE CONTRACTS, AGREEMENTS, COMMITMENTS AND OTHER
CONTRACTUAL OBLIGATIONS OF THE GROUP MEMBERS REQUIRED TO BE SET FORTH ON
SCHEDULE 5.26, (II) THOSE FRANCHISE AGREEMENTS OF PRIMROSE AND ITS SUBSIDIARIES
THAT WOULD BE REQUIRED TO BE SET FORTH ON SCHEDULE 5.26 IF NOT FOR THE EXCLUSION
IN CLAUSE (C) ABOVE AND (III) THOSE CUSTOMER CONTRACTS OF WC HOLDINGS AND ITS
SUBSIDIARIES THAT WOULD BE REQUIRED TO BE SET FORTH ON SCHEDULE 5.26 IF NOT FOR
THE EXCLUSION IN CLAUSE (D) ABOVE, IS IN FULL FORCE AND EFFECT (ALL SUCH
CONTRACTUAL OBLIGATIONS REFERRED TO IN CLAUSES (I), (II) AND (III),
COLLECTIVELY, THE “MATERIAL CONTRACTS,” AND EACH, A “MATERIAL CONTRACT”).  EACH
GROUP MEMBER HAS SATISFIED IN FULL OR PROVIDED FOR ALL OF ITS LIABILITIES AND
OBLIGATIONS UNDER EACH MATERIAL CONTRACT TO WHICH IT IS A PARTY REQUIRING
PERFORMANCE PRIOR TO THE DATE HEREOF IN ALL MATERIAL RESPECTS, AND IS NOT IN
DEFAULT UNDER ANY OF THEM, NOR, TO THE KNOWLEDGE OF THE COMPANY, DOES ANY
CONDITION EXIST THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD CONSTITUTE SUCH
A DEFAULT.  TO THE KNOWLEDGE OF THE


 


30

--------------------------------------------------------------------------------



 


COMPANY, NO OTHER PARTY TO ANY SUCH MATERIAL CONTRACT IS IN DEFAULT THEREUNDER,
NOR DOES ANY CONDITION EXIST THAT WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD
CONSTITUTE SUCH A DEFAULT.  EXCEPT AS SET FORTH ON SCHEDULE 5.26, NO APPROVAL OR
CONSENT OF ANY PERSON IS NEEDED FOR ALL OF THE MATERIAL CONTRACTS TO CONTINUE TO
BE IN FULL FORCE AND EFFECT.


 


5.27                        INSURANCE.  SCHEDULE 5.27 ACCURATELY SUMMARIZES ALL
OF THE MATERIAL INSURANCE POLICIES OR PROGRAMS OF THE GROUP MEMBERS IN EFFECT AS
OF THE DATE HEREOF, AND INDICATES THE INSURER’S NAME, POLICY NUMBER, EXPIRATION
DATE, AMOUNT OF COVERAGE, TYPE OF COVERAGE, ANNUAL PREMIUMS, EXCLUSIONS AND
DEDUCTIBLES, AND ALSO INDICATES ANY SELF-INSURANCE PROGRAM THAT IS IN EFFECT. 
ALL SUCH POLICIES ARE IN FULL FORCE AND EFFECT, ARE UNDERWRITTEN BY FINANCIALLY
SOUND AND REPUTABLE INSURERS, ARE SUFFICIENT FOR ALL APPLICABLE REQUIREMENTS OF
LAW AND OTHERWISE ARE IN COMPLIANCE WITH THE CRITERIA SET FORTH IN SECTION 8.08
HEREOF.  ALL SUCH POLICIES WILL REMAIN IN FULL FORCE AND EFFECT AND WILL NOT IN
ANY WAY BE AFFECTED BY, OR TERMINATE OR LAPSE BY REASON OF ANY OF, THE
TRANSACTIONS CONTEMPLATED IN THE INVESTMENT DOCUMENTS.


 


5.28                        PRODUCTS LIABILITY.  EXCEPT AS SET FORTH ON
SCHEDULE 5.28, THERE IS NO ACTION, SUIT, PROCEEDING, INQUIRY OR INVESTIGATION
PENDING, OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, BY OR BEFORE ANY
GOVERNMENTAL AUTHORITY AGAINST ANY GROUP MEMBER RELATING TO ANY PRODUCT ALLEGED
TO HAVE BEEN SOLD BY ANY GROUP MEMBER ALLEGED TO HAVE BEEN DEFECTIVE, OR
IMPROPERLY DESIGNED OR MANUFACTURED, NOR TO THE KNOWLEDGE OF THE COMPANY IS
THERE ANY VALID BASIS FOR ANY SUCH ACTION, PROCEEDING OR INVESTIGATION.


 


5.29                        SOLVENCY.  AS OF THE CLOSING DATE AND AFTER GIVING
EFFECT TO THE TRANSACTIONS CONTEMPLATED TO OCCUR UNDER THE INVESTMENT DOCUMENTS
ON OR BEFORE THE CLOSING, EACH GROUP MEMBER WILL BE SOLVENT.


 


5.30                        OTHER DOCUMENTS.  THE COMPANY HAS DELIVERED OR MADE
AVAILABLE TO THE PURCHASER, OR THE SEC REPORTS CONTAIN, TRUE, COMPLETE AND
CORRECT COPIES OF ALL MATERIAL AGREEMENTS, SCHEDULES, EXHIBITS, CERTIFICATES,
FINANCIAL INFORMATION, FILINGS AND OTHER DOCUMENTS RELATING TO THE COMPANY AND
THE OTHER GROUP MEMBERS, AND ALL AMENDMENTS AND MODIFICATIONS THERETO.  SUCH
DOCUMENTS COMPRISE A FULL AND COMPLETE COPY OF ALL MATERIAL AGREEMENTS AND
UNDERSTANDINGS BETWEEN THE PARTIES THERETO WITH RESPECT TO THE SUBJECT MATTER
THEREOF AND ALL TRANSACTIONS RELATED THERETO, AND THERE ARE NO MATERIAL
AGREEMENTS OR UNDERSTANDINGS, ORAL OR WRITTEN, OR SIDE AGREEMENTS NOT CONTAINED
THEREIN THAT RELATE TO OR MODIFY THE SUBSTANCE THEREOF IN ANY MATERIAL RESPECT. 
EACH OF SUCH DOCUMENTS TO WHICH EITHER THE COMPANY OR ANY OTHER GROUP MEMBER IS
A PARTY HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ORGANIZATIONAL ACTION ON THE
PART OF THE COMPANY OR OTHER GROUP MEMBER PARTY THERETO, WAS VALIDLY EXECUTED OR
ASSUMED AND DELIVERED BY SUCH PERSON, AND IS THE LEGAL, VALID AND BINDING
OBLIGATION OF SUCH PERSON AND SUCH PERSON’S SUCCESSORS, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  EACH OF SUCH DOCUMENTS IS IN FULL FORCE AND EFFECT,
AND NONE OF THEIR PROVISIONS HAVE BEEN WAIVED BY ANY PARTY THERETO.


 


5.31                        PAYMENTS.  EXCEPT AS SET FORTH ON SCHEDULE 5.31,
NEITHER THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF THIS
AGREEMENT, NOR THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OR ANY
OTHER GROUP MEMBER OF ANY OF THE OTHER INVESTMENT DOCUMENTS OR THE RELEASE
DOCUMENTS, NOR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, INCLUDING THE TRANSACTION, DOES OR SHALL REQUIRE ANY PAYMENT BY ANY
GROUP MEMBER, IN CASH OR KIND, UNDER ANY OTHER AGREEMENT, PLAN, POLICY,
COMMITMENT OR OTHER


 


31

--------------------------------------------------------------------------------



 


ARRANGEMENT.  THERE ARE NO AGREEMENTS, PLANS, POLICIES, COMMITMENTS OR OTHER
ARRANGEMENTS WITH RESPECT TO ANY COMPENSATION, BENEFITS OR CONSIDERATION WHICH
WILL BE MATERIALLY INCREASED, OR THE VESTING OF BENEFITS OF WHICH WILL BE
MATERIALLY ACCELERATED, AS A RESULT OF THIS AGREEMENT, THE OTHER INVESTMENT
DOCUMENTS OR THE RELEASE DOCUMENTS OR THE OCCURRENCE OF ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, INCLUDING THE TRANSACTION.  THERE ARE NO
PAYMENTS OR OTHER BENEFITS PAYABLE BY ANY GROUP MEMBER, THE VALUE OF WHICH WILL
BE CALCULATED ON THE BASIS OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE OTHER INVESTMENT DOCUMENTS OR THE TRANSACTION.


 


5.32                        COMPANY FUNDS ON THE CLOSING DATE; NO RESTRICTIONS
ON SUBSIDIARY DISTRIBUTIONS TO THE COMPANY ON THE RELEASE DATES.  ON THE CLOSING
DATE, THE COMPANY HAS CASH AND CASH EQUIVALENTS ON HAND EQUAL TO AT LEAST
$2,250,000.  ON THE RELEASE DATES, NO CONSENSUAL ENCUMBRANCE OR RESTRICTION OF
THE TYPE REFERRED TO IN SECTION 9.18 WILL EXIST AND WILL NOT HAVE BEEN WAIVED,
THAT WOULD RESTRICT THE PAYMENT OF DIVIDENDS BY ANY GROUP MEMBER TO THE COMPANY
IN AMOUNTS SUFFICIENT TO PAY PRINCIPAL AND INTEREST ON THE NOTES AS AND WHEN
DUE.


 

ARTICLE 6

 

REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER

 

The Purchaser hereby represents and warrants as follows:

 


6.01                        AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION,
DELIVERY AND PERFORMANCE BY IT OF THIS AGREEMENT: (A) IS WITHIN ITS POWER AND
AUTHORITY AND HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION; (B)
DOES NOT CONTRAVENE THE TERMS OF ITS ORGANIZATIONAL DOCUMENTS OR ANY AMENDMENT
THEREOF; AND (C) WILL NOT VIOLATE, CONFLICT WITH OR RESULT IN ANY BREACH OR
CONTRAVENTION OF ANY OF ITS CONTRACTUAL OBLIGATIONS, OR ANY ORDER OR DECREE
DIRECTLY RELATING TO IT.


 


6.02                        BINDING EFFECT.  THIS AGREEMENT HAS BEEN DULY
EXECUTED AND DELIVERED BY IT AND THIS AGREEMENT CONSTITUTES ITS LEGAL, VALID AND
BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, OR
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY OR BY
EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY.


 


6.03                        NO LEGAL BAR.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT BY IT WILL NOT VIOLATE ANY REQUIREMENT OF LAW
APPLICABLE TO IT.


 


6.04                        PURCHASE FOR OWN ACCOUNT.  THE PURCHASER IS AN
ACCREDITED INVESTOR AS DEFINED IN RULE 501 OF REGULATION D UNDER THE SECURITIES
ACT.  THE NOTE TO BE ACQUIRED BY IT PURSUANT TO THIS AGREEMENT IS BEING OR WILL
BE ACQUIRED FOR ITS OWN ACCOUNT AND WITH NO INTENTION OF DISTRIBUTING OR
RESELLING SUCH SECURITY OR ANY PART THEREOF IN ANY TRANSACTION THAT WOULD BE IN
VIOLATION OF THE SECURITIES LAWS OF THE UNITED STATES OF AMERICA, OR ANY STATE,
WITHOUT PREJUDICE, HOWEVER, TO ITS RIGHT AT ALL TIMES TO SELL OR OTHERWISE
DISPOSE OF ALL OR ANY PART OF THE NOTE, UNDER AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, OR UNDER AN EXEMPTION FROM SUCH REGISTRATION
AVAILABLE UNDER THE SECURITIES ACT, AND SUBJECT, NEVERTHELESS, TO THE
DISPOSITION OF ITS PROPERTY BEING AT ALL TIMES WITHIN ITS CONTROL.  IF THE
PURCHASER SHOULD IN THE FUTURE DECIDE TO


 


32

--------------------------------------------------------------------------------



 


DISPOSE OF ANY PART OF SUCH SECURITIES, IT UNDERSTANDS AND AGREES THAT IT MAY DO
SO ONLY IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, AS THEN IN EFFECT.  IT AGREES TO THE IMPRINTING OF A LEGEND ON
CERTIFICATES REPRESENTING SUCH SECURITIES TO THE FOLLOWING EFFECT:  “THIS NOTE
HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.”


 


6.05                        CORPORATE EXISTENCE AND POWER.  THE PURCHASER IS A
DULY ORGANIZED AND VALIDLY EXISTING DELAWARE CORPORATION AND IN GOOD STANDING
UNDER THE STATE OF DELAWARE.


 


6.06                        BROKER’S, FINDER’S OR SIMILAR FEES.  THERE ARE NO
BROKERAGE COMMISSIONS, FINDER’S FEES OR SIMILAR FEES OR COMMISSIONS PAYABLE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY BASED ON ANY AGREEMENT,
ARRANGEMENT OR UNDERSTANDING WITH IT OR ANY ACTION TAKEN BY IT.


 


6.07                        GOVERNMENTAL AUTHORIZATION; THIRD PARTY CONSENT.  NO
APPROVAL, CONSENT, COMPLIANCE, EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR
NOTICE TO, OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IN
RESPECT OF ANY REQUIREMENT OF LAW, AND NO LAPSE OF A WAITING PERIOD UNDER A
REQUIREMENT OF LAW, IS NECESSARY OR REQUIRED IN CONNECTION WITH THE EXECUTION,
DELIVERY OR PERFORMANCE BY IT OR ENFORCEMENT AGAINST IT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


 

ARTICLE 7

 

INDEMNIFICATION

 


7.01                        INDEMNIFICATION.  IN ADDITION TO ALL OTHER SUMS DUE
HEREUNDER OR PROVIDED FOR IN THIS AGREEMENT, THE COMPANY AGREES TO INDEMNIFY AND
HOLD HARMLESS THE PURCHASER AND ITS AFFILIATES AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, SUBSIDIARIES, PARTNERS, MEMBERS AND
CONTROLLING PERSONS (EACH, AN “INDEMNIFIED PARTY”) TO THE FULLEST EXTENT
PERMITTED BY LAW FROM AND AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES, EXPENSES
(INCLUDING, REASONABLE FEES, DISBURSEMENTS AND OTHER CHARGES OF COUNSEL AND
COSTS OF INVESTIGATION INCURRED BY AN INDEMNIFIED PARTY IN ANY ACTION OR
PROCEEDING BETWEEN THE COMPANY (OR ANY OF ITS SUBSIDIARIES, INCLUDING ANY MEMBER
OF THE P.D. HOLDINGS GROUP, POSSIBLE DREAMS AS CHAPTER 11 DEBTOR, ANY TRUSTEE OF
POSSIBLE DREAMS, OR ANY CREDITORS’ COMMITTEE OF POSSIBLE DREAMS) AND SUCH
INDEMNIFIED PARTY (OR INDEMNIFIED PARTIES) OR BETWEEN AN INDEMNIFIED PARTY (OR
INDEMNIFIED PARTIES) AND ANY THIRD PARTY OR OTHERWISE) OR OTHER LIABILITIES,
LOSSES, OR DIMINUTION IN VALUE (INCLUDING ALL FEES, COSTS AND EXPENSES ARISING
OUT OF OR INCURRED IN CONNECTION WITH THE ENFORCEMENT OF ANY OF THE INVESTMENT
DOCUMENTS AND COLLECTION OF ANY PAYMENTS DUE TO THE PURCHASER) (COLLECTIVELY,
“LIABILITIES”) RESULTING FROM OR ARISING OUT OF ANY BREACH OF ANY REPRESENTATION
OR WARRANTY, COVENANT OR AGREEMENT OF THE COMPANY IN THIS AGREEMENT, THE NOTE,
OR THE OTHER INVESTMENT DOCUMENTS, INCLUDING WITHOUT LIMITATION, THE FAILURE TO
MAKE PAYMENT WHEN DUE OF AMOUNTS OWING PURSUANT TO THIS AGREEMENT, THE NOTE OR
THE OTHER INVESTMENT


 


33

--------------------------------------------------------------------------------



 


DOCUMENTS, ON THE DUE DATE THEREOF (WHETHER AT THE SCHEDULED MATURITY, BY
ACCELERATION OR OTHERWISE) OR ANY MATTER ARISING IN OR IN CONNECTION WITH THE
BANKRUPTCY PROCEEDING (INCLUDING ANY EXAMINATION PURSUANT TO BANKRUPTCY RULE
2004) OR ANY LEGAL, ADMINISTRATIVE OR OTHER ACTIONS (INCLUDING, ACTIONS BROUGHT
BY THE PURCHASER, THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY HOLDERS OF
EQUITY OR INDEBTEDNESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR DERIVATIVE
ACTIONS BROUGHT BY ANY PERSON CLAIMING THROUGH OR IN THE COMPANY’S OR ANY
SUBSIDIARY’S NAME), PROCEEDINGS OR INVESTIGATIONS (WHETHER FORMAL OR INFORMAL),
OR WRITTEN THREATS THEREOF, BASED UPON, RELATING TO OR ARISING OUT OF THE
INVESTMENT DOCUMENTS, THE USE OF PROCEEDS OF THE NOTE, THE TRANSACTIONS
CONTEMPLATED THEREBY, OR ANY INDEMNIFIED PARTY’S ROLE THEREIN OR IN THE
TRANSACTIONS CONTEMPLATED THEREBY, OR ARISING IN ANY WAY OUT OF THE TRANSACTION
OR THE BANKRUPTCY PROCEEDING; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
LIABLE UNDER THIS SECTION 7.01 TO AN INDEMNIFIED PARTY:  (A) FOR ANY AMOUNT PAID
BY THE INDEMNIFIED PARTY IN SETTLEMENT OF CLAIMS BY THE INDEMNIFIED PARTY
WITHOUT THE COMPANY’S CONSENT (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD), (B) TO THE EXTENT THAT IT IS FINALLY JUDICIALLY DETERMINED THAT SUCH
LIABILITIES RESULTED PRIMARILY FROM THE WILLFUL MISCONDUCT OR GROSS NEGLIGENCE
OF SUCH INDEMNIFIED PARTY, OR (C) TO THE EXTENT THAT IT IS FINALLY JUDICIALLY
DETERMINED THAT SUCH LIABILITIES RESULTED PRIMARILY FROM THE MATERIAL BREACH BY
SUCH INDEMNIFIED PARTY OF ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER
AGREEMENT OF SUCH INDEMNIFIED PARTY CONTAINED IN THIS AGREEMENT; PROVIDED,
FURTHER, THAT IF AND TO THE EXTENT THAT SUCH INDEMNIFICATION IS UNENFORCEABLE
FOR ANY REASON, THE COMPANY SHALL MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT
AND SATISFACTION OF SUCH LIABILITIES WHICH SHALL BE PERMISSIBLE UNDER APPLICABLE
LAWS.  IN CONNECTION WITH THE OBLIGATION OF THE COMPANY TO INDEMNIFY FOR
EXPENSES AS SET FORTH ABOVE, THE COMPANY FURTHER AGREES, UPON PRESENTATION OF
APPROPRIATE INVOICES CONTAINING REASONABLE DETAIL, TO REIMBURSE EACH INDEMNIFIED
PARTY FOR ALL SUCH EXPENSES (INCLUDING, FEES, DISBURSEMENTS AND OTHER CHARGES OF
COUNSEL AND COSTS OF INVESTIGATION INCURRED BY AN INDEMNIFIED PARTY IN ANY
ACTION OR PROCEEDING BETWEEN THE COMPANY (OR ANY OF ITS SUBSIDIARIES) AND SUCH
INDEMNIFIED PARTY (OR INDEMNIFIED PARTIES) OR BETWEEN AN INDEMNIFIED PARTY (OR
INDEMNIFIED PARTIES) AND ANY THIRD PARTY OR OTHERWISE) AS THEY ARE INCURRED BY
SUCH INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT IF AN INDEMNIFIED PARTY IS
REIMBURSED HEREUNDER FOR ANY EXPENSES, SUCH REIMBURSEMENT OF EXPENSES SHALL BE
REFUNDED TO THE EXTENT IT IS FINALLY JUDICIALLY DETERMINED THAT THE LIABILITIES
IN QUESTION RESULTED PRIMARILY FROM (I) THE WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE OF SUCH INDEMNIFIED PARTY, OR (II) THE BREACH BY SUCH INDEMNIFIED
PARTY OF ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER AGREEMENT OF SUCH
INDEMNIFIED PARTY CONTAINED IN THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT.


 


7.02                        PROCEDURE; NOTIFICATION.  EACH INDEMNIFIED PARTY
UNDER THIS ARTICLE 7 WILL, PROMPTLY AFTER THE RECEIPT OF NOTICE OF THE
COMMENCEMENT OF ANY ACTION, INVESTIGATION, CLAIM OR OTHER PROCEEDING AGAINST
SUCH INDEMNIFIED PARTY IN RESPECT OF WHICH INDEMNITY MAY BE SOUGHT FROM THE
COMPANY UNDER THIS ARTICLE 7, NOTIFY THE COMPANY IN WRITING OF THE COMMENCEMENT
THEREOF.  THE OMISSION OF ANY INDEMNIFIED PARTY SO TO NOTIFY THE COMPANY OF ANY
SUCH ACTION SHALL NOT RELIEVE THE COMPANY FROM ANY LIABILITY WHICH IT MAY HAVE
TO SUCH INDEMNIFIED PARTY UNLESS, AND ONLY TO THE EXTENT THAT, SUCH OMISSION
RESULTS IN THE COMPANY’S FORFEITURE OF SUBSTANTIVE RIGHTS OR DEFENSES.  IN CASE
ANY SUCH ACTION, CLAIM OR OTHER PROCEEDING SHALL BE BROUGHT AGAINST ANY
INDEMNIFIED PARTY AND IT SHALL NOTIFY THE COMPANY OF THE COMMENCEMENT THEREOF,
THE COMPANY SHALL BE ENTITLED TO ASSUME THE DEFENSE THEREOF AT ITS OWN EXPENSE,
WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PARTY IN ITS REASONABLE JUDGMENT;
PROVIDED, HOWEVER, THAT ANY INDEMNIFIED PARTY MAY, AT ITS OWN EXPENSE, RETAIN
SEPARATE COUNSEL TO PARTICIPATE IN SUCH


 


34

--------------------------------------------------------------------------------



 


DEFENSE.  NOTWITHSTANDING THE FOREGOING, IN ANY ACTION, CLAIM OR PROCEEDING IN
WHICH THE COMPANY, ON THE ONE HAND, AND AN INDEMNIFIED PARTY, ON THE OTHER HAND,
IS, OR IS REASONABLY LIKELY TO BECOME, A PARTY, SUCH INDEMNIFIED PARTY SHALL
HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL AT THE COMPANY’S EXPENSE AND TO
CONTROL ITS OWN DEFENSE OF SUCH ACTION, CLAIM OR PROCEEDING IF, IN THE
REASONABLE OPINION OF COUNSEL TO SUCH INDEMNIFIED PARTY, A CONFLICT OR POTENTIAL
CONFLICT EXISTS BETWEEN THE COMPANY, ON THE ONE HAND, AND SUCH INDEMNIFIED
PARTY, ON THE OTHER HAND, THAT WOULD MAKE SUCH SEPARATE REPRESENTATION
ADVISABLE; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE COMPANY BE REQUIRED TO
PAY FEES AND EXPENSES UNDER THIS ARTICLE 7 FOR MORE THAN ONE FIRM OF ATTORNEYS
IN ANY JURISDICTION IN ANY ONE LEGAL ACTION OR GROUP OF RELATED LEGAL ACTIONS. 
THE COMPANY AGREES THAT IT WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
RELEVANT INDEMNIFIED PARTIES, SETTLE, COMPROMISE OR CONSENT TO THE ENTRY OF ANY
JUDGMENT IN ANY PENDING OR THREATENED CLAIM, ACTION OR PROCEEDING RELATING TO
THE MATTERS CONTEMPLATED HEREBY (IF ANY INDEMNIFIED PARTY IS A PARTY THERETO OR
HAS BEEN ACTUALLY THREATENED TO BE MADE A PARTY THERETO) UNLESS SUCH SETTLEMENT,
COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE OF THE PURCHASER AND
EACH OTHER INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OR THAT MAY ARISE OUT OF
SUCH CLAIM, ACTION OR PROCEEDING.  THE COMPANY SHALL NOT BE LIABLE FOR ANY
SETTLEMENT OF ANY CLAIM, ACTION OR PROCEEDING EFFECTED AGAINST AN INDEMNIFIED
PARTY WITHOUT ITS WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.  THE RIGHTS ACCORDED TO INDEMNIFIED PARTIES HEREUNDER SHALL BE IN
ADDITION TO ANY RIGHTS THAT ANY INDEMNIFIED PARTY MAY HAVE AT COMMON LAW, BY
SEPARATE AGREEMENT OR OTHERWISE.


 

ARTICLE 8

 

AFFIRMATIVE COVENANTS

 

Until the payment by the Company of all principal of and interest on the Note
and all other amounts due to Purchaser under this Agreement and the other
Investment Documents, including, all fees, expenses and amounts due in respect
of indemnity obligations under Article 7, the Company hereby covenants and
agrees with the Purchaser as follows (unless otherwise agreed by the Required
Purchasers):

 


8.01                        FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE
COMPANY SHALL MAINTAIN, AND CAUSE EACH OF ITS SUBSIDIARIES TO MAINTAIN, A SYSTEM
OF ACCOUNTING ESTABLISHED AND ADMINISTERED IN ACCORDANCE WITH SOUND BUSINESS
PRACTICES TO PERMIT PREPARATION OF FINANCIAL STATEMENTS IN CONFORMITY WITH GAAP
(IT BEING UNDERSTOOD THAT MONTHLY AND QUARTERLY FINANCIAL STATEMENTS ARE NOT
REQUIRED TO HAVE FOOTNOTE DISCLOSURES).  THE COMPANY SHALL DELIVER TO THE
PURCHASER EACH OF THE FINANCIAL STATEMENTS AND OTHER REPORTS DESCRIBED BELOW (IN
EACH CASE, COPIES OF EACH SUCH FINANCIAL STATEMENT OR REPORT, AS THE CASE MAY
BE, SHALL BE FORWARDED AS FOLLOWS:  (I) 1 COPY TO THE ATTENTION OF MR. MICHAEL
C. SALVATOR, THE CHIEF FINANCIAL OFFICER OF THE PURCHASER, (II) 1 COPY TO KEVIN
SMITH, AND (III) 1 COPY TO ROBERT M. WILLIAMS, JR., IN EACH CASE IN ACCORDANCE
WITH THE NOTICE PROVISIONS OF SECTION 11.02 RELATING TO WMF, OR SUCH OTHER
PERSON OR PERSONS AS MAY BE DESIGNATED IN WRITING BY ANY PURCHASER FROM TIME TO
TIME).


 


35

--------------------------------------------------------------------------------



 


(A)             MONTHLY AND QUARTERLY FINANCIAL INFORMATION.


 

(I)                            AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 30
DAYS AFTER THE END OF EACH MONTH, THE COMPANY SHALL DELIVER (X) THE CONSOLIDATED
(OR UNCONSOLIDATED IN THE CASE OF CLAUSE (C) BELOW) BALANCE SHEETS OF EACH OF
(A) PRIMROSE AND ITS SUBSIDIARIES, (B) WC HOLDINGS AND ITS SUBSIDIARIES AND (C)
THE COMPANY, IN EACH CASE, AS AT THE END OF SUCH MONTH AND THE RELATED
CONSOLIDATED (OR UNCONSOLIDATED IN THE CASE OF CLAUSE (C) ABOVE) STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW FOR SUCH MONTH AND FOR THE PERIOD
FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR OF THE COMPANY TO THE END OF
SUCH MONTH, AND (Y) A SCHEDULE OF THE OUTSTANDING BORROWINGS DESCRIBING IN
REASONABLE DETAIL EACH SUCH DEBT ISSUE OR LOAN OUTSTANDING AND THE OBLIGORS
THEREON, PRINCIPAL AMOUNT AND AMOUNT OF ACCRUED AND UNPAID INTEREST WITH RESPECT
TO EACH SUCH DEBT ISSUE OR LOAN.

 

(II)                         AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN 55
DAYS AFTER THE END OF EACH QUARTER, THE COMPANY SHALL DELIVER THE CONSOLIDATED
AND CONSOLIDATING BALANCE SHEETS OF THE GROUP, AS AT THE END OF SUCH QUARTER AND
THE RELATED CONSOLIDATED AND CONSOLIDATING STATEMENTS OF INCOME, STOCKHOLDERS’
EQUITY AND CASH FLOW OF THE GROUP FOR SUCH QUARTER AND FOR THE PERIOD FROM THE
BEGINNING OF THE THEN CURRENT FISCAL YEAR OF THE COMPANY TO THE END OF SUCH
QUARTER.

 


(B)            YEAR-END FINANCIAL INFORMATION.  AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 100 DAYS AFTER THE END OF THE FISCAL YEAR OF THE COMPANY, THE
COMPANY SHALL DELIVER (I) THE CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS OF
THE COMPANY AND ITS SUBSIDIARIES (AND A CONSOLIDATED BALANCE SHEET OF THE GROUP)
AS AT THE END OF SUCH YEAR AND THE RELATED CONSOLIDATED AND CONSOLIDATING
STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOW OF THE COMPANY AND ITS
SUBSIDIARIES (AND THE RELATED CONSOLIDATED STATEMENT OF INCOME, STOCKHOLDERS’
EQUITY AND CASH FLOW OF THE GROUP) FOR SUCH FISCAL YEAR, (II) A SCHEDULE OF THE
OUTSTANDING BORROWINGS DESCRIBING IN REASONABLE DETAIL EACH SUCH DEBT ISSUE OR
LOAN OUTSTANDING AND THE OBLIGORS THEREON, PRINCIPAL AMOUNT AND AMOUNT OF
ACCRUED AND UNPAID INTEREST WITH RESPECT TO EACH SUCH DEBT ISSUE OR LOAN, AND
(III) A REPORT WITH RESPECT TO THE CONSOLIDATED FINANCIAL STATEMENTS OF THE
COMPANY AND ITS SUBSIDIARIES FROM ERNST & YOUNG LLP OR ANOTHER NATIONALLY
RECOGNIZED FIRM OF CERTIFIED PUBLIC ACCOUNTANTS SELECTED BY THE COMPANY AND
REASONABLY ACCEPTABLE TO THE PURCHASER, WHICH REPORT SHALL BE ISSUED PURSUANT TO
AN AUDIT CONDUCTED BY SUCH FIRM OF CERTIFIED PUBLIC ACCOUNTANTS IN CONFORMITY
WITH GAAP.  SUCH REPORT SHALL CONTAIN AN “UNQUALIFIED” OPINION (AS SUCH TERM IS
DEFINED IN AU SECTION 508.10 OF THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC
ACCOUNTANTS PROFESSIONAL STANDARDS OR ANY SUCCESSOR PROVISION).


 


(C)             COMPANY’S COMPLIANCE CERTIFICATE.  TOGETHER WITH EACH DELIVERY
OF QUARTERLY AND ANNUAL FINANCIAL STATEMENTS OF THE GROUP PURSUANT TO SECTIONS
8.01(A)(I) OR (II) AND 8.01(B) ABOVE, THE COMPANY SHALL DELIVER OR CAUSE TO BE
DELIVERED A FULLY AND PROPERLY COMPLETED COMPLIANCE CERTIFICATE (IN
SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT D OR IN SUCH OTHER FORM OR
SUBSTANCE AS SHALL BE SATISFACTORY TO PURCHASER AND REFERRED TO AS A “COMPLIANCE
CERTIFICATE”) SIGNED BY THE CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER
OF THE COMPANY, WHICH SHALL (I) STATE THAT TO HIS OR HER KNOWLEDGE NO DEFAULT OR
EVENT OF DEFAULT SHALL HAVE OCCURRED DURING THE PERIOD COVERED THEREBY, EXCEPT
AS SPECIFIED IN SUCH CERTIFICATE, AND (II) SET FORTH IN REASONABLE DETAIL THE
CALCULATIONS OF THE RATIOS DESCRIBED IN SECTION 9.08.  IN CASE OF ANY ACCOUNTING
CHANGE, THE COMPANY SHALL PREPARE FOOTNOTES TO EACH COMPLIANCE CERTIFICATE AND


 


36

--------------------------------------------------------------------------------



 


THE FINANCIAL STATEMENTS REQUIRED TO BE DELIVERED HEREUNDER THAT SHOW THE
DIFFERENCES BETWEEN THE BASIS FOR CALCULATING FINANCIAL COVENANT COMPLIANCE
PURSUANT TO SECTION 1.02 (WHICH SHALL NOT BE BASED UPON NOR REFLECT ACCOUNTING
CHANGES) AND THE FINANCIAL STATEMENTS DELIVERED (WHICH SHALL REFLECT ACCOUNTING
CHANGES).


 


(D)            ACCOUNTANTS’ REPORTS. PROMPTLY UPON RECEIPT THEREOF, THE COMPANY
SHALL DELIVER COPIES OF ALL SIGNIFICANT REPORTS SUBMITTED BY THE COMPANY’S FIRM
OF CERTIFIED PUBLIC ACCOUNTANTS IN CONNECTION WITH EACH ANNUAL, INTERIM OR
SPECIAL AUDIT OR REVIEW OF ANY TYPE OF THE FINANCIAL STATEMENTS OR RELATED
INTERNAL CONTROL SYSTEMS OF THE COMPANY AND ITS SUBSIDIARIES MADE BY SUCH
ACCOUNTANTS, INCLUDING ANY COMMENT LETTER SUBMITTED BY SUCH ACCOUNTANTS TO
MANAGEMENT IN CONNECTION WITH THEIR SERVICES.


 


(E)             MANAGEMENT REPORTS.  TOGETHER WITH EACH DELIVERY OF FINANCIAL
STATEMENTS OF THE COMPANY AND THE OTHER GROUP MEMBERS PURSUANT TO SUBSECTIONS
8.01(A) AND 8.01(B), THE COMPANY WILL DELIVER A MANAGEMENT REPORT (I) DESCRIBING
THE OPERATIONS AND FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES FOR
THE MONTH THEN ENDED AND THE PORTION OF THE CURRENT FISCAL YEAR THEN ELAPSED (OR
FOR THE FISCAL YEAR THEN ENDED IN THE CASE OF YEAR-END FINANCIALS), (II) SETTING
FORTH IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING
PERIODS OF THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING FIGURES FROM THE MOST
RECENT PROJECTIONS FOR THE CURRENT FISCAL YEAR DELIVERED PURSUANT TO
SUBSECTION 8.01(F), AND (III) DISCUSSING THE REASONS FOR ANY SIGNIFICANT
VARIATIONS.  THE INFORMATION ABOVE SHALL BE PRESENTED IN REASONABLE DETAIL AND
SHALL BE CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF THE COMPANY TO THE EFFECT
THAT SUCH INFORMATION FAIRLY PRESENTS THE RESULTS OF OPERATIONS AND FINANCIAL
CONDITION OF THE COMPANY AND ITS SUBSIDIARIES AS AT THE DATES AND FOR THE
PERIODS INDICATED.


 


(F)               PROJECTIONS.  PRIOR TO EACH FISCAL YEAR END, BEGINNING WITH
THE END OF THE CURRENT FISCAL YEAR, THE COMPANY SHALL PREPARE AND DELIVER TO
PURCHASER CONSOLIDATED AND CONSOLIDATING PROJECTIONS OF THE GROUP FOR THE NEXT
SUCCEEDING FISCAL YEAR, ON A QUARTERLY BASIS WITH RESPECT TO THE COMPANY AND ON
A MONTH TO MONTH BASIS WITH RESPECT TO THE OTHER GROUP MEMBERS, INCLUDING
CONSOLIDATED AND CONSOLIDATING BALANCE SHEETS AS AT THE END OF EACH RELEVANT
PERIOD AND CONSOLIDATED AND CONSOLIDATING INCOME STATEMENTS AND STATEMENTS OF
CASH FLOWS FOR EACH RELEVANT PERIOD AND FOR THE PERIOD COMMENCING AT THE
BEGINNING OF THE FISCAL YEAR AND ENDING ON THE LAST DAY OF SUCH RELEVANT
PERIOD.  THE COMPANY SHALL INCLUDE A SUMMARY OF THE MATERIAL ASSUMPTIONS MADE IN
THE PREPARATION OF SUCH PROJECTIONS, WHICH ASSUMPTIONS SHALL BE REASONABLE AND
MADE IN GOOD FAITH.


 


(G)            SEC FILINGS AND PRESS RELEASES.  AT SUCH TIME, AND FOR SO LONG AS
THE COMPANY IS SUBJECT TO THE REPORTING REQUIREMENTS OF SECTION 13(A) OR 15(D)
OF THE EXCHANGE ACT, PROMPTLY UPON THEIR BECOMING AVAILABLE, THE COMPANY SHALL
DELIVER COPIES OF (I) ALL SEC REPORTS OF THE COMPANY AND EACH SUBSIDIARY, (II)
ALL FINANCIAL STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT OR MADE
AVAILABLE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO THEIR SECURITY HOLDERS,
(III) ALL REGULAR AND PERIODIC REPORTS AND ALL REGISTRATION STATEMENTS AND
PROSPECTUSES, IF ANY, FILED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH ANY
SECURITIES EXCHANGE OR WITH THE COMMISSION OR ANY GOVERNMENTAL OR PRIVATE
REGULATORY AUTHORITY, AND (IV) ALL PRESS RELEASES AND OTHER STATEMENTS MADE
AVAILABLE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO THE PUBLIC CONCERNING
MATERIAL DEVELOPMENTS IN THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 


37

--------------------------------------------------------------------------------



 


(H)            EVENTS OF DEFAULT, ETC.  PROMPTLY UPON THE COMPANY OBTAINING
KNOWLEDGE OF ANY OF THE FOLLOWING EVENTS OR CONDITIONS, THE COMPANY SHALL
DELIVER COPIES OF ALL NOTICES GIVEN OR RECEIVED BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES WITH RESPECT TO ANY SUCH EVENT OR CONDITION AND A CERTIFICATE OF
THE COMPANY’S CHIEF EXECUTIVE OFFICER SPECIFYING THE NATURE AND PERIOD OF
EXISTENCE OF SUCH EVENT OR CONDITION AND WHAT ACTION THE COMPANY HAS TAKEN, IS
TAKING AND PROPOSES TO TAKE WITH RESPECT THERETO:  (I) ANY CONDITION OR EVENT
THAT CONSTITUTES A DEFAULT, EVENT OF DEFAULT OR BREACH OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT OR ANY DEFAULT OR EVENT OF DEFAULT
UNDER THE SENIOR LOAN DOCUMENTS; (II) ANY NOTICE THAT ANY PERSON HAS GIVEN TO
THE COMPANY OR ANY SUBSIDIARY, OR ANY OTHER ACTION, TAKEN WITH RESPECT TO A
CLAIMED DEFAULT IN ANY AGREEMENT EVIDENCING INDEBTEDNESS OR ANY OTHER MATERIAL
CONTRACT TO WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY; OR (III) ANY EVENT
OR CONDITION THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


(I)                LITIGATION; BANKRUPTCY PROCEEDING.  PROMPTLY UPON ANY OFFICER
OF THE COMPANY OBTAINING KNOWLEDGE OF (I) THE INSTITUTION OF ANY MATERIAL
ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR ARBITRATION AGAINST OR
AFFECTING THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY PROPERTY OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES OR PURPORTING TO INVALIDATE OR ENJOIN THIS AGREEMENT,
ANY SENIOR INDEBTEDNESS OR ANY INVESTMENT DOCUMENT NOT PREVIOUSLY DISCLOSED BY
THE COMPANY TO THE PURCHASER, (II) ANY DEVELOPMENT IN THE BANKRUPTCY PROCEEDING
THAT IS SIGNIFICANT TO THE COMPANY OR COULD BE RELEVANT TO THE PURCHASER IN ANY
MATERIAL RESPECT, INCLUDING ANY LITIGATION OR THREAT OF LITIGATION, ANY CLAIM OR
ASSERTION THAT THE COMPANY OR ANY MEMBER OF THE GROUP IS LIABLE TO POSSIBLE
DREAMS OR ITS CREDITORS AND ANY CLAIM OR THREATENED CLAIM AGAINST PRESENT OR
FORMER OFFICERS OR DIRECTORS OF ANY MEMBER OF THE GROUP, OR (III) ANY MATERIAL
DEVELOPMENT IN ANY ACTION, SUIT, PROCEEDING, GOVERNMENTAL INVESTIGATION OR
ARBITRATION AT ANY TIME PENDING AGAINST OR AFFECTING THE COMPANY OR ANY OF ITS
SUBSIDIARIES OR ANY PROPERTY OF THE COMPANY OR ANY OF ITS SUBSIDIARIES WHICH, IN
EACH CASE, IS REASONABLY POSSIBLE TO HAVE A MATERIAL ADVERSE EFFECT, THE COMPANY
WILL PROMPTLY GIVE NOTICE THEREOF TO THE PURCHASER AND PROVIDE SUCH OTHER
INFORMATION AS MAY BE REASONABLY AVAILABLE TO THEM TO ENABLE THE PURCHASER AND
ITS COUNSEL TO EVALUATE SUCH MATTER.


 


(J)                SUBSIDIARIES.  NOT LESS THAN 15 DAYS PRIOR TO CREATING A
SUBSIDIARY OR ACQUIRING THE STOCK OF, OR OTHER EQUITY INTERESTS IN, A PERSON,
SUCH THAT SUCH PERSON WILL BECOME A SUBSIDIARY OF ANY GROUP MEMBER, THE COMPANY
SHALL NOTIFY THE PURCHASER OF THE COMPANY’S OR ANY OF ITS SUBSIDIARY’S INTENTION
TO CREATE SUCH SUBSIDIARY OR ACQUIRE SUCH STOCK OR EQUITY INTERESTS, AND
FOLLOWING SUCH NOTICE SUCH SUBSIDIARY WILL NOT BE CREATED OR ACQUIRED UNTIL THE
COMPANY HAS CAUSED EACH SUBSIDIARY TO EXECUTE A GUARANTY AND DELIVERED TO THE
PURCHASERS SUCH LEGAL OPINIONS AND OTHER DOCUMENTS AS THE PURCHASERS MAY
REASONABLY REQUEST.


 


(K)             SUPPLEMENTED SCHEDULES; NOTICE OF CORPORATE CHANGES.  THE
COMPANY SHALL PROVIDE PROMPT WRITTEN NOTICE TO THE PURCHASER OF ANY MATERIAL
CHANGE AFTER THE CLOSING DATE IN THE AUTHORIZED AND ISSUED CAPITAL STOCK OF THE
COMPANY OR ANY OTHER GROUP MEMBER OR ANY OTHER MATERIAL AMENDMENT TO THEIR
CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS, SUCH NOTICE, IN EACH CASE,
TO IDENTIFY THE APPLICABLE JURISDICTIONS, CAPITAL STRUCTURES OR AMENDMENTS AS
APPLICABLE.


 


(L)                OTHER INFORMATION.  WITH REASONABLE PROMPTNESS, THE COMPANY
SHALL DELIVER SUCH OTHER INFORMATION AND DATA WITH RESPECT TO THE COMPANY OR ANY
OF ITS SUBSIDIARIES AS


 


38

--------------------------------------------------------------------------------



 


FROM TIME TO TIME MAY BE REASONABLY REQUIRED BY ANY PURCHASER, INCLUDING
MANAGEMENT LETTERS PREPARED BY INDEPENDENT ACCOUNTANTS.


 


8.02                        PRESERVATION OF CORPORATE EXISTENCE.  THE COMPANY
SHALL, AND SHALL CAUSE EACH GROUP MEMBER TO:


 


(A)                PRESERVE, RENEW AND MAINTAIN IN FULL FORCE AND EFFECT ITS
CORPORATE (OR, AS APPLICABLE, LIMITED LIABILITY PARTNERSHIP OR OTHER ENTITY)
EXISTENCE;


 


(B)               CONDUCT ITS BUSINESS IN ACCORDANCE WITH SOUND BUSINESS
PRACTICES;


 


(C)                FILE OR CAUSE TO BE FILED IN A TIMELY MANNER ALL MATERIAL
REPORTS, APPLICATIONS, ESTIMATES AND LICENSES THAT SHALL BE REQUIRED BY EACH
GOVERNMENTAL AUTHORITY; AND


 


(D)               TAKE ALL REASONABLE ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES
AND FRANCHISES NECESSARY OR DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS.


 


8.03                        PAYMENT OF OBLIGATIONS.  THE COMPANY SHALL, AND
SHALL CAUSE EACH GROUP MEMBER TO, PAY, DISCHARGE OR OTHERWISE SATISFY, AT OR
BEFORE MATURITY, OR BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY BE, ALL THEIR
RESPECTIVE OBLIGATIONS AND LIABILITIES, INCLUDING WITHOUT LIMITATION:


 


(A)                ALL MATERIAL TAX LIABILITIES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES UPON IT OR ITS PROPERTIES OR ASSETS, AND ANY ADDITIONAL COSTS
THAT ARE IMPOSED AS A RESULT OF ANY FAILURE TO PAY, DISCHARGE OR OTHERWISE
SATISFY SUCH OBLIGATIONS, UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND ADEQUATE RESERVES IN ACCORDANCE WITH GAAP ARE BEING
MAINTAINED BY THE COMPANY OR SUCH SUBSIDIARY;


 


(B)               ALL MATERIAL LAWFUL CLAIMS WHICH THE COMPANY AND EACH OF ITS
SUBSIDIARIES ARE OBLIGATED TO PAY, WHICH ARE DUE AND WHICH, IF UNPAID, MIGHT BY
LAW BECOME A LIEN UPON ITS PROPERTY, UNLESS THE SAME ARE BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND ADEQUATE RESERVES IN ACCORDANCE WITH GAAP
ARE BEING MAINTAINED BY THE COMPANY OR SUCH SUBSIDIARY; AND


 


(C)                ALL MATERIAL PAYMENTS OF PRINCIPAL, INTEREST AND OTHER
MATERIAL AMOUNTS WHEN DUE ON INDEBTEDNESS.


 


8.04                        COMPLIANCE WITH LAWS.  THE COMPANY SHALL COMPLY, AND
SHALL CAUSE EACH GROUP MEMBER TO, COMPLY, IN ALL MATERIAL RESPECTS WITH ALL
REQUIREMENTS OF LAW AND WITH THE DIRECTIONS, ORDERS, REQUIREMENTS AND DEMANDS OF
EACH GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THEM OR THEIR BUSINESS OR
PROPERTY (INCLUDING, ALL APPLICABLE ENVIRONMENTAL LAWS, AS PROVIDED BELOW),
EXCEPT WHERE THE FAILURE TO SO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


8.05                        ENVIRONMENTAL LAWS.  THE COMPANY SHALL, AND SHALL
CAUSE EACH OF ITS SUBSIDIARIES TO:


 


39

--------------------------------------------------------------------------------



 


(A)                COMPLY IN ALL MATERIAL RESPECTS WITH, AND UNDERTAKE
COMMERCIALLY REASONABLE EFFORTS TO ENSURE COMPLIANCE IN ALL MATERIAL RESPECTS BY
ALL TENANTS AND SUBTENANTS, IF ANY, WITH, ALL APPLICABLE ENVIRONMENTAL LAWS AND
OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, AND UNDERTAKE
REASONABLE BEST EFFORTS TO ENSURE THAT ALL TENANTS AND SUBTENANTS OBTAIN AND
COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, ANY AND ALL LICENSES,
APPROVALS, NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY APPLICABLE
ENVIRONMENTAL LAWS;


 


(B)               CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND
TESTING, AND ALL REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER
ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL MATERIAL RESPECTS WITH ALL LAWFUL
ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL
LAWS EXCEPT TO THE EXTENT THAT THE SAME ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND THE PENDENCY OF SUCH; AND


 


(C)                DEFEND, INDEMNIFY AND HOLD HARMLESS THE PURCHASER, AND ITS
EMPLOYEES, AGENTS, OFFICERS AND DIRECTORS, FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, PENALTIES, FINES, LIABILITIES, SETTLEMENTS, DAMAGES, COSTS AND EXPENSES
OF WHATEVER KIND OR NATURE KNOWN OR UNKNOWN, CONTINGENT OR OTHERWISE, ARISING
OUT OF, OR IN ANY WAY RELATING TO THE VIOLATION OF, NONCOMPLIANCE WITH OR
LIABILITY UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO THE OPERATIONS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR ITS PROPERTIES, OR ANY ORDERS,
REQUIREMENTS OR DEMANDS OF GOVERNMENTAL AUTHORITIES RELATED THERETO, OR RELATING
TO THE PRESENCE OF HAZARDOUS MATERIALS ON ANY OF THE PROPERTIES OF THE COMPANY
OR ANY SUBSIDIARY, INCLUDING, REASONABLE ATTORNEY’S AND CONSULTANT’S FEES,
INVESTIGATION AND LABORATORY FEES, RESPONSE COSTS, COURT COSTS AND LITIGATION
EXPENSES, EXCEPT TO THE EXTENT THAT ANY OF THE FOREGOING ARISE OUT OF THE GROSS
NEGLIGENCE, BAD FAITH, OR WILLFUL MISCONDUCT OF THE PARTY SEEKING
INDEMNIFICATION THEREFOR.  THE AGREEMENTS IN THIS PARAGRAPH SHALL SURVIVE
REPAYMENT OF THE NOTE AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


8.06                        INSPECTION.  THE COMPANY SHALL PERMIT, AND SHALL
CAUSE EACH GROUP MEMBER TO PERMIT, REPRESENTATIVES OF THE PURCHASER, FROM TIME
TO TIME, AND UPON REASONABLE PRIOR NOTICE AND DURING REGULAR BUSINESS HOURS
WITHOUT DISRUPTION TO THE COMPANY’S AND THE OTHER GROUP MEMBERS’ BUSINESS, TO:
(A) ONCE PER YEAR (OR WITH UNLIMITED FREQUENCY DURING THE EXISTENCE OF AN EVENT
OF DEFAULT) (I) VISIT AND INSPECT THE COMPANY’S AND THE OTHER GROUP MEMBERS’
PROPERTIES; OR (II) INSPECT, AUDIT AND MAKE EXTRACTS FROM ITS BOOKS, RECORDS AND
FILES; AND (B) DISCUSS WITH THE COMPANY’S AND THE OTHER GROUP MEMBERS’ PRINCIPAL
OFFICERS AND ITS INDEPENDENT ACCOUNTANTS, THE COMPANY’S AND THE OTHER GROUP
MEMBERS’ BUSINESS, ASSETS, LIABILITIES, FINANCIAL CONDITION, RESULTS OF
OPERATIONS AND BUSINESS PROSPECTS; PROVIDED, HOWEVER, THAT NO SUCH INSPECTION OR
DISCUSSION, THE FAILURE TO CONDUCT SAME, NOR ANY KNOWLEDGE OF THE PURCHASER,
INCLUDING, WITHOUT LIMITATION, ANY KNOWLEDGE OBTAINED BY THE PURCHASER IN
CONNECTION WITH ANY SUCH INSPECTION OR DISCUSSION, SHALL CONSTITUTE A WAIVER OF
ANY RIGHTS THE PURCHASER MAY HAVE UNDER ANY REPRESENTATION, WARRANTY, COVENANT,
TERM OR AGREEMENT UNDER ANY OF THE INVESTMENT DOCUMENTS.


 


8.07                        PAYMENT OF NOTE.  THE COMPANY SHALL PAY THE
PRINCIPAL OF, PREMIUM ON, INTEREST ON AND OTHER AMOUNTS DUE IN RESPECT OF, THE
NOTE ON THE DATES AND IN THE MANNER PROVIDED IN THE NOTE.


 


40

--------------------------------------------------------------------------------



 


8.08                        MAINTENANCE OF PROPERTIES; INSURANCE.


 


(A)                THE COMPANY SHALL, AND SHALL CAUSE EACH OTHER GROUP MEMBER TO
MAINTAIN OR CAUSE TO BE MAINTAINED IN GOOD REPAIR, WORKING ORDER AND CONDITION
ALL MATERIAL PROPERTIES USED IN THEIR RESPECTIVE BUSINESSES AND WILL MAKE OR
CAUSE TO BE MADE ALL APPROPRIATE REPAIRS, RENEWALS AND REPLACEMENTS THEREOF SO
THAT THE EFFICIENCY OF ITS BUSINESS OPERATIONS SHALL BE FULLY MAINTAINED AND
PRESERVED.


 


(B)               THE COMPANY SHALL, AND SHALL CAUSE EACH OTHER GROUP MEMBER TO,
MAINTAIN OR CAUSE TO BE MAINTAINED WITH FINANCIALLY SOUND AND REPUTABLE INSURERS
THAT HAVE A RATING OF “A” OR BETTER AS ESTABLISHED BY BEST’S RATING GUIDE (OR AN
EQUIVALENT RATING WITH SUCH OTHER PUBLICATION OF A SIMILAR NATURE AS SHALL BE IN
CURRENT USE), PUBLIC LIABILITY AND PROPERTY DAMAGE INSURANCE WITH RESPECT TO
THEIR RESPECTIVE BUSINESSES AND OWNED PROPERTIES AGAINST LOSS OR DAMAGE OF THE
KINDS CUSTOMARILY CARRIED OR MAINTAINED BY COMPANIES OF ESTABLISHED REPUTATION
ENGAGED IN SIMILAR BUSINESSES AND IN AMOUNTS REASONABLY ACCEPTABLE TO PURCHASER
AND WILL DELIVER EVIDENCE THEREOF TO PURCHASER, AND WITH RESPECT TO PROPERTY
LEASED BY THE COMPANY OR ANY OTHER GROUP MEMBER, THE APPLICABLE GROUP MEMBER
SHALL MAINTAIN THE INSURANCES REQUIRED BY THE RELEVANT LEASE.  WITHOUT LIMITING
THE FOREGOING, THE COMPANY WILL ESTABLISH BY THE CLOSING DATE AND MAINTAIN AT
ALL TIMES THEREAFTER BUSINESS INTERRUPTION INSURANCE IN RESPECT OF THE GROUP IN
AN AMOUNT SATISFACTORY TO THE PURCHASER.  ALL SUCH INSURANCE POLICIES SHALL
PROVIDE THAT THEY MAY NOT BE CANCELED UNLESS THE INSURANCE CARRIER GIVES AT
LEAST 30 DAYS PRIOR WRITTEN NOTICE OF SUCH CANCELLATION TO PURCHASER.


 


8.09                        BOOKS AND RECORDS.  THE COMPANY SHALL, AND SHALL
CAUSE EACH OF ITS SUBSIDIARIES TO, KEEP PROPER BOOKS OF RECORD AND ACCOUNT, IN
WHICH FULL AND CORRECT ENTRIES SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND
THE ASSETS AND BUSINESS OF THE COMPANY AND EACH OF ITS SUBSIDIARIES IN
ACCORDANCE WITH GAAP TO THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE.


 


8.10                        BOARD NOMINEES; MANAGEMENT RIGHTS.  THE COMPANY
SHALL GIVE, AND CAUSE EACH OF THE OTHER GROUP MEMBERS TO GIVE, WMF NOTICE OF (IN
THE SAME MANNER AS NOTICE IS GIVEN TO DIRECTORS), AND PERMIT ONE PERSON
DESIGNATED BY WMF TO ATTEND AS OBSERVER AT, ALL MEETINGS OF THE COMPANY’S AND
EACH OTHER GROUP MEMBER’S BOARD OF DIRECTORS AND SHALL PROVIDE TO WMF THE SAME
INFORMATION CONCERNING THE COMPANY OR OTHER GROUP MEMBERS, AND ACCESS THERETO,
PROVIDED TO DIRECTORS OF THE RELEVANT GROUP MEMBER.  THE REASONABLE TRAVEL
EXPENSES INCURRED BY ANY SUCH DESIGNEE OF WMF IN ATTENDING ANY BOARD MEETINGS
SHALL BE REIMBURSED BY THE COMPANY.


 


8.11                        USE OF PROCEEDS.  THE COMPANY SHALL DEPOSIT THE
PROCEEDS OF THE SALE OF THE NOTE HEREUNDER IN A DEPOSIT ACCOUNT IN THE NAME OF
U.S. BANK, NATIONAL ASSOCIATION, AS COLLATERAL AGENT FOR THE PURCHASER, TO BE
PLEDGED TO SUCH COLLATERAL AGENT (FOR THE BENEFIT OF THE PURCHASERS) PURSUANT TO
THE CASH COLLATERAL PLEDGE AGREEMENT.  SUCH PROCEEDS MAY BE WITHDRAWN AND USED
ONLY AS PROVIDED IN THE CASH COLLATERAL PLEDGE AGREEMENT.


 


8.12                        RELEASE DATE; LIQUIDATION OF NON-GROUP MEMBERS.


 


(A)                ON OR PRIOR TO THE FIRST RELEASE DATE, THE COMPANY SHALL (I)
CAUSE ALL CAPITAL STOCK OF WC HOLDINGS AND ITS SUBSIDIARIES NOT HELD BY THE
COMPANY OR GROUP MEMBERS


 


41

--------------------------------------------------------------------------------



 


ON THE CLOSING DATE TO BE EXCHANGED FOR CAPITAL STOCK OF THE COMPANY SO THAT
EACH SUCH GROUP MEMBER BECOMES WHOLLY-OWNED, AND (II) CAUSE EACH OF THE OTHER
GROUP MEMBERS TO EXECUTE AND DELIVER A GUARANTY AND DELIVER TO THE PURCHASERS
SUCH LEGAL OPINIONS AND OTHER DOCUMENTS AS THE PURCHASERS MAY REASONABLY REQUEST
CONSISTENT WITH THE TERMS HEREOF RELATING TO SUBSIDIARY GUARANTORS GENERALLY. 
IN CONNECTION WITH SUCH GUARANTIES BEING PROVIDED BY GROUP MEMBERS, PURCHASER
SHALL ENTER INTO INTERCREDITOR AGREEMENTS WITH THE ADMINISTRATIVE AGENTS UNDER
THE SENIOR LOAN AGREEMENTS TO WHICH SUCH GROUP MEMBERS ARE A PARTY, WHICH
INTERCREDITOR AGREEMENTS SHALL BE IN A FORM ACCEPTABLE TO EACH OF THE PURCHASERS
IN THEIR SOLE DISCRETION.


 


(B)               THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SELL
OR LIQUIDATE ALL MEMBERS OF P.D. HOLDINGS GROUP AND CONCLUDE THE BANKRUPTCY
PROCEEDING, IN EACH CASE AS SOON AS REASONABLY PRACTICABLE AFTER THE CLOSING
DATE, AND TO CAUSE ALL REMAINING NET ASSETS OF P.D. HOLDINGS GROUP TO BE
DISTRIBUTED TO THE COMPANY (SUBJECT IN EACH CASE TO THE BANKRUPTCY PROCEEDING
AND THE RULES, REGULATIONS AND ORDERS OF THE BANKRUPTCY COURT).


 


8.13                        MINIMUM CASH BALANCE.  THE COMPANY SHALL MAINTAIN AT
ALL TIMES PRIOR TO THE FIRST RELEASE DATE A MINIMUM AMOUNT OF CASH AND CASH
EQUIVALENTS OF $750,000.


 

ARTICLE 9

 


NEGATIVE COVENANTS

 

Until the payment by the Company of all principal of and interest on the Note
and all other amounts due at the time of payment of such principal and interest
to the Purchaser under this Agreement and the other Investment Documents,
including, all fees, expenses and amounts due at such time in respect of
indemnity obligations under Article 7, the Company hereby covenants and agrees
with the Purchaser as follows (unless otherwise agreed by the Required
Purchasers):

 


9.01                        FUNDAMENTAL CHANGES; CONSOLIDATIONS, MERGERS AND
ACQUISITIONS.  THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY GROUP MEMBER TO,
DIRECTLY OR INDIRECTLY:  (A) AMEND, MODIFY OR WAIVE ANY TERM OR PROVISION OF ITS
ARTICLES OF INCORPORATION, CERTIFICATE OF DESIGNATION (OR CORPORATE CHARTER OR
OTHER SIMILAR ORGANIZATIONAL DOCUMENT) OPERATING AGREEMENT OR BY-LAWS (OR OTHER
SIMILAR DOCUMENT) IN ANY MANNER ADVERSE TO THE INTERESTS OF THE PURCHASER
HEREUNDER OR UNDER ANY OF THE OTHER INVESTMENT DOCUMENTS, UNLESS REQUIRED BY
LAW; (B) ENTER INTO ANY TRANSACTION OF MERGER OR CONSOLIDATION; (C) LIQUIDATE,
WIND-UP OR DISSOLVE ITSELF (OR SUFFER ANY LIQUIDATION OR DISSOLUTION); (D)
ACQUIRE BY PURCHASE OR OTHERWISE ALL OR ANY SUBSTANTIAL PART OF THE BUSINESS OR
ASSETS OF ANY OTHER PERSON; OR (E) CHANGE ITS FISCAL YEAR; PROVIDED, HOWEVER,
(1) ANY SUBSIDIARY GUARANTOR MAY MERGE WITH ANY OTHER SUBSIDIARY GUARANTOR OR
THE COMPANY AND (2) ANY SUBSIDIARY GUARANTOR MAY WIND-UP INTO THE COMPANY OR ANY
OTHER SUBSIDIARY GUARANTOR.


 


9.02                        TRANSACTIONS WITH AFFILIATES.  THE COMPANY SHALL
NOT, AND SHALL NOT PERMIT ANY GROUP MEMBER TO (A) ENTER INTO ANY TRANSACTION OR
AGREEMENT OR OTHER CONTRACTUAL OBLIGATION WITH, OR MAKE ANY PAYMENT WHETHER OR
NOT IN THE ORDINARY COURSE OF BUSINESS TO, ANY AFFILIATE, (B) AMEND OR TERMINATE
ANY EXISTING AGREEMENT WITH ANY AFFILIATE, (C) PURCHASE FROM OR PROVIDE TO AN
AFFILIATE ANY SELLING, GENERAL, MANAGEMENT OR ADMINISTRATIVE SERVICES, EXCEPT AS
PERMITTED


 


42

--------------------------------------------------------------------------------



 


BY SECTION 9.13, (D) DIRECTLY OR INDIRECTLY MAKE ANY SALES TO OR PURCHASES FROM
AN AFFILIATE, OR (E) INCREASE THE COMPENSATION BEING PAID TO AN AFFILIATE;
EXCEPT (I) PURSUANT TO THE REASONABLE REQUIREMENTS OF ITS BUSINESS, (II) UPON
FAIR AND REASONABLE TERMS, (III) AS TO EACH SUCH TRANSACTION IN EXCESS OF
$500,000, UPON 10 DAYS’ PRIOR WRITTEN NOTICE TO THE PURCHASERS PRIOR TO THE
CONSUMMATION THEREOF, AND (IV) IN EACH CASE ON TERMS THAT ARE NO LESS FAVORABLE
TO IT THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A
PERSON NOT ITS AFFILIATE.  THE FOREGOING SHALL NOT APPLY TO:


 


(A)                ANY EMPLOYMENT AGREEMENTS, NON-COMPETITION AGREEMENTS, STOCK
PURCHASE OR OPTION AGREEMENTS, COLLECTIVE BARGAINING AGREEMENTS, EMPLOYEE
BENEFIT PLANS OR ARRANGEMENTS (INCLUDING VACATION PLANS, HEALTH AND LIFE
INSURANCE PLANS, DEFERRED COMPENSATION PLANS, STOCK LOAN PLANS, DIRECTORS’ AND
OFFICERS’ INDEMNIFICATION AGREEMENTS AND RETIREMENT, SAVINGS OR SIMILAR PLANS),
RELATED TRUST AGREEMENTS OR ANY SIMILAR ARRANGEMENTS, IN EACH CASE IN RESPECT OF
EMPLOYEES, OFFICERS OR DIRECTORS AND ENTERED INTO IN THE ORDINARY COURSE OF
BUSINESS, ON CUSTOMARY TERMS AND CONSISTENT WITH PAST PRACTICE, ANY PAYMENTS OR
OTHER TRANSACTIONS CONTEMPLATED BY ANY OF THE FOREGOING AND ANY OTHER PAYMENTS
OF COMPENSATION TO EMPLOYEES, OFFICERS, OR DIRECTORS IN THE ORDINARY COURSE OF
BUSINESS, ON CUSTOMARY TERMS AND CONSISTENT WITH PAST PRACTICE;


 


(B)               TRANSACTIONS BETWEEN OR AMONG THE COMPANY AND/OR SUBSIDIARY
GUARANTORS;


 


(C)                TRANSACTIONS PERMITTED UNDER SECTIONS 9.07, 9.11(B), (C) OR
(F), AND 9.13;


 


(D)               ANY AGREEMENT AS IN EFFECT ON THE CLOSING DATE SET FORTH ON
SCHEDULE 9.02 (OTHER THAN AN AGREEMENT SUBJECT TO SECTION 9.13), ANY RENEWAL OR
EXTENSION THEREOF, OR ANY AMENDMENT THERETO, PERMITTED UNDER THIS AGREEMENT AND
ANY TRANSACTION CONTEMPLATED THEREBY, PROVIDED THAT ANY SUCH RENEWAL, EXTENSION
OR AMENDMENT IS ON TERMS NOT MORE ADVERSE TO THE PURCHASER IN ANY RESPECT; AND


 


(E)                ANY TRANSACTION ON ARM’S LENGTH TERMS WITH NON-AFFILIATES
THAT BECOME AFFILIATES AS A RESULT OF SUCH TRANSACTION.


 


9.03                        NO INCONSISTENT AGREEMENTS.  THE COMPANY SHALL NOT,
AND SHALL NOT PERMIT ANY GROUP MEMBER TO, ENTER INTO ANY CONTRACTUAL OBLIGATION
OR ENTER INTO ANY AMENDMENT OR OTHER MODIFICATION TO ANY CURRENTLY EXISTING
CONTRACTUAL OBLIGATION OF THE COMPANY, OR ANY GROUP MEMBER, WHICH BY ITS TERMS
RESTRICTS OR PROHIBITS THE ABILITY OF THE COMPANY TO PAY THE PRINCIPAL OF OR
INTEREST ON THE NOTE OR TO FULLY SATISFY ALL OF THE OBLIGATIONS UNDER THE
INVESTMENT DOCUMENTS OF THE COMPANY OR ANY GROUP MEMBER.


 


9.04                        LIMITATION ON INDEBTEDNESS.  THE COMPANY SHALL NOT,
AND SHALL NOT CAUSE, SUFFER OR PERMIT ANY GROUP MEMBER TO, DIRECTLY OR
INDIRECTLY, COLLECTIVELY AND IN THE AGGREGATE, ISSUE, CONTRACT, CREATE, ASSUME,
OTHERWISE INCUR OR PERMIT TO EXIST ANY INDEBTEDNESS, EXCEPT THE FOLLOWING (EACH,
A “PERMITTED INDEBTEDNESS”):


 


(A)                INDEBTEDNESS CREATED UNDER THIS AGREEMENT, THE NOTE AND THE
OTHER INVESTMENT DOCUMENTS;


 


43

--------------------------------------------------------------------------------



 


(B)               INDEBTEDNESS (OTHER THAN UNDER THE SENIOR LOAN DOCUMENTS)
LISTED ON SCHEDULE 5.25;


 


(C)                SENIOR INDEBTEDNESS (INCLUSIVE OF INDEBTEDNESS LISTED ON
SCHEDULE 5.25), UP TO AN AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF $58,000,000
(REDUCED BY THE AMOUNT OF ANY PRINCIPAL REPAYMENTS OR PREPAYMENTS OF THE TERM
LOANS AND REDUCTIONS IN THE REVOLVING COMMITMENTS UNDER THE SENIOR LOAN
AGREEMENTS, AS REFINANCED AND IN EFFECT FROM TIME TO TIME); PROVIDED THAT (I)
PRIMROSE AND ITS SUBSIDIARIES SHALL NOT INCUR OR PERMIT TO EXIST MORE THAN
$14,500,000 (REDUCED BY THE AMOUNT OF ANY PRINCIPAL REPAYMENTS OR PREPAYMENTS OF
THE TERM LOANS AND REDUCTIONS IN THE REVOLVING COMMITMENTS UNDER THE SENIOR LOAN
AGREEMENT TO WHICH PRIMROSE AND ITS SUBSIDIARIES ARE PARTIES, AS REFINANCED AND
IN EFFECT FROM TIME TO TIME) OF INDEBTEDNESS PURSUANT TO THIS CLAUSE (C); AND
(II) WC HOLDINGS AND ITS SUBSIDIARIES SHALL NOT IN THE AGGREGATE INCUR OR PERMIT
TO EXIST MORE THAN $43,500,000 (REDUCED BY THE AMOUNT OF ANY PRINCIPAL
REPAYMENTS OR PREPAYMENTS OF THE TERM LOANS AND REDUCTIONS IN THE REVOLVING
COMMITMENTS UNDER THE SENIOR LOAN AGREEMENT TO WHICH WC HOLDINGS AND ITS
SUBSIDIARIES ARE PARTIES, AS REFINANCED AND IN EFFECT FROM TIME TO TIME) OF
INDEBTEDNESS PURSUANT TO THIS CLAUSE (C);


 


(D)               NON-CURRENT LIABILITIES FOR POST-EMPLOYMENT HEALTHCARE AND
OTHER INSURANCE BENEFITS;


 


(E)                TRADE PAYABLES AND ACCRUED EXPENSES, IN EACH CASE ARISING IN
THE ORDINARY COURSE OF BUSINESS AND NOT OVERDUE BY MORE THAN 90 DAYS;


 


(F)                  INDEBTEDNESS IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
$500,000 SECURED BY A LIEN PERMITTED UNDER SECTION 9.05(E);


 


(G)               INDEBTEDNESS BETWEEN AND/OR AMONG THE COMPANY AND OTHER GROUP
MEMBERS; PROVIDED THAT


 

(I)                                     SUCH INDEBTEDNESS SHALL, AT ANY TIME
AFTER 30 DAYS FROM THE CLOSING DATE:

 

(A)         BE SUBORDINATED IN RIGHT OF PAYMENT TO ALL INDEBTEDNESS UNDER THE
NOTE AND THE OTHER INVESTMENT DOCUMENTS SUCH THAT, (1) FROM AND AFTER SUCH TIME
AS ANY PRINCIPAL OF THE INDEBTEDNESS UNDER THE NOTE AND THIS AGREEMENT SHALL
BECOME DUE AND PAYABLE (WHETHER AT STATED MATURITY, BY ACCELERATION OR
OTHERWISE), AND (2) WHILE ANY DEFAULT OR EVENT OF DEFAULT EXISTS, NO PAYMENT OR
DISTRIBUTION SHALL BE MADE IN RESPECT OF PRINCIPAL OR INTEREST ON SUCH
INDEBTEDNESS NO PAYMENT OR DISTRIBUTION SHALL BE MADE IN RESPECT OF SUCH
INDEBTEDNESS UNLESS AND UNTIL ALL INDEBTEDNESS UNDER THE INVESTMENT DOCUMENTS
HAS BEEN PAID IN FULL AND IN CASH; AND

 

(B)           HAVE SUCH OTHER TERMS AND PROVISIONS AS THE PURCHASER MAY
REASONABLY REQUIRE; AND

 

(II)                                  THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS OF SUBSIDIARIES THAT ARE NOT SUBSIDIARY GUARANTORS TO THE COMPANY
AND/OR OTHER GROUP MEMBERS SHALL NOT EXCEED $500,000 AT ANY TIME OUTSTANDING;
AND

 

44

--------------------------------------------------------------------------------


 


(H)                                 REFINANCINGS, REFUNDINGS OR EXTENSIONS OF
PERMITTED INDEBTEDNESS UNDER SECTION 9.04(B); PROVIDED, THAT ANY SUCH
REFINANCINGS, REFUNDINGS OR EXTENSIONS SHALL NOT:


 

(I)                                     TOGETHER WITH ANY INDEBTEDNESS UNDER
SECTION 9.04(B) NOT BEING REFINANCED, REFUNDED OR EXTENDED, EXCEED THE PRINCIPAL
AMOUNT SET FORTH ON SCHEDULE 5.25;

 

(II)                                  SHORTEN THE MATURITY (OR WEIGHTED AVERAGE
LIFE TO MATURITY) OF SUCH INDEBTEDNESS OR CONVERT A REVOLVING CREDIT FACILITY
INTO A FACILITY WHICH PROVIDES FOR THE AMORTIZATION OF PRINCIPAL;

 

(III)                               INCREASE THE INTEREST RATE APPLICABLE TO
SUCH INDEBTEDNESS;

 

(IV)                              CAUSE ANY COVENANTS OR UNDERTAKINGS (WHETHER
AFFIRMATIVE OR NEGATIVE) OF THE COMPANY OR ITS SUBSIDIARIES IN RESPECT OF SUCH
INDEBTEDNESS TO BE MATERIALLY MORE RESTRICTIVE THAN SUCH COVENANTS OR
UNDERTAKINGS HAD BEEN PRIOR TO SUCH REFINANCING, REFUNDING OR EXTENSION;

 

(V)                                 FACILITATE THE EXERCISE OR ENFORCEMENT OF
ANY REMEDIES OF ANY OBLIGEE OF SUCH INDEBTEDNESS IN RESPECT OF ANY DEFAULT OR
EVENT OF DEFAULT THEREUNDER;

 

(VI)                              MATERIALLY AND ADVERSELY AFFECT ANY
OBLIGATIONS UNDER THE INVESTMENT DOCUMENTS TO PURCHASER; OR

 

(VII)                           RESULT IN ANY AMENDMENTS OR MODIFICATIONS OF ANY
OF THE SUBORDINATION PROVISIONS APPLICABLE TO SUCH INDEBTEDNESS;

 


(I)                   INDEBTEDNESS UNDER HEDGING AGREEMENTS PERMITTED BY
SECTION 9.22;


 


(J)                   CONTINGENT OBLIGATIONS PERMITTED BY SECTION 9.12; AND


 


(K)                OTHER UNSECURED INDEBTEDNESS, UP TO AN AGGREGATE OUTSTANDING
PRINCIPAL AMOUNT OF $1,000,000, INCLUSIVE OF INDEBTEDNESS LISTED ON
SCHEDULE 5.25.


 

The Company will not permit:

 

(x)                                   any Group Member to be directly or
indirectly liable, as a result of any Contingent Obligation or otherwise, on all
or any portion of Indebtedness of any Subsidiaries other than Group Members,
except for the Indebtedness listed on Schedule 9.04;

 

(y)                                 any Group Member to, directly or indirectly,
issue, contract, create, assume, otherwise incur or permit to exist any
Indebtedness a holder of which would be entitled, upon the lapse of time or
notice or otherwise, to accelerate such Indebtedness or to require any Group
Member to purchase, redeem or otherwise pay such Indebtedness upon a default or
event of default under any Indebtedness or other obligation of any Subsidiary
other than a Group Member; or

 

(z)                                   any default or event of default under any
Indebtedness of any Subsidiaries other than Group Members to create any rights
against any Group Member.

 

45

--------------------------------------------------------------------------------


 


9.05                        LIMITATION ON LIENS.  THE COMPANY WILL NOT, AND WILL
NOT PERMIT ANY GROUP MEMBER TO, DIRECTLY OR INDIRECTLY, CREATE, INCUR, ASSUME OR
PERMIT TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR ASSET (INCLUDING,
ANY DOCUMENT OR INSTRUMENT WITH RESPECT TO GOODS OR ACCOUNTS RECEIVABLE) OF THE
COMPANY OR ANY GROUP MEMBER, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR ANY
INCOME OR PROFITS THEREFROM, EXCEPT PERMITTED ENCUMBRANCES.  “PERMITTED
ENCUMBRANCES” MEANS THE FOLLOWING:


 


(A)                LIENS FOR TAXES, ASSESSMENTS, CHARGES OR OTHER GOVERNMENTAL
LEVIES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS; PROVIDED THAT ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED
ON THE BOOKS OF THE COMPANY OR GROUP MEMBER, AS THE CASE MAY BE, IN CONFORMITY
WITH GAAP;


 


(B)               LIENS OF LANDLORDS, CARRIERS, WAREHOUSEMEN, MECHANICS,
MATERIALMEN AND OTHER SIMILAR LIENS IMPOSED BY LAW, WHICH ARE INCURRED IN THE
ORDINARY COURSE OF BUSINESS FOR SUMS NOT MORE THAN 30 DAYS DELINQUENT OR WHICH
ARE BEING CONTESTED IN GOOD FAITH; PROVIDED THAT AN ADEQUATE RESERVE OR OTHER
APPROPRIATE PROVISION SHALL HAVE BEEN MADE THEREFOR AND THE AGGREGATE AMOUNT OF
SUCH LIENS IS LESS THAN $250,000;


 


(C)                LIENS (OTHER THAN ANY LIEN IMPOSED UNDER OR IN CONNECTION
WITH ERISA) INCURRED OR DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER TYPES OF
SOCIAL SECURITY OR TO SECURE THE PERFORMANCE OF TENDERS, PUBLIC OR STATUTORY
OBLIGATIONS, SURETY, STAY, CUSTOMS AND APPEAL BONDS, BIDS, LEASES, GOVERNMENT
CONTRACTS, TRADE CONTRACTS, PERFORMANCE AND RETURN OF MONEY BONDS, CONTRACTUAL
OR WARRANTY OBLIGATIONS AND OTHER SIMILAR OBLIGATIONS (EXCLUSIVE OF OBLIGATIONS
FOR THE PAYMENT OF BORROWED MONEY);


 


(D)               DEPOSITS IN AN AGGREGATE AMOUNT NOT TO EXCEED $100,000 MADE IN
THE ORDINARY COURSE OF BUSINESS TO SECURE LIABILITY TO INSURANCE CARRIERS UNDER
INSURANCE OR SELF-INSURANCE ARRANGEMENTS;


 


(E)                LIENS SECURING PURCHASE MONEY OBLIGATIONS TO ACQUIRE ASSETS
OR CAPITAL LEASE OBLIGATIONS; PROVIDED THAT:


 

(I)                     EACH SUCH LIEN ATTACHES TO SUCH ASSET CONCURRENTLY WITH
OR WITHIN 10 DAYS AFTER ACQUISITION THEREOF;

 

(II)                  EACH SUCH LIEN DOES NOT EXCEED THE PURCHASE PRICE OF THE
RELEVANT ASSET;

 

(III)               THE AGGREGATE PRINCIPAL AMOUNT OF ALL INDEBTEDNESS SECURED
BY ALL SUCH LIENS SHALL NOT EXCEED $500,000; AND

 

(IV)              EACH SUCH LIEN ENCUMBERS ONLY THE ASSET SO PURCHASED;

 


(F)                  ANY ATTACHMENT OR JUDGMENT LIEN NOT CONSTITUTING AN EVENT
OF DEFAULT;


 


(G)               LEASES OR SUBLEASES GRANTED TO OTHERS NOT INTERFERING IN ANY
MATERIAL RESPECT WITH THE BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


46

--------------------------------------------------------------------------------



 


(H)               EASEMENTS, RIGHTS OF WAY, RESTRICTIONS, BUILDING LAWS, LAND
USE AND SIMILAR LAWS, MUNICIPAL ORDINANCES, RESTRICTIVE COVENANTS ENCUMBERING
THE LAND OR THE USE THEREOF, MINOR DEFECTS OR IRREGULARITIES IN TITLE AND OTHER
SIMILAR ENCUMBRANCES NOT INTERFERING IN ANY MATERIAL RESPECT WITH THE VALUE OR
USE OF THE PROPERTY TO WHICH SUCH LIEN IS ATTACHED; AND


 


(I)                   LIENS EXISTING ON THE DATE HEREOF AND SET FORTH ON
SCHEDULE 5.25 HERETO (OTHER THAN LIENS PERMITTED BY SECTION 9.05(E)), AND
EXTENSIONS, RENEWALS AND REPLACEMENTS THEREOF, PROVIDED THAT SUCH EXTENSION,
RENEWAL OR REPLACEMENT LIEN SHALL BE LIMITED TO ALL OR A PART OF THE PROPERTY
WHICH SECURED THE LIEN SO EXTENDED, RENEWED OR REPLACED (PLUS IMPROVEMENTS ON
SUCH PROPERTY).


 


9.06                        DISPOSITIONS OF ASSETS.  THE COMPANY WILL NOT, AND
WILL NOT PERMIT ANY OF THE OTHER GROUP MEMBERS TO, DIRECTLY OR INDIRECTLY,
CONVEY, SELL (PURSUANT TO A SALE/LEASEBACK OR OTHERWISE), LEASE, SUBLEASE,
TRANSFER OR OTHERWISE DISPOSE OF, OR GRANT ANY PERSON AN OPTION TO ACQUIRE, IN
ONE TRANSACTION OR A SERIES OF TRANSACTIONS, ANY OF ITS PROPERTY, BUSINESS OR
ASSETS, INCLUDING THE CAPITAL STOCK OF ANY SUBSIDIARY THAT IS A GROUP MEMBER,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT FOR (EACH, A “PERMITTED
DISPOSITION”):


 


(A)                BONA FIDE SALES OF INVENTORY TO CUSTOMERS FOR FAIR VALUE IN
THE ORDINARY COURSE OF BUSINESS;


 


(B)               THE SALE, LEASE, TRANSFER OR OTHER DISPOSITION OF OBSOLETE
MACHINERY, PARTS, EQUIPMENT AND OTHER ASSETS NO LONGER USED OR USEFUL IN THE
CONDUCT OF THE BUSINESS OF THE COMPANY OR ANY OTHER GROUP MEMBER, AS
APPROPRIATE, TO CUSTOMERS FOR FAIR VALUE IN THE ORDINARY COURSE OF BUSINESS SO
LONG AS THE NET PROCEEDS THEREFROM ARE USED TO REPAIR OR REPLACE OBSOLETE
PROPERTY OR TO PURCHASE OR OTHERWISE ACQUIRE NEW ASSETS OR PROPERTY;


 


(C)                ASSET DISPOSITIONS IF ALL OF THE FOLLOWING CONDITIONS ARE
MET:


 

(I)                                     THE MARKET VALUE OF ASSETS SOLD OR
OTHERWISE DISPOSED OF (BY THE COMPANY AND THE OTHER GROUP MEMBERS TAKEN AS A
WHOLE) IN ANY FISCAL YEAR DO NOT EXCEED $300,000;

 

(II)                                  THE NET PROCEEDS RECEIVED ARE AT LEAST
EQUAL TO THE FAIR MARKET VALUE OF SUCH ASSETS;

 

(III)                               AT LEAST 75% OF THE CONSIDERATION RECEIVED
IS CASH;

 

(IV)                              AFTER GIVING EFFECT TO THE SALE OR OTHER
DISPOSITION OF THE ASSETS INCLUDED WITHIN THE ASSET DISPOSITION AND THE
REPAYMENT OF INDEBTEDNESS WITH THE PROCEEDS THEREOF, THE COMPANY WOULD BE IN
COMPLIANCE ON A PRO FORMA BASIS WITH THE COVENANTS SET FORTH IN SECTION 9.08
HEREOF AND IS IN COMPLIANCE WITH ALL OTHER TERMS AND CONDITIONS OF THIS
AGREEMENT;

 

(V)                                 THE NET PROCEEDS RECEIVED ARE APPLIED TO
REPAY SENIOR INDEBTEDNESS OR PREPAY THE NOTE;

 

47

--------------------------------------------------------------------------------


 

(VI)                              NO EVENT OF DEFAULT THEN EXISTS OR SHALL
RESULT FROM SUCH SALE OR OTHER DISPOSITION; AND

 

(VII)                           SUCH ASSET DISPOSITION DOES NOT INVOLVE THE SALE
OF SOME BUT NOT ALL OF THE CAPITAL STOCK OF A SUBSIDIARY GUARANTOR.

 


(D)               ISSUANCES OF CAPITAL STOCK (OTHER THAN BY WC HOLDINGS AND ITS
SUBSIDIARIES) UPON EXERCISE OF OPTIONS;


 


(E)                THE DISPOSITION OF PUMPKIN MASTERS HOLDINGS, INC., OR P.D.
HOLDINGS OR THEIR SUBSIDIARIES.; AND.


 


(F)                  ISSUANCES BY PRIMROSE (BUT NOT ANY OTHER GROUP MEMBER) OF
OPTIONS TO ACQUIRE ITS COMMON STOCK, PROVIDED THAT PRIMROSE MAY MAKE NO SUCH
ISSUANCE IF, AS A RESULT, THE TOTAL AMOUNT OF OPTIONS, WARRANTS AND OTHER RIGHTS
TO ACQUIRE COMMON STOCK OF PRIMROSE OUTSTANDING AT SUCH TIME WOULD EXCEED 10% OF
THE AGGREGATE NUMBER OF SHARES OF PRIMROSE COMMON STOCK THEN OUTSTANDING OR
ISSUABLE UNDER ANY SUCH OPTIONS, WARRANTS OR OTHER RIGHTS (ASSUMING ALL SUCH
RIGHTS ARE EXERCISABLE AT SUCH TIME).


 


9.07                        LIMITATIONS ON RESTRICTED PAYMENTS.  THE COMPANY
SHALL NOT, AND SHALL NOT PERMIT ANY GROUP MEMBER TO, DIRECTLY OR INDIRECTLY,
DECLARE, ORDER, MAKE OR SET APART ANY SUM FOR ANY RESTRICTED PAYMENT; PROVIDED
THAT THIS SECTION 9.07 SHALL NOT PROHIBIT THE FOLLOWING:


 


(A)                THE REPURCHASE BY THE COMPANY OF SHARES OF CAPITAL STOCK OF
THE COMPANY OWNED BY FORMER, PRESENT OR FUTURE EMPLOYEES OF THE COMPANY OR ITS
SUBSIDIARIES OR THEIR ASSIGNS, ESTATES AND HEIRS; PROVIDED THAT NO SUCH AMOUNTS
SHALL BE REPURCHASED UNLESS, AT THE TIME OF SUCH REPURCHASE, THE COMPANY SHALL,
AFTER TAKING INTO ACCOUNT THE AMOUNT OF SUCH REPURCHASE (AS IF IT WERE AN
EXPENSE INCURRED DURING THE ROLLING PERIOD MOST RECENTLY ENDED), BE IN
COMPLIANCE WITH THE PROVISIONS OF SECTION 9.08, AND PROVIDED, FURTHER, THAT THE
AGGREGATE AMOUNT EXPENDED BY THE COMPANY PURSUANT TO THIS CLAUSE (A) SHALL NOT
IN THE AGGREGATE EXCEED $500,000 IN ANY FISCAL YEAR; PROVIDED THAT ANY
REPURCHASE WHICH CANNOT BE MADE IN CASH AS A RESULT OF THE COMPANY’S FAILURE TO
BE IN COMPLIANCE WITH THE PROVISIONS OF SECTION 9.08 AS AFORESAID CAN BE MADE
(SUBJECT TO THE DOLLAR LIMITATION SET FORTH ABOVE) THROUGH THE COMPANY’S
EXECUTION AND DELIVERY OF A PROMISSORY NOTE WHICH SHALL BE SUBORDINATED TO THE
NOTE AND THE SENIOR INDEBTEDNESS ON TERMS ACCEPTABLE TO THE PURCHASER. 
NOTWITHSTANDING ANY PROVISION OF THIS SECTION 9.07(A) TO THE CONTRARY, THE
COMPANY MAY REPURCHASE SHARES OF CAPITAL STOCK WITH (1) ANY AMOUNTS CONTRIBUTED
TO THE COMPANY AS A RESULT OF RESALES OF SUCH REPURCHASED SHARES OF CAPITAL
STOCK OR THE SALE OF CAPITAL STOCK OF THE COMPANY TO EMPLOYEES, DIRECTORS,
OFFICERS OR CONSULTANTS OF THE COMPANY OR ITS SUBSIDIARIES THAT OCCURS IN SUCH
FISCAL YEAR AND (2) THE CASH PROCEEDS FROM KEY MAN LIFE INSURANCE POLICIES
RECEIVED BY THE COMPANY AND ITS SUBSIDIARIES IN SUCH CALENDAR YEAR (INCLUDING
PROCEEDS FROM THE SALE OF SUCH POLICIES TO THE PERSON INSURED THEREBY);


 


(B)               REPURCHASES OF CAPITAL STOCK DEEMED TO OCCUR UPON EXERCISE OF
STOCK OPTIONS OR WARRANTS AS A RESULT OF THE PAYMENT OF ALL OR A PORTION OF THE
EXERCISE PRICE OF SUCH OPTIONS OR WARRANTS WITH CAPITAL STOCK;


 


48

--------------------------------------------------------------------------------



 


(C)                CANCELLATION OF INDEBTEDNESS RELATING TO THE PURCHASE OF
CAPITAL STOCK OWING TO THE COMPANY FROM EMPLOYEES, DIRECTORS, OFFICERS OR
CONSULTANTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH A
REPURCHASE OF CAPITAL STOCK OF THE COMPANY;


 


(D)               TO THE EXTENT CONSTITUTING RESTRICTED PAYMENTS, ANY PAYMENTS
EXPRESSLY PERMITTED BY THE TERMS OF SECTION 9.13; AND


 


(E)                RESTRICTED PAYMENTS UPON CONSUMMATION OF THE TRANSACTION IN
AN AGGREGATE AMOUNT NOT TO EXCEED $60,000,000 (PLUS THE NET PROCEEDS OF ANY
EQUITY ISSUANCE BY THE COMPANY OR ANY OTHER GROUP MEMBER OTHERWISE PERMISSIBLE
UNDER SECTION 9.16 AFTER THE DATE HEREOF, INCLUDING IN CONNECTION WITH THE
EXERCISE OF STOCK OPTIONS), PROVIDED THAT, AFTER GIVING EFFECT TO THE
TRANSACTION INCLUDING SUCH RESTRICTED PAYMENTS ON A PRO FORMA BASIS AS OF THE
LAST DAY OF THE FISCAL QUARTER MOST RECENTLY ENDED, THE COMPANY SHALL BE IN
COMPLIANCE WITH SECTION 9.08 AND NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED AND THEN BE CONTINUING.


 


9.08                        FINANCIAL COVENANTS.


 


(A)  MAXIMUM TOTAL LEVERAGE RATIO.  THE GROUP WILL MAINTAIN A TOTAL LEVERAGE
RATIO THE ROLLING PERIOD ENDING ON THE LAST DAY OF ANY FISCAL QUARTER OF THE
FISCAL YEARS SET FORTH BELOW OF NOT MORE THAN THE AMOUNT SET FORTH BELOW
OPPOSITE THE RELEVANT FISCAL YEAR IN WHICH SUCH PERIOD ENDS:

 

Fiscal Year

 

Total Leverage Ratio

 

2004

 

3.75 to 1.0

 

2005

 

3.50 to 1.0

 

2006

 

3.25 to 1.0

 

2007 and thereafter

 

3.00 to 1.0

 


 


(B)  MINIMUM FIXED CHARGE COVERAGE RATIO.  THE GROUP WILL MAINTAIN A FIXED
CHARGE COVERAGE RATIO FOR THE ROLLING PERIOD ENDING ON THE LAST DAY OF ANY
FISCAL QUARTER OF THE COMPANY OF NOT LESS THAN 1.05 TO 1.0.


 


(C)  MINIMUM INTEREST COVERAGE RATIO.  THE GROUP WILL MAINTAIN AN INTEREST
COVERAGE RATIO FOR THE ROLLING PERIOD ENDING ON THE LAST DAY OF ANY FISCAL
QUARTER OF THE COMPANY OF NOT LESS THAN 3.0 TO 1.0.


 


(D)  IN THE EVENT THAT THE COMPANY OR ANY GROUP MEMBER REFINANCES OR AMENDS THE
FINANCIAL COVENANTS CONTAINED IN ANY SENIOR LOAN AGREEMENT, THE PURCHASERS SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO REQUIRE THE COMPANY TO AGREE TO AN
AMENDMENT OF THE COVENANT LEVELS OR THE COVENANTS CONTAINED IN THIS SECTION 9.08
(INCLUDING ANY ADDITIONAL COVENANTS THAT THE REQUIRED PURCHASERS MAY REASONABLY
REQUIRE) SO THAT SUCH COVENANT LEVELS AND COVENANTS (OR ANY OF THEM) WILL BE
CONFORMED TO THOSE CONTAINED IN SUCH SENIOR LOAN AGREEMENT, PROVIDED THAT (I)
SUCH REVISED COVENANT LEVELS (AND SUCH ADDITIONAL COVENANTS) SHALL BE LESS
RESTRICTIVE ON THE COMPANY THAN THE COVENANT LEVELS CONTAINED IN SUCH REFINANCED
SENIOR LOAN AGREEMENT BY A MARGIN OF NO LESS THAN 10% AND (II) SUCH AMENDMENT
SHALL ALSO MAKE SUCH CHANGES TO THE DEFINITIONS USED IN THIS SECTION 9.08, AS SO
AMENDED, AS THE REQUIRED PURCHASERS SHALL REASONABLY REQUEST CONSISTENT
HEREWITH.   THE COMPANY AND ANY GUARANTOR SHALL EXECUTE


 


49

--------------------------------------------------------------------------------



 


AND DELIVER ANY SUCH AMENDMENT OF THIS SECTION 9.08 NO LATER THAN 10 BUSINESS
DAYS AFTER ANY PURCHASER’S REQUEST IN ACCORDANCE HEREWITH.


 


9.09                        EMPLOYEE BENEFIT PLANS.  THE COMPANY SHALL NOT, AND
SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES OR ANY ERISA AFFILIATE TO, WITHOUT THE
PRIOR APPROVAL OF THE PURCHASER (A) ESTABLISH OR MATERIALLY INCREASE ITS
OBLIGATIONS UNDER, ANY (I) PLAN; (II) WELFARE PLAN WHICH PROVIDES
POST-RETIREMENT WELFARE BENEFITS (OTHER THAN AS REQUIRED BY SECTION 601 OF ERISA
OR THE LAWS OF ANY FOREIGN JURISDICTION) OR (III) EMPLOYEE BENEFIT PLAN OR
ARRANGEMENT WHICH PROVIDES “PARACHUTE PAYMENTS” (WITHIN THE MEANING OF
SECTION 280G(B) OF THE CODE); (B) ENGAGE IN ANY PROHIBITED TRANSACTION, FAIL TO
OPERATE ANY EMPLOYEE BENEFIT PLAN IN COMPLIANCE WITH ITS TERMS OR APPLICABLE
LAW, OR ENGAGE IN ANY CONDUCT OR COMMIT ANY ACT OR SUFFER TO EXIST ANY CONDITION
THAT, EITHER ALONE OR IN THE AGGREGATE, WOULD GIVE RISE TO ANY MATERIAL EXCISE
TAX, PENALTY, INTEREST, OR LIABILITY UNDER THE CODE OR ERISA; (C) PERMIT THE
AMOUNT OF UNFUNDED BENEFIT LIABILITIES UNDER ALL PLANS (EXCLUDING PLANS WITH NO
AMOUNT OF UNFUNDED BENEFIT LIABILITIES) TO EXCEED $250,000; (D) FAIL TO MAKE ANY
PAYMENTS OR CONTRIBUTIONS TO ANY PLAN OR MULTIEMPLOYER PLAN THAT THE COMPANY OR
ANY ERISA AFFILIATE MAY BE REQUIRED TO MAKE UNDER ANY SUCH PLAN, MULTIEMPLOYER
PLAN, ANY AGREEMENT RELATING THERETO, OR ANY LAW PERTAINING THERETO; (E)
VOLUNTARILY TERMINATE ANY PLAN, IF SUCH TERMINATION WOULD RESULT IN THE
IMPOSITION OF A LIEN ON THE COMPANY OR ANY ERISA AFFILIATE; (F) ADOPT ANY
AMENDMENT TO ANY PLAN WITH RESPECT TO WHICH SECURITY IS REQUIRED UNDER
SECTION 307 OF ERISA OR SECTION 401(A)(29) OF THE CODE; (G) FAIL TO MAKE ANY
REQUIRED CONTRIBUTION TO ANY PLAN SUBJECT TO SECTION 412(N) OF THE CODE OR
SECTION 302(E) OF ERISA THAT WITH THE PASSAGE OF TIME REASONABLY WOULD RESULT IN
A LIEN UPON THE ASSETS OF THE COMPANY OR ANY ERISA AFFILIATE; (H) CREATE OR
SUFFER TO EXIST ANY LIABILITY WITH RESPECT TO POST-RETIREMENT BENEFITS UNDER ANY
WELFARE BENEFIT PLAN (AS DEFINED IN SECTION 3(1) OF ERISA) IF, AFTER IMMEDIATELY
GIVING EFFECT TO SUCH LIABILITY, THE AGGREGATE ANNUALIZED COST WITH RESPECT TO
SUCH POST-RETIREMENT BENEFITS FOR ANY FISCAL YEAR WOULD EXCEED $250,000; (I)
WITH RESPECT TO ANY PENSION PLAN, PERMIT ANY ACCUMULATED FUNDING DEFICIENCY,
WITHIN THE MEANING OF SECTION 302 OF ERISA OR SECTION 412 OF THE CODE, TO EXIST,
WHETHER OR NOT WAIVED; (J) CAUSE TO SUFFER TO EXIST ANY TERMINATION EVENT WHICH,
EITHER ALONE OR IN THE AGGREGATE, COULD RESULT IN EITHER THE IMPOSITION OF A
LIEN ON THE COMPANY OR ANY ERISA AFFILIATE, OR LIABILITY TO THE COMPANY OR ANY
ERISA AFFILIATE IN EXCESS OF $250,000; (K) ESTABLISH OR INCREASE ANY
UNPREDICTABLE CONTINGENT EVENT BENEFITS (WITHIN THE MEANING OF
SECTION 412(L)(7)(B)(II) OF THE CODE) WITH UNFUNDED LIABILITIES, EITHER ALONE OR
IN THE AGGREGATE, IN EXCESS OF $250,000; OR (L) CREATE OR SUFFER TO EXIST ANY
LIABILITY WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN OR ARRANGEMENT, EITHER ALONE
OR IN THE AGGREGATE, IF, AFTER IMMEDIATELY GIVING EFFECT TO SUCH LIABILITY, THE
PRESENT VALUE OF ALL SUCH UNFUNDED LIABILITIES WOULD EXCEED $250,000.


 


9.10                        LIMITATION ON BUSINESS OF THE COMPANY.  THE COMPANY
SHALL NOT, AND SHALL NOT PERMIT ANY GROUP MEMBER TO ENGAGE IN ANY BUSINESS OR
TRANSACTION OTHER THAN THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED AND THE
TRANSACTIONS CONTEMPLATED BY, OR PERMITTED UNDER, THIS AGREEMENT EXCEPT FOR
OTHER BUSINESSES THAT ARE ANCILLARY, INCIDENTAL OR NECESSARY TO ITS ONGOING
BUSINESS AS PRESENTLY CONDUCTED AND CONSTITUTE AN INSUBSTANTIAL PART OF THE
BUSINESS OF THE GROUP TAKEN AS A WHOLE.  THE COMPANY SHALL CAUSE P.D. HOLDINGS
NOT TO ENGAGE IN ANY BUSINESS OR ACTIVITY, OTHER THAN THE HOLDING OF CAPITAL
STOCK OF POSSIBLE DREAMS.


 


9.11        INVESTMENTS.  THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY GROUP
MEMBER TO, DIRECTLY OR INDIRECTLY, MAKE OR OWN ANY INVESTMENT IN ANY PERSON
EXCEPT:  (A) INVESTMENTS IN


 


50

--------------------------------------------------------------------------------



 


CASH EQUIVALENTS; PROVIDED THAT SUCH CASH EQUIVALENTS ARE NOT SUBJECT TO SETOFF
RIGHTS IN FAVOR OF THE ISSUING BANK ARISING FROM ANY EXISTING BANKING
RELATIONSHIP; (B) (I) INTERCOMPANY LOANS TO THE EXTENT PERMITTED UNDER
SECTION 9.04, AND (II) OTHER INVESTMENTS BY THE COMPANY OR ANY SUBSIDIARY
GUARANTOR INTO THE COMPANY OR ANY OTHER SUBSIDIARY GUARANTOR; (C) LOANS AND
ADVANCES TO EMPLOYEES OF THE GROUP FOR MOVING, ENTERTAINMENT, TRAVEL AND OTHER
SIMILAR EXPENSES IN THE ORDINARY COURSE OF BUSINESS NOT TO EXCEED $200,000 IN
THE AGGREGATE AT ANY TIME OUTSTANDING; (D) RECEIVABLES OWING TO THE COMPANY OR
ANY OTHER GROUP MEMBER AND ADVANCES OR PREPAYMENTS TO SUPPLIERS OR OTHER
ADVANCES IN CONNECTION WITH THE PURCHASE OF GOODS, IN EACH CASE IF CREATED,
ACQUIRED OR MADE IN THE ORDINARY COURSE OF BUSINESS AND PAYABLE OR DISCHARGEABLE
IN ACCORDANCE WITH CUSTOMARY TRADE TERMS; (E) INVESTMENTS RECEIVED IN CONNECTION
WITH THE BANKRUPTCY OR REORGANIZATION OF SUPPLIERS AND CUSTOMERS OR IN
SETTLEMENT OF DELINQUENT OBLIGATIONS OF, AND OTHER DISPUTES WITH, CUSTOMERS AND
SUPPLIERS ARISING IN THE ORDINARY COURSE OF BUSINESS; (F) COMMISSION, TRAVEL,
PETTY CASH AND SIMILAR ADVANCES TO OFFICERS, EMPLOYEES, CONSULTANTS AND AGENTS
IN THE ORDINARY COURSE OF BUSINESS; (G) INVESTMENTS CONSISTING OF HEDGING
AGREEMENTS, TO THE EXTENT PERMITTED UNDER THE SENIOR LOAN AGREEMENTS AND
SECTION 9.22; (H) INVESTMENTS CONSISTING OF (I) PREPAID EXPENSES, (II)
NEGOTIABLE INSTRUMENTS HELD FOR COLLECTION, (III) LEASE, UTILITY, WORKERS’
COMPENSATION, PERFORMANCE AND OTHER SIMILAR DEPOSITS, AND (IV) INSURANCE CLAIM
RECEIVABLES; (I) INVESTMENTS IN THE PUMPKIN GROUP AND THE P.D. HOLDINGS GROUP
EXISTING ON THE CLOSING DATE (BUT NOT ANY INCREASE THEREOF); AND (J) ADDITIONAL
INVESTMENTS IN THE FORM, HOWEVER STRUCTURED, OF STRATEGIC PARTNERSHIPS OR JOINT
VENTURES WITH PERSONS (OTHER THAN INVESTMENTS IN ANY P.D. HOLDINGS GROUP MEMBER,
ANY MEMBER OF PUMPKIN GROUP OR PERSONS WHO ARE AFFILIATES OF THE COMPANY PRIOR
TO SUCH INVESTMENT) ENGAGED IN BUSINESSES WHICH ARE THE SAME OR STRATEGICALLY
RELATED TO THE BUSINESS OF THE COMPANY BUT IN NO EVENT SHALL SUCH ADDITIONAL
INVESTMENTS EXCEED $500,000 IN THE AGGREGATE AT ANY ONE TIME OUTSTANDING.


 


9.12                        CONTINGENT OBLIGATIONS.  THE COMPANY SHALL NOT, NOR
SHALL IT PERMIT ANY OF THE OTHER GROUP MEMBERS TO, DIRECTLY OR INDIRECTLY,
CREATE OR BECOME LIABLE WITH RESPECT TO ANY CONTINGENT OBLIGATION EXCEPT THOSE: 
(A) RESULTING FROM ENDORSEMENTS OF NEGOTIABLE INSTRUMENTS FOR COLLECTION IN THE
ORDINARY COURSE OF BUSINESS; (B) ARISING UNDER THE INVESTMENT DOCUMENTS; (C)
EXISTING ON THE CLOSING DATE AND AS DESCRIBED IN SCHEDULE 9.12 ANNEXED HERETO;
(D) ARISING WITH RESPECT TO CUSTOMARY INDEMNIFICATION AND PURCHASE PRICE
ADJUSTMENT OBLIGATIONS INCURRED IN CONNECTION WITH ANY ASSET DISPOSITIONS; (E)
INCURRED IN THE ORDINARY COURSE OF BUSINESS WITH RESPECT TO SURETY AND APPEAL
BONDS, PERFORMANCE AND RETURN-OF-MONEY BONDS AND SIMILAR OBLIGATIONS NOT
EXCEEDING ANY TIME OUTSTANDING $50,000 IN AGGREGATE LIABILITY; (F) INCURRED WITH
RESPECT TO ANY INDEBTEDNESS PERMITTED PURSUANT TO SECTION 9.04 HEREOF; (G)
GUARANTEES BY THE COMPANY (OTHER THAN GUARANTEES OF OBLIGATIONS OF SUBSIDIARIES
THAT ARE NOT GROUP MEMBERS) INCURRED IN THE ORDINARY COURSE OF BUSINESS FOR AN
AGGREGATE AMOUNT NOT TO EXCEED $250,000 AT ANY ONE TIME; (H) GUARANTEES OF
OBLIGATIONS IN CONNECTION WITH WORKMEN’S COMPENSATION OBLIGATIONS AND GENERAL
LIABILITY EXPOSURE OF THE COMPANY AND THE OTHER GROUP MEMBERS; OR (I) CONTINGENT
OBLIGATIONS IN RESPECT OF OBLIGATIONS OF OTHER PERSONS (OTHER THAN SUBSIDIARIES
THAT ARE NOT GROUP MEMBERS) NOT OTHERWISE PERMITTED BY CLAUSES (A) THROUGH (H)
ABOVE SO LONG AS ANY SUCH CONTINGENT OBLIGATIONS SHALL NOT EXCEED $100,000 IN
THE AGGREGATE AT ANY TIME OUTSTANDING.


 


9.13                        MANAGEMENT FEES AND COMPENSATION.  THE COMPANY SHALL
NOT, NOR SHALL IT PERMIT ANY GROUP MEMBER TO, DIRECTLY OR INDIRECTLY, PAY ANY
MANAGEMENT, CONSULTING OR SIMILAR FEES TO ANY AFFILIATE (OTHER THAN THE COMPANY)
OR TO ANY DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES EXCEPT (A) REASONABLE DIRECTOR’S FEES AND EXPENSES (OTHER


 


51

--------------------------------------------------------------------------------



 

than Director’s fees payable to Directors who are designees of Capital Partners
and fees payable to Directors of Subsidiaries who are not Group Members),
(b) reasonable legal fees payable to Samuel B. Fortenbaugh for services rendered
to the Group (or to Subsidiaries other than Group Members, but only to the
extent of payments received by the Company from such Subsidiaries related
thereto), (c) management fees payable to Capital Partners in an amount per
fiscal quarter not to exceed the sum of (i) the greater of 5% of the EBITDA of
the Group and $375,000 (reduced by the first $37,500 paid to the Company as
contemplated by clause (ii))], plus (ii) the amount of payments related thereto
received by the Company from Subsidiaries other than Group Members, plus (iii)
reasonable out-of-pocket fees and expenses incurred by Capital Partners
attributable to the Group (or to Subsidiaries other than Group Members, but only
to the extent of payments received by the Company from such Subsidiaries related
thereto) in connection with the provision of such management services (except
for rent, utilities and compensation for any employees of Capital Partners), in
each case payable quarterly pursuant to the Advisory Services Agreement, (d) if
the Company or any Group Member (or Subsidiaries other than Group Members, but
only to the extent of payments received by the Company from such Subsidiaries
related thereto) completes any acquisition or series of related acquisitions
which was presented to the Company by Capital Partners, an investment banking
advisory fee in connection therewith in an amount which is (x) reasonable and
customary for transactions of such size and complexity, (y) reasonably agreed to
by the Company and Capital Partners after negotiations on an arm’s length basis
and (z) no greater than $500,000 per acquisition or series of related
acquisitions, as applicable, (e) reimbursement of Capital Partners for actual
out of pocket expenses paid by Capital Partners in connection with the
relocation of the Company’s executive offices and related leasehold improvements
and office furnishings in an amount not to $400,000 in the aggregate (but not
including expenses properly attributable to the relocation of Capital Partner’s
offices and related leasehold improvements and office furnishings), and (f) a
fee payable to Capital Partners of $250,000 upon consummation of the
Transaction, provided that no such fees and expenses under clauses (c) and (d)
shall be paid unless (i) giving pro forma effect to such payment as of the last
day of the immediately preceding fiscal quarter, the Company is in compliance
with Section 9.08 and (ii) no Default or Event of Default exists at the time of
such payment or giving effect thereto.


 


9.14                        FISCAL YEAR.  THE COMPANY SHALL NOT, NOR SHALL IT
PERMIT ANY GROUP MEMBER TO, CHANGE ITS FISCAL YEAR WITHOUT THE PRIOR CONSENT OF
THE PURCHASER.


 


9.15                        PRESS RELEASE; PUBLIC OFFERING MATERIALS.  EXCEPT AS
REQUIRED BY LAW, NEITHER THE COMPANY NOR ANY OF ITS AFFILIATES SHALL, NOR SHALL
THE COMPANY OR ANY OF ITS AFFILIATES PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES
TO, DISCLOSE THE NAME OF THE PURCHASER OR ANY OF ITS AFFILIATES IN ANY PRESS
RELEASE OR IN ANY PROSPECTUS, PROXY STATEMENT OR OTHER MATERIALS FILED WITH THE
GOVERNMENTAL ENTITY RELATING TO A PUBLIC OFFERING OF THE CAPITAL STOCK OF THE
COMPANY, ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE SUBSIDIARIES WITHOUT
SUCH PURCHASER’S OR SUCH AFFILIATE’S PRIOR WRITTEN CONSENT WHICH SHALL NOT BE
UNREASONABLY WITHHELD.


 


9.16                        SUBSIDIARIES.  EXCEPT AS PERMITTED IN
SECTION 8.01(J), THE COMPANY SHALL NOT, NOR SHALL ANY GROUP MEMBER BE PERMITTED
TO, DIRECTLY OR INDIRECTLY, ESTABLISH, CREATE OR ACQUIRE ANY NEW SUBSIDIARY. 
EXCEPT AS EXPRESSLY PERMITTED BY SECTION 9.06(E), THE COMPANY WILL NOT SELL,
TRANSFER, PLEDGE, OR OTHERWISE DISPOSE OF ANY CAPITAL STOCK IN ANY OF ITS
SUBSIDIARIES, NOR WILL IT PERMIT ANY OF THE GROUP MEMBERS (I) EXCEPT AS
EXPRESSLY PERMITTED BY SECTION 9.06(D), TO ISSUE,


 


52

--------------------------------------------------------------------------------



 


SELL, TRANSFER, PLEDGE OR OTHERWISE DISPOSE OF ANY OF THEIR CAPITAL STOCK OR
(II) EXCEPT AS EXPRESSLY PERMITTED BY SECTION 9.06(F), GRANT ANY OPTIONS,
WARRANTS OR SIMILAR RIGHTS IN RESPECT OF CAPITAL STOCK OF GROUP MEMBERS.


 


9.17                        NO NEGATIVE PLEDGES.  THE COMPANY WILL NOT, AND WILL
NOT PERMIT ANY GROUP MEMBER TO, DIRECTLY OR INDIRECTLY ENTER INTO OR ASSUME, OR
BECOME SUBJECT TO, ANY AGREEMENT PROHIBITING, OR OTHERWISE RESTRICTING, THE
CREATION OR ASSUMPTION OF ANY LIEN UPON ANY OF THEIR PROPERTIES OR ASSETS,
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, EXCEPT (A) PURSUANT TO THE SENIOR LOAN
AGREEMENTS; (B) PURSUANT TO THE INVESTMENT DOCUMENTS; AND (C) IN CONNECTION WITH
ANY PERMITTED ENCUMBRANCE; PROVIDED THAT ANY SUCH RESTRICTION CONTAINED THEREIN
RELATES ONLY TO THE ASSET OR ASSETS SUBJECT TO SUCH PERMITTED ENCUMBRANCE.


 


9.18                        NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS TO THE
COMPANY.  EXCEPT, AT ANY TIME PRIOR TO THE RELEASE DATE PURSUANT TO THE SENIOR
LOAN AGREEMENTS AS IN EFFECT ON THE DATE HEREOF OR AS AMENDED AS PERMITTED BY
SECTION 9.19, AND EXCEPT FOR ENCUMBRANCES AND RESTRICTION CONTAINED HEREIN AND
IN THE OTHER INVESTMENT DOCUMENTS, THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY
OTHER GROUP MEMBER TO, DIRECTLY OR INDIRECTLY, CREATE OR OTHERWISE CAUSE OR
SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL ENCUMBRANCE OR RESTRICTION OF
ANY KIND ON THE ABILITY OF THE COMPANY OR SUCH GROUP MEMBER TO:  (A) PAY
DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION ON ANY OF SUCH SUBSIDIARY’S CAPITAL
STOCK OWNED BY THE COMPANY OR ANY GROUP MEMBER; (B) SUBJECT TO SUBORDINATION
PROVISIONS FOR THE BENEFIT OF AND ACCEPTABLE TO PURCHASER, PAY ANY INDEBTEDNESS
OR OTHER OBLIGATION OWED TO THE COMPANY OR ANY OTHER GROUP MEMBER; (C) MAKE
LOANS OR ADVANCES TO THE COMPANY OR ANY OTHER SUBSIDIARY; OR (D) SELL, LEASE OR
TRANSFER ANY OF ITS PROPERTY OR ASSETS TO THE COMPANY OR ANY OTHER GROUP MEMBER.


 


9.19                        MODIFICATION OF SENIOR LOAN AGREEMENTS.  THE COMPANY
WILL NOT, AND WILL NOT PERMIT ANY GROUP MEMBER TO, AMEND, REPLACE, REFINANCE OR
OTHERWISE MODIFY THE SENIOR LOAN AGREEMENTS OR ANY OF THE SENIOR LOAN DOCUMENTS,
AS IN EFFECT ON THE CLOSING DATE, IN ANY WAY MATERIALLY ADVERSE TO THE
PURCHASER.


 


9.20                        LIMITATIONS ON LAYERING.  THE COMPANY SHALL NOT, AND
SHALL NOT PERMIT ANY OTHER GROUP MEMBER TO, INCUR ANY INDEBTEDNESS THAT IS
EXPRESSLY (I) SUBORDINATE OR JUNIOR IN RIGHT OF PAYMENT TO ANY INDEBTEDNESS
ARISING UNDER ANY SENIOR INDEBTEDNESS, AND (II) SENIOR IN ANY RESPECT IN RIGHT
OF PAYMENT TO ANY INDEBTEDNESS ARISING UNDER THIS AGREEMENT AND THE NOTE.


 


9.21                        SALE LEASEBACKS.  THE COMPANY SHALL NOT, NOR SHALL
IT PERMIT ANY OF THE OTHER GROUP MEMBERS TO, DIRECTLY OR INDIRECTLY, BECOME OR
REMAIN LIABLE AS LESSEE OR AS GUARANTOR OR OTHER SURETY WITH RESPECT TO ANY
LEASE, WHETHER AN OPERATING LEASE OR A CAPITAL LEASE OBLIGATION, OF ANY PROPERTY
(WHETHER REAL, PERSONAL OR MIXED), WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
(A) THAT THE COMPANY OR ANY OTHER GROUP MEMBER HAS SOLD OR TRANSFERRED OR IS TO
SELL OR TRANSFER TO A PERSON WHICH IS NOT THE COMPANY OR A SUBSIDIARY THEREOF,
OR (B) THAT THE COMPANY OR ANY OTHER GROUP MEMBER INTENDS TO USE FOR
SUBSTANTIALLY THE SAME PURPOSE AS ANY OTHER PROPERTY WHICH HAS BEEN SOLD OR IS
TO BE SOLD OR TRANSFERRED BY THE COMPANY OR ANY OTHER GROUP MEMBER TO ANOTHER
PERSON WHICH IS NOT THE COMPANY OR A GROUP MEMBER THEREOF IN CONNECTION WITH
SUCH LEASE EXCEPT, IN EACH CASE, TO THE EXTENT THE DISPOSITION OF SUCH PROPERTY
WOULD BE A PERMITTED DISPOSITION, AND THE INDEBTEDNESS INCURRED WOULD BE
PERMITTED INDEBTEDNESS.


 


53

--------------------------------------------------------------------------------



 


9.22                        HEDGING AGREEMENTS.  NEITHER THE COMPANY NOR ANY
GROUP MEMBER SHALL ENTER INTO, CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INTEREST RATE, CURRENCY, COMMODITY OR OTHER SWAP, COLLAR OR CAP AGREEMENT OR
SIMILAR HEDGE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS FOR NON-SPECULATIVE
PURPOSES.


 


9.23                        INDEPENDENT DIRECTORS.  THE COMPANY SHALL CAUSE EACH
MEMBER OF THE PUMPKIN GROUP TO AT ALL TIMES HAVE AT LEAST ONE DIRECTOR WHO IS
NOT AN EMPLOYEE, OFFICER OR DIRECTOR OF ANY GROUP MEMBER.

 

ARTICLE 10

 

PREPAYMENT

 


10.01                 OPTIONAL PREPAYMENT.  SUBJECT FOLLOWING THE RELEASE DATE
TO SECTION 7 OF THE NOTE, THE COMPANY MAY PREPAY OUTSTANDING PRINCIPAL (TOGETHER
WITH ACCRUED INTEREST) ON THE NOTE IN ACCORDANCE WITH THE “OPTIONAL PREPAYMENT”
PROVISIONS SET FORTH IN SECTION 4 OF THE NOTE.


 


10.02                 MANDATORY PREPAYMENT.  SUBJECT FOLLOWING THE RELEASE DATE
TO SECTION 7 OF THE NOTE, THE COMPANY SHALL PREPAY OUTSTANDING PRINCIPAL
(TOGETHER WITH ACCRUED INTEREST) ON THE NOTE IN ACCORDANCE WITH THE “MANDATORY
PREPAYMENT” PROVISIONS SET FORTH IN SECTION 3 OF THE NOTE.

 

ARTICLE 11

 

MISCELLANEOUS

 


11.01                 SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL OF THE
REPRESENTATIONS AND WARRANTIES MADE HEREIN SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THIS AGREEMENT, NOTWITHSTANDING ANY INVESTIGATION BY OR ON BEHALF OF
THE PURCHASER, ACCEPTANCE OF THE NOTE AND PAYMENT THEREFOR, OR TERMINATION OF
THIS AGREEMENT.


 


11.02                 NOTICES.  ALL NOTICES, DEMANDS AND OTHER COMMUNICATIONS
PROVIDED FOR OR PERMITTED HEREUNDER SHALL BE MADE IN WRITING AND SHALL BE BY
REGISTERED OR CERTIFIED FIRST-CLASS MAIL, RETURN RECEIPT REQUESTED, TELECOPIER
(WITH RECEIPT CONFIRMED), COURIER SERVICE OR PERSONAL DELIVERY:

 

 


 


(A)


IF TO WMF:


 


 


 


 


 


J.H. WHITNEY MEZZANINE FUND, L.P.


 


 


177 BROAD STREET


 


 


STAMFORD, CONNECTICUT  06901


 


 


TELECOPIER NO.:  (203) 973-1422


 


 

Attention:


MR. KEVIN SMITH


 


 


 


MR. MICHAEL SALVATOR

 

54

--------------------------------------------------------------------------------


 


 


 


WITH A COPY TO:


 


 


 


 


 


GIBSON, DUNN & CRUTCHER LLP


 


 


200 PARK AVENUE


 


 


NEW YORK, NEW YORK 10166-0193


 


 


TELECOPIER NO.:  (212) 351-5276


 


 


ATTENTION:  JOERG ESDORN, ESQ.


 


 


 


 


(B)


IF TO THE COMPANY:


 


 


 


 


 


SECURITY CAPITAL CORPORATION


 


 


THREE PICKWICK PLAZA


 


 


GREENWICH, CT 06830


 


 


TELECOPIER NO.:  203-625-0423


 


 

Attention:


BRIAN D. FITZGERALD


 


 

 


WILLIAM R. SCHLUETER


 


 


 


DIANE M. LAPOINTE


 


 


 


 


 


WITH A COPY TO:


 


 


 


 


 


MORGAN, LEWIS & BOCKIUS LLP


 


 


101 PARK AVENUE


 


 


NEW YORK, NEW YORK 10178


 


 


TELECOPIER NO.:  (212) 309-6273


 


 


ATTENTION:


CHRISTOPHER T. JENSEN, ESQ.

 

 

 

Stephanie M. Gulkin, Esq.

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered by courier, if
delivered by commercial overnight courier service; if mailed, five Business Days
after being deposited in the mail, postage prepaid; or if telecopied, when
receipt is acknowledged.

 


11.03                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF THE
PARTIES HERETO.  SUBJECT TO APPLICABLE SECURITIES LAWS AND THE TERMS OF THE
NOTE, ANY PURCHASER MAY TRANSFER, IN WHOLE OR IN PART, THE NOTE TO ANY PERSON,
WHO SHALL BE DEEMED A PURCHASER HEREUNDER.  ANY SUCH TRANSFEREE OF THE NOTE
AUTOMATICALLY SHALL BE ENTITLED TO THE BENEFITS OF THIS AGREEMENT AND THE OTHER
INVESTMENT DOCUMENTS.  THE COMPANY MAY NOT ASSIGN ANY OF ITS RIGHTS, OR DELEGATE
ANY OF ITS OBLIGATIONS, UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT
OF THE PURCHASER, AND ANY SUCH PURPORTED ASSIGNMENT BY THE COMPANY WITHOUT THE
WRITTEN CONSENT OF THE PURCHASER SHALL BE VOID AND OF NO EFFECT.  EXCEPT AS
PROVIDED IN ARTICLE 7, NO PERSON OTHER THAN THE PARTIES HERETO AND THEIR
SUCCESSORS AND PERMITTED ASSIGNS IS INTENDED TO BE A BENEFICIARY OF ANY OF THE
INVESTMENT DOCUMENTS.


 


11.04                 AMENDMENT AND WAIVER.


 


(A)                                  NO FAILURE OR DELAY ON THE PART OF ANY OF
THE PARTIES HERETO IN EXERCISING ANY RIGHT, POWER OR REMEDY HEREUNDER SHALL
OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE OR


 


55

--------------------------------------------------------------------------------



 


PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR REMEDY PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY. 
THE REMEDIES PROVIDED FOR IN THIS AGREEMENT ARE CUMULATIVE AND ARE NOT EXCLUSIVE
OF ANY REMEDIES THAT MAY BE AVAILABLE TO THE PARTIES HERETO AT LAW, IN EQUITY OR
OTHERWISE.


 


(B)                                 NO AMENDMENT, SUPPLEMENT OR MODIFICATION OF
OR TO ANY PROVISION IN THIS AGREEMENT OR THE NOTE, OR ANY WAIVER OF ANY SUCH
PROVISION OR CONSENT TO ANY DEPARTURE BY ANY PARTY FROM THE TERMS OF ANY SUCH
PROVISION MAY BE MADE ORALLY.


 


(C)                                  ANY (I) AMENDMENT, SUPPLEMENT OR
MODIFICATION HERETO OR TO ANY OF THE INVESTMENT DOCUMENTS, (II) CONSENT
HEREUNDER OR UNDER THE OTHER INVESTMENT DOCUMENTS OR (III) WAIVER OF ANY
PROVISION (COLLECTIVELY, “MODIFICATION”) OF THIS AGREEMENT OR ANY OF THE OTHER
INVESTMENT DOCUMENTS SHALL BE EFFECTIVE AS TO ALL PURCHASERS IF GIVEN PURSUANT
TO A WRITTEN AGREEMENT SIGNED BY THE COMPANY, THE SUBSIDIARY GUARANTORS AND THE
REQUIRED PURCHASERS; PROVIDED, HOWEVER, THAT NO MODIFICATION WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT SHALL (1) WITHOUT THE CONSENT OF
THE PURCHASER HOLDING SUCH NOTE, (A) DECREASE OR FORGIVE THE PRINCIPAL OF ANY
NOTE, (B) EXTEND THE ORIGINALLY SCHEDULED TIME OF PAYMENT OF THE PRINCIPAL OF
ANY NOTE OR THE TIME OF PAYMENT OF INTEREST ON SUCH NOTE, (C) REDUCE THE RATE OR
CHANGE THE METHOD OF PAYMENT OF INTEREST PAYABLE ON ANY NOTE, OR (D) REDUCE THE
REDEMPTION PRICE PAYABLE UPON VOLUNTARY OR MANDATORY REDEMPTION OF SUCH NOTE, OR
(2) WITHOUT THE CONSENT OF EACH PURCHASER, (A) PERMIT ANY MODIFICATION OF ANY
INTERCREDITOR AGREEMENT, (B)  RELEASE ANY GUARANTOR FROM ANY OF ITS OBLIGATIONS
UNDER ANY OF THE GUARANTIES OR WAIVE OR OTHERWISE MODIFY SECTION 8.11, OR (C)
PREVENT OR RESTRICT ANY PAYMENT REQUIRED TO BE MADE PURSUANT TO THE TERMS OF, OR
RELEASE ANY AMOUNT UNDER, THE CASH COLLATERAL PLEDGE AGREEMENT.  NO MODIFICATION
OF ANY OF THE PROVISIONS OF SECTION 11.04(B), 11.04(C) OR 11.04(D) SHALL BE
EFFECTIVE WITHOUT THE PRIOR WRITTEN CONSENT OF ALL OF THE PARTIES HERETO,
INCLUDING ALL PURCHASERS.


 


(D)                                 ANY MODIFICATION SHALL (I) APPLY TO ALL OF
THE PARTIES HERETO AND THEIR SUCCESSORS AND ASSIGNS AND (II) BE EFFECTIVE ONLY
IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH MADE OR GIVEN. 
EXCEPT WHERE NOTICE IS SPECIFICALLY REQUIRED BY THIS AGREEMENT, NO NOTICE TO OR
DEMAND ON THE COMPANY IN ANY CASE SHALL ENTITLE THE COMPANY TO ANY OTHER OR
FURTHER NOTICE OR DEMAND IN SIMILAR OR OTHER CIRCUMSTANCES.


 


11.05                 SIGNATURES; COUNTERPARTS.  FACSIMILE TRANSMISSIONS OF ANY
EXECUTED ORIGINAL DOCUMENT AND/OR RETRANSMISSION OF ANY EXECUTED FACSIMILE
TRANSMISSION SHALL BE DEEMED TO BE THE SAME AS THE DELIVERY OF AN EXECUTED
ORIGINAL.  AT THE REQUEST OF ANY PARTY HERETO, THE OTHER PARTIES HERETO SHALL
CONFIRM FACSIMILE TRANSMISSIONS BY EXECUTING DUPLICATE ORIGINAL DOCUMENTS AND
DELIVERING THE SAME TO THE REQUESTING PARTY OR PARTIES.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO IN SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


11.06                 HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING HEREOF.


 


11.07                 GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
CONSTRUED IN ACCORDANCE WITH, AND ENFORCED UNDER, THE LAW OF THE


 


56

--------------------------------------------------------------------------------



 


STATE OF NEW YORK, WITHOUT REGARD TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF ANY OTHER LAW.


 


11.08                 JURISDICTION, JURY TRIAL WAIVER, ETC.


 


(A)                                  EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY AGREES THAT ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTE, THE OTHER INVESTMENT DOCUMENTS OR ANY
AGREEMENTS OR TRANSACTION CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK AND HEREBY EXPRESSLY SUBMITS TO THE PERSONAL
JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND EXPRESSLY
WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT SUCH COURTS ARE AN
INCONVENIENT FORUM.  EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 11.02, SUCH SERVICE TO
BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING.


 


(B)                                 THE COMPANY, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION
OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTE
OR ANY OF THE OTHER INVESTMENT DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.  THE COMPANY, ON
BEHALF OF ITSELF AND ITS SUBSIDIARIES (I) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF WMF HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT WMF WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(II) ACKNOWLEDGES THAT WMF HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AND
THE OTHER INVESTMENT DOCUMENTS TO WHICH IT IS PARTY BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.


 


11.09                 SEVERABILITY.  IF ANY ONE OR MORE OF THE PROVISIONS
CONTAINED IN THIS AGREEMENT, OR THE APPLICATION THEREOF IN ANY CIRCUMSTANCE, IS
HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT FOR ANY REASON, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF ANY SUCH PROVISION IN EVERY OTHER
RESPECT AND OF THE REMAINING PROVISIONS HEREOF SHALL NOT BE IN ANY WAY IMPAIRED,
UNLESS THE PROVISIONS HELD INVALID, ILLEGAL OR UNENFORCEABLE SHALL SUBSTANTIALLY
IMPAIR THE BENEFITS OF THE REMAINING PROVISIONS OF THIS AGREEMENT.  THE PARTIES
HERETO FURTHER AGREE TO REPLACE SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION
OF THIS AGREEMENT WITH A VALID, LEGAL AND ENFORCEABLE PROVISION THAT WILL
ACHIEVE, TO THE EXTENT POSSIBLE, THE ECONOMIC, BUSINESS AND OTHER PURPOSES OF
SUCH INVALID, ILLEGAL OR UNENFORCEABLE PROVISION.


 


11.10                 RULES OF CONSTRUCTION.  UNLESS THE CONTEXT OTHERWISE
REQUIRES, “OR” IS NOT EXCLUSIVE, “INCLUDING” IS NOT LIMITING, AND REFERENCES TO
SECTIONS OR SUBSECTIONS REFER TO SECTIONS


 


57

--------------------------------------------------------------------------------



 


OR SUBSECTIONS OF THIS AGREEMENT.  REFERENCES IN THIS AGREEMENT TO ANY
AGREEMENT, OTHER DOCUMENT OR LAW “AS AMENDED” OR “AS AMENDED FROM TIME TO TIME,”
OR TO AMENDMENTS OF ANY DOCUMENT OR LAW, SHALL INCLUDE ANY AMENDMENTS,
SUPPLEMENTS, REPLACEMENTS, RENEWALS, WAIVERS OR OTHER MODIFICATIONS.  REFERENCES
IN THIS AGREEMENT TO ANY LAW (OR ANY PART THEREOF) INCLUDE ANY SUCCESSOR LAW AND
ANY RULES AND REGULATIONS PROMULGATED THEREUNDER (OR WITH RESPECT TO SUCH PART)
BY THE RELEVANT GOVERNMENTAL AUTHORITY, AS AMENDED FROM TIME TO TIME.


 


11.11                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER WITH THE
EXHIBITS AND SCHEDULES HERETO AND THE OTHER INVESTMENT DOCUMENTS, IS INTENDED BY
THE PARTIES AS A FINAL EXPRESSION OF THEIR AGREEMENT AND INTENDED TO BE A
COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT AND UNDERSTANDING OF THE
PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN AND THEREIN. 
THERE ARE NO RESTRICTIONS, PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN
THOSE SET FORTH OR REFERRED TO HEREIN OR THEREIN.  THIS AGREEMENT, TOGETHER WITH
THE EXHIBITS AND SCHEDULES HERETO, AND THE OTHER INVESTMENT DOCUMENTS SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH RESPECT TO SUCH
SUBJECT MATTER.


 


11.12                 CERTAIN EXPENSES.  THE COMPANY WILL PAY ALL REASONABLE
EXPENSES OF THE PURCHASER (INCLUDING REASONABLE FEES, CHARGES AND DISBURSEMENTS
OF COUNSEL) IN CONNECTION WITH THE TRANSACTION (INCLUDING ANY REQUEST BY THE
COMPANY FOR CONSENT BY THE PURCHASERS TO THE TRANSACTION AND THE SATISFACTION OF
THE RELEASE CONDITIONS AS DEFINED IN AND PURSUANT TO THE CASH COLLATERAL PLEDGE
AGREEMENT IN CONNECTION THEREWITH), ANY AMENDMENT, SUPPLEMENT, MODIFICATION OR
WAIVER OF OR TO ANY PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER INVESTMENT
DOCUMENTS OR ANY DOCUMENTS RELATING THERETO (INCLUDING, A RESPONSE TO A REQUEST
BY THE COMPANY FOR THE PURCHASER’S CONSENT TO ANY ACTION OTHERWISE PROHIBITED
HEREUNDER OR THEREUNDER), OR CONSENT TO ANY DEPARTURE FROM, THE TERMS OF ANY
PROVISION OF THIS AGREEMENT OR SUCH OTHER DOCUMENTS, ENFORCEMENT OF ANY OF THE
INVESTMENT DOCUMENTS AND COLLECTION OF ANY PAYMENTS DUE TO THE PURCHASER
THEREUNDER OR INVOLVEMENT OR PARTICIPATION IN ANY BANKRUPTCY OR INSOLVENCY CASE
OR PROCEEDING, INSOLVENCY PROCEEDING OR WORK-OUT.


 


11.13                 PUBLICITY.  EXCEPT AS PERMITTED IN SECTION 9.15 OR AS
OTHERWISE MAY BE REQUIRED BY APPLICABLE LAW, NONE OF THE PARTIES HERETO SHALL
ISSUE A PUBLICITY RELEASE OR ANNOUNCEMENT OR OTHERWISE MAKE ANY PUBLIC
DISCLOSURE CONCERNING THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
WITHOUT PRIOR APPROVAL BY THE OTHER PARTY HERETO.  IF ANY ANNOUNCEMENT IS
REQUIRED BY LAW TO BE MADE BY ANY PARTY HERETO, PRIOR TO MAKING SUCH
ANNOUNCEMENT SUCH PARTY WILL DELIVER A DRAFT OF SUCH ANNOUNCEMENT TO THE OTHER
PARTIES AND SHALL GIVE THE OTHER PARTIES AN OPPORTUNITY TO COMMENT THEREON. 
NOTWITHSTANDING THE FOREGOING, WMF AND ITS AFFILIATES MAY LIST THE COMPANY’S
NAME AND LOGO AND DESCRIBE THE COMPANY’S BUSINESS IN THEIR MARKETING MATERIALS
AND MAY POST SUCH INFORMATION ON THEIR WEBSITE.


 


11.14                 FURTHER ASSURANCES.  EACH OF THE PARTIES SHALL EXECUTE
SUCH DOCUMENTS AND PERFORM SUCH FURTHER ACTS (INCLUDING, OBTAINING ANY CONSENTS,
EXEMPTIONS, AUTHORIZATIONS, OR OTHER ACTIONS BY, OR GIVING ANY NOTICES TO, OR
MAKING ANY FILINGS WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON) AS MAY
BE REASONABLY REQUIRED OR DESIRABLE TO CARRY OUT OR TO PERFORM THE PROVISIONS OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION, ANY POST-CLOSING ASSIGNMENT(S) BY
THE PURCHASER OF A PORTION OF THE NOTE TO A PERSON NOT CURRENTLY A PARTY HERETO.


 


58

--------------------------------------------------------------------------------



 


11.15                 NO STRICT CONSTRUCTION.  THE PARTIES HERETO HAVE
PARTICIPATED JOINTLY IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT AND THE
OTHER INVESTMENT DOCUMENTS.  IN THE EVENT AN AMBIGUITY OR QUESTION OF INTENT OR
INTERPRETATION ARISES UNDER ANY PROVISION OF THIS AGREEMENT OR ANY INVESTMENT
DOCUMENT, THIS AGREEMENT OR SUCH OTHER INVESTMENT DOCUMENT SHALL BE CONSTRUED AS
IF DRAFTED JOINTLY BY THE PARTIES THERETO, AND NO PRESUMPTION OR BURDEN OF PROOF
SHALL ARISE FAVORING OR DISFAVORING ANY PARTY BY VIRTUE OF THE AUTHORSHIP OF ANY
OF THE PROVISIONS OF THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT.  NO
KNOWLEDGE OF, OR INVESTIGATION, INCLUDING WITHOUT LIMITATION, DUE DILIGENCE
INVESTIGATION, CONDUCTED BY, OR ON BEHALF OF, THE PURCHASER SHALL LIMIT, MODIFY
OR AFFECT THE REPRESENTATIONS SET FORTH IN ARTICLE 5 OF THIS AGREEMENT OR THE
RIGHT OF THE PURCHASER TO RELY THEREON.


 


11.16                 TAX FORMS.  ON THE CLOSING DATE, THE PURCHASER WILL
PROVIDE THE COMPANY WITH ONE PROPERLY PREPARED AND DULY EXECUTED INTERNAL
REVENUE SERVICE FORM W-9.


 


11.17                 CONFIDENTIALITY.  PURCHASER AGREES TO KEEP CONFIDENTIAL
ALL NON-PUBLIC INFORMATION PROVIDED TO IT BY THE COMPANY AND ITS SUBSIDIARIES
PURSUANT TO OR IN CONNECTION WITH THIS AGREEMENT THAT IS DESIGNATED BY THE
PROVIDER THEREOF AS CONFIDENTIAL; PROVIDED THAT NOTHING HEREIN SHALL PREVENT
PURCHASER FROM DISCLOSING ANY SUCH INFORMATION (A) TO ANY OTHER PURCHASER OR ANY
AFFILIATE THEREOF, (B) SUBJECT TO AN AGREEMENT TO COMPLY WITH THE PROVISIONS OF
THIS SECTION, TO ANY ACTUAL OR PROSPECTIVE TRANSFEREE, (C) TO ITS EMPLOYEES,
DIRECTORS, AGENTS, ATTORNEYS, ACCOUNTANTS AND OTHER PROFESSIONAL ADVISORS OR
THOSE OF ANY OF ITS AFFILIATES, (D) UPON THE REQUEST OR DEMAND OF ANY
GOVERNMENTAL AUTHORITY, (E) IN RESPONSE TO ANY ORDER OF ANY COURT OR OTHER
GOVERNMENTAL AUTHORITY OR AS MAY OTHERWISE BE REQUIRED PURSUANT TO ANY
REQUIREMENT OF LAW, (F) IF REQUESTED OR REQUIRED TO DO SO IN CONNECTION WITH ANY
LITIGATION OR SIMILAR PROCEEDING, (G) THAT HAS BEEN PUBLICLY DISCLOSED, (H) TO
THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY SIMILAR ORGANIZATION
OR ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION
ABOUT A PURCHASER’S INVESTMENT PORTFOLIO IN CONNECTION WITH RATINGS ISSUED WITH
RESPECT TO SUCH PURCHASER, OR (I) IN CONNECTION WITH THE EXERCISE OF ANY REMEDY
HEREUNDER OR UNDER ANY OTHER INVESTMENT DOCUMENT.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

 

SECURITY CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ BRIAN  D. FITZGERALD

 

 

Name: Brian D. Fitzgerald

 

 

Title: President and Chief Executive Officer

 

 

 

J.H. WHITNEY MEZZANINE FUND, L.P.

 

 

 

By:  Whitney GP, L.L.C.

 

 

 

 

 

By:

/s/ DANIEL J. O’BRIEN

 

 

Name: Daniel J .O’Brien

 

 

A Managing Member

 

--------------------------------------------------------------------------------


 

Exhibit A to Securities Purchase Agreement

 

CASH COLLATERAL PLEDGE AGREEMENT

 

This AGREEMENT (the “Agreement”), dated as of January 14, 2004, by and among
SECURITY CAPITAL CORPORATION, a Delaware corporation (“Pledgor”), J. H. WHITNEY
MEZZANINE FUND, L.P., a Delaware limited partnership (“WMF”), and U.S. Bank
National Association., as collateral agent hereunder (the “Collateral Agent”). 
All capitalized terms used herein without definition shall have the respective
meanings set forth in the Purchase Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of the Securities Purchase Agreement (the
“Purchase Agreement”), dated as of the date hereof, by and between Pledgor and
WMF, Pledgor is issuing to WMF a Senior Subordinated Promissory Note, due
September 30, 2008, in the initial principal amount of $30,000,000 (together
with all notes issued in substitution or replacement or upon full or partial
transfer thereof, the “Note”); and

 

WHEREAS, it is a condition to WMF’s obligation to purchase the Note that the
gross proceeds of such issuance be deposited into a cash collateral account, to
be held and disbursed pursuant to the terms of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
contained herein, the parties hereto agree as follows:

 

1.               Cash Collateral Account; Delivery and Possession of Collateral;
Grant of Security Interest and Pledge.

 

(a)          WMF hereby designates the Collateral Agent as collateral agent for
itself as well as all other holders from time to time of all or any part of the
Note (together with WMF, collectively, the “Holders” or, individually, a
“Holder”) for the purposes set forth herein, and the Collateral Agent hereby
agrees to act as said Collateral Agent.

 

(b)         Pledgor hereby authorizes and directs WMF to send or cause to be
sent to the Collateral Agent on the date hereof $30,000,000 (the “Deposit”) by
wire transfer of immediately available funds, constituting the purchase price
for the Note required to be paid by WMF to the Pledgor pursuant to Section 2.01
of the Purchase Agreement.  The Deposit shall be held in the name of the
Collateral Agent in trust account no. 744795000 (the “Cash Collateral Account”)
at the offices of U.S. Bank National Association (the “Bank”), 60 Livingston
Avenue, St. Paul, MN 55107-2292, entitled “U.S. Bank, as Collateral Agent under
the Cash Collateral Pledge Agreement with Security Capital Corporation - Cash
Collateral Account.”

 

(c)          Monies from time to time contained in the Cash Collateral Account
shall be invested in U.S. Bank money market time deposits (the “Initial
Investment”), unless otherwise agreed by the parties hereto (all such
investments being the “Investments”).  All

 

--------------------------------------------------------------------------------


 

Investments shall  be held in the name of the Collateral Agent and all interest,
dividends and other earnings on Investments shall from time to time be credited
to the Cash Collateral Account.

 

(d)         As collateral security for the prompt performance, observance and
indefeasible payment in full in cash of all of the Obligations (as hereinafter
defined), Pledgor hereby irrevocably assigns, pledges, hypothecates, transfers
and sets over to the Collateral Agent for the benefit of the Holders, and grants
to the Collateral Agent for the benefit of the Holders, a security interest in
all of Pledgor’s right, title and interest in, and a right of setoff against,
the Cash Collateral Account, the Deposit, the Investments, as increased by any
distributions, interest and other earnings thereon and as reduced by any losses
with respect thereto and distributions thereof in accordance with Section 3
hereof, Pledgor’s residuary interest, if any, in the Deposit, the Investments,
the funds from time to time in the Cash Collateral Account, and all monies,
securities and other property now or hereafter held or received by or in transit
to the Collateral Agent or Holders from or for the account of Pledgor, and all
proceeds of the foregoing (all of the foregoing being collectively referred to
herein as the “Collateral”).

 

(e)          Subject to the following sentence, the Cash Collateral Account and
all other Collateral shall be under the sole dominion and control of the
Collateral Agent, and neither Pledgor nor any person or entity claiming by,
through or under the Pledgor shall have any right, title or interest in, any
control over the use of, or any right to withdraw from, the Cash Collateral
Account or any other Collateral, except as provided in Section 3 hereof.  The
Collateral Agent shall hold and release the Collateral in accordance with the
terms and conditions of this Agreement.

 

2.               Obligations Secured.

 

The security interest and lien in the Collateral granted to the Collateral Agent
(for the benefit of the Holders) pursuant to this Agreement shall secure the
prompt performance, observance and payment in full when due of any and all
obligations, liabilities and indebtedness owing by Pledgor to Holders under the
Note, this Agreement and the other Investment Documents, including, without
limitation, Pledgor’s obligation to make regularly scheduled payments of
interest (and, upon maturity or acceleration of the Note, principal and
interest), charges, fees, costs and expenses, whether now existing or hereafter
arising, including interest accruing after the commencement of any case with
respect to Pledgor under the United States Bankruptcy Code or any similar
statute (whether allowable or allowed as a claim in such case), whether direct
or indirect, absolute or contingent, joint or several, due or not due, primary
or secondary, liquidated or unliquidated, secured or unsecured, and however
acquired by Holders (all of the foregoing being collectively referred to herein
as the “Obligations”).

 

3.               Disposition of Collateral.

 

(a)          In the event a written certification is delivered by Pledgor to the
Collateral Agent to the effect that a mandatory prepayment of the Note is
required pursuant to Section 3 of the Note (a “Pledgor Prepayment Disbursement
Request”), together with a certification by Pledgor that it contemporaneously
delivered a copy of such Pledgor Prepayment Disbursement Request to the Holders
(care of WMF) in accordance with Section 10 hereof, the

 

2

--------------------------------------------------------------------------------


 

Collateral Agent shall liquidate all Investments and pay to Holders all amounts
then contained in the Cash Collateral Account.  Upon receipt of a Pledgor
Prepayment Disbursement Request, the Collateral Agent shall instruct the Bank to
make such payment, on the date specified in such Pledgor Prepayment Disbursement
Request (but not earlier than the Business Day following receipt of such request
by the Collateral Agent), to the Holders by wire transfer of immediately
available funds, for application to the principal of, and premium, if any, and
accrued interest on, the Note and all other Obligations in such order and to
such account(s) as the Holders may decide.

 

(b)         Any Holder may deliver to the Collateral Agent a written notice
which notifies the Collateral Agent of the acceleration of the principal and
interest under the Note in question (an “Initial Acceleration Notice”), which
notice shall specify that an Event of Default has occurred and is continuing,
that the Note of such Holder has been accelerated and the aggregate amount then
due and owing under the Note and the other Obligations held by such Holder,
together with a certification by such Holder that it contemporaneously delivered
a copy of such Initial Acceleration Notice to the Pledgor and to all of the
other Holders, if any.  Within 5 Business Days following the date on which such
Initial Acceleration Notice is delived to the Collateral Agent,  each other
Holder may deliver to the Collateral Agent and to Pledgor written notice (the
“Other Acceleration Notices” and, together with the Initial Acceleration Notice,
each, an “Acceleration Notice” and, collectively, the “Acceleration Notices”)
specifying that an Event of Default has occurred and is continuing, that the
Note of such Holder has been accelerated and the aggregate amount then due and
owing with respect to the Note and other Obligations held by  such Holder. 
Promptly after receipt of any Acceleration Notice from any Holder, the
Collateral Agent shall  liquidate the requisite amount of Investments and pay
from the Collateral to the Holder the amounts set forth in such Acceleration
Notice.  Upon receipt of any such funds, each Holder shall be entitled to apply
such funds to the Obligations in such order as such Holder may elect in its
discretion.

 

(c)          Upon receipt by the Collateral Agent of a joint notice (the
“Transaction Release Notice”) from the Pledgor and the Holders to the effect
that the Release Conditions (as defined in Section 19 below) have been
satisfied, which notice shall state the amount to be released from the Cash
Collateral Account, the Collateral Agent shall liquidate the requisite amount of
Investments and release the amount specified in such notice from the Cash
Collateral Account to the Pledgor.  If agreed by the Pledgor and the Holders,
more than one Transaction Release Notice may be given, in which case the
Collateral Agent shall liquidate the requisite amount of Investments and release
upon receipt of any such notice so much of the funds in the Cash Collateral
Account as shall be specified in each such notice.

 

(d)         Upon the indefeasible payment in full in cash of all principal,
interest and other Obligations, if any, due and owing under the Note and the
other Investment Documents, Pledgor shall be entitled to release of the
Collateral.  In such case, Pledgor may provide written notice (the “Release
Request Notice”) to the Collateral Agent, together with a certification by
Pledgor that a copy of the Release Request Notice has been delivered to each
Holder requesting that all remaining Collateral be released and stating the
basis for such release.  If the Release Request Notice is received by the
Collateral Agent while all principal, interest and other Obligations, if any,
due and owing under the Note and the other Investment Documents

 

3

--------------------------------------------------------------------------------


 

have not been indefeasibly paid in full in cash, then any Holder may provide the
Collateral Agent with a written notice to that effect (the “Counter Release
Request Notice”), instructing the Collateral Agent not to release the
Collateral.  If at any time following the sending of a Counter Release Request
Notice by any Holder, such Person shall have received indefeasible payment in
full in cash under such Person’s Note and all other Obligations owing to such
Person have been paid and performed in full, such Person shall promptly rescind
in writing the Counter Release Request Notice which it previously sent to the
Collateral Agent.  In the event that a Counter Release Request Notice shall have
been received by the Collateral Agent as set forth above, within 2 Business Days
following the receipt by the Collateral Agent of the Release Request Notice and
shall not thereafter be rescinded by all Holders, then the Collateral Agent
shall not pay from the Collateral the amounts requested by Pledgor to be
released to it in the Release Request Notice, but instead shall hold the
Collateral specified in the Counter Release Request Notices until it receives a
Final Determination (as defined in Section 6(e) below) of the rights of the
applicable parties with respect to such Collateral directing payment of such
Collateral.  Upon receipt of a Final Determination with respect to any portion
of the Collateral, the Collateral Agent shall pay such Collateral in accordance
with such Final Determination.  If the Collateral Agent does not receive a
Counter Release Request Notice within 2 Business Days following the receipt by
the Collateral Agent of the Release Request Notice, the Collateral Agent shall
promptly pay from the Collateral to Pledgor the amount of such Collateral set
forth on the Release Request Notice in the manner specified in such notice.

 

4.               Representations, Warranties and Covenants.

 

Pledgor hereby represents, warrants and covenants with and to the Collateral
Agent and Holders that (all of such representations, warranties and covenants
being continuing in nature so long as any of the Obligations are outstanding):

 

(a)          The Collateral is directly, legally and beneficially owned by
Pledgor free and clear of all claims, liens, pledges and encumbrances of any
kind, nature or description except for the pledge and security interest in favor
of the Collateral Agent (for the benefit of the Holders).

 

(b)         Except as set forth herein or pursuant to the terms of the Purchase
Agreement, the Collateral is not subject to any restrictions relative to the
transfer thereof, and Pledgor has the right to pledge, transfer and deliver and
grant a security interest in and right of setoff against the Collateral free and
clear of any liens, encumbrances or restrictions.  The Collateral is not subject
to set off, counterclaim, defense, allowance or adjustment or to dispute,
objection or complaint and the Bank has waived all rights in this regard.

 

(c)          The Collateral is duly and validly pledged to the Collateral Agent
for the benefit of the Holders and no consent or approval of any governmental or
regulatory authority, nor any consent or approval of any other third party, was
or is necessary to the validity and enforceability of this Agreement.  Upon
making of the Deposit into the Cash Collateral Account, the Collateral Agent
(for the benefit of the Holders) has a perfected security interest in the
Collateral, prior in right to all other interests therein of third parties.

 

4

--------------------------------------------------------------------------------


 

(d)         Pledgor authorizes the Collateral Agent and Holders to perform any
and all other acts which the Collateral Agent and Holders in good faith deem
reasonable and/or necessary for the protection and preservation of the
Collateral or its value or the Collateral Agent’s security interest therein (for
the benefit of the Holders) or its first priority and to pay any charges or
expenses which the Collateral Agent or Holders deem necessary for the foregoing
purpose, but without any obligation to do so.

 

(e)          Pledgor shall not create, incur, assume or suffer to exist any
security interest, pledge, lien, charge or other encumbrance or claim of any
nature whatsoever on or with respect to any of the Collateral, except for the
pledge and security interest of the Collateral Agent (for the benefit of the
Holders), and Pledgor shall not, assign, transfer, or otherwise dispose of any
of the Collateral.

 

(f)            Pledgor shall pay all charges, assessments, costs and expenses of
any nature relating to the Collateral.

 

(g)         Pledgor shall promptly reimburse the Collateral Agent and the 
Holders on demand, together with interest at the rate then applicable to the
Obligations set forth in the Note, for any charges, assessments or expenses paid
or incurred by them in their respective discretion for the protection,
preservation and maintenance of the Collateral and the enforcement of the
Collateral Agent’s or Holders’ rights hereunder, including, without limitation,
attorneys’ fees and legal expenses incurred by the Collateral Agent or any
Holder in seeking to protect, collect or enforce its rights in the Collateral or
otherwise hereunder.

 

(h)         Pledgor waives: (i) all rights to require the Collateral Agent or
Holders to proceed against any other Person or collateral or to exercise any
remedy, (ii) the defense of the statute of limitations in any action upon any of
the Obligations, (iii) any right of subrogation or interest in the Obligations
or the Collateral until payment in full of the Obligations and (iv) any rights
to notice of any kind or nature whatsoever, unless specifically required in this
Agreement or non-waivable under any applicable law.  Pledgor agrees that the
Collateral, other collateral, or any other guarantor or endorser may be
released, substituted or added with respect to the Obligations, in whole or in
part, without releasing or otherwise affecting the liability of the Pledgor, the
pledge and security interests granted hereunder, or this Agreement.

 

(i)             The Collateral Agent is entitled to all of the benefits of a
secured party set forth in Section 9-207 of the New York Uniform Commercial Code
(the “UCC”).

 

(j)             Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent, on behalf of the Holders, in addition to all its
other rights, powers and remedies under this Agreement and applicable law, shall
have, and may exercise, any and all of the rights, powers and remedies of a
secured party under the UCC.  Unless the Collateral threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Collateral Agent will send or otherwise make available to the Pledgor 10 days’
notice of the time and place of any public sale or of the time on or after which
any private sale of any Collateral is to be made.

 

5

--------------------------------------------------------------------------------


 

5.               Rights and Remedies; Intercreditor Agreement.

 

(a)          All of the the Collateral Agent’s and Holders’ rights and remedies,
including those arising under this Agreement and the Note, applicable law or
otherwise, shall be: (i) cumulative and not exclusive, (ii) enforceable,
successively or concurrently as the Collateral Agent or Holders may deem
expedient, and (iii) subject in their entirety to the terms and conditions of
any Intercreditor Agreement.  No failure or delay on the part of the Collateral
Agent or the Holders in exercising any of their options, powers or rights or
partial or single exercise thereof, shall constitute a waiver of such option,
power or right.

 

(b)         Notwithstanding anything to the contrary contained herein, Pledgor
shall be liable for any Obligations that remain after application of the
Collateral thereto.

 

6.               No Liability of Collateral Agent.

 

(a)          The duties and obligations of the Collateral Agent shall be
determined solely by the express provisions of this Agreement, and the
Collateral Agent shall not be liable except for the performance of such duties
and obligations as are specifically set forth in this Agreement.  Without
limiting the foregoing, the Collateral Agent shall not be liable for any
disbursement or release, strictly in accordance with this Agreement, of all, or
any portion, of the Collateral or any action taken in accordance with written
instructions from the Holders..  Furthermore, the Collateral Agent shall not be
liable for any investment losses incurred with respect to the Collateral or the
Cash Collateral Account and shall have no duty to achieve any particular level
of return on the Cash Collateral Account. The Collateral Agent shall not be
responsible in any manner whatsoever for any failure or inability of Pledgor or
any Holder to perform or comply with any of the provisions of this Agreement,
the Note, the Purchase Agreement, the other Investment Documents or any other
agreement, instrument or document.

 

(b)         In the performance of its duties hereunder, the Collateral Agent
shall be entitled to rely upon any document, instrument or signature reasonably
believed by it to be genuine and to be signed by Pledgor or any Holder.  The
Collateral Agent may assume that any Person purporting to give any notice in
accordance with the provisions hereof has been duly authorized to do so. 
Notwithstanding any provision in this Agreement to the contrary, the Collateral
Agent shall not be charged with knowledge of, and shall not be required to take
any action pursuant to the terms of this Agreement with respect to, any
“holders” of the Note other than WMF unless such holder or holders shall have
been identified in a written notice received by the Collateral Agent from
Pledgor or WMF or another Holder or former Holder of a Note previously
identified to the Collateral Agent in writing by either a Holder or the
Pledgor.Unless otherwise notified in writing by WMF, the Collateral Agent shall
be entitled to assume that WMF is the sole Holder.

 

(c)          The Collateral Agent shall not be bound by any modification,
cancellation or rescission of this Agreement unless in writing and signed by it,
Pledgor and the Required Holders and/or their respective successors and assigns
(or, to the extent Section 11.04(c) of the Purchase Agreement so requires, the
signature of each Holder).

 

6

--------------------------------------------------------------------------------


 

(d)         The Collateral Agent shall not be liable for any error of judgment,
or otherwise for any action taken or omitted to be taken hereunder, except in
the case of its gross negligence or willful misconduct determined by a final
nonappealable judgment of a court of appropriate jurisdiction.  The Collateral
Agent shall be entitled to consult with counsel of its choosing, subject to the
preceding sentence, and shall not be liable for any action taken or omitted by
it in good faith in accordance with the advice of such counsel.

 

(e)          In the event that the Collateral Agent shall be uncertain as to its
duties or rights hereunder or shall receive instructions from any party hereto
with respect to any or all of the Collateral or income thereon which, in its
reasonable opinion, are in conflict with any of the provisions of this Agreement
or any instructions received from one of the other parties to this Agreement,
the Collateral Agent shall be entitled to (i) refrain from taking any action
other than to keep the Collateral or income thereon in question until such time
as there has been a Final Determination of the rights of the applicable parties
with respect to such Collateral or income thereon or (ii) deposit at any time
the Collateral into any court with competent jurisdiction and to commence an
action in the nature of interpleader to adjudicate the parties’ rights thereto
and thereafter shall have no further obligations or liabilities to anyone under
this Agreement.  For purposes of Section 3(d) hereof and this subparagraph 6(e),
there shall be deemed to have been a “Final Determination” of the rights of the
applicable parties with respect to such Collateral in question or income thereon
at such time as any of the applicable parties shall file with the Collateral
Agent (i) an official certified copy of a court order, together with an opinion
of counsel of the party filing the foregoing, in form and substance reasonably
acceptable to the Collateral Agent and its counsel, stating that the court order
is a final determination of the rights of the parties hereto with respect to the
Collateral in question, that the time to appeal from such court order has
expired, and that such court order is binding upon the applicable parties, or
(ii) a fully executed agreement or consent by and among Pledgor, WMF and any
other Holders of the Note.

 

(f)            The Collateral Agent (or any successor to it as Collateral Agent
hereafter appointed with the prior written consent of the Pledgor and WMF) may
at any time resign and be discharged of the duties imposed hereunder by giving
no less than 15 days prior written notice of its intention to do so to each of
the parties hereto, such resignation to take effect upon a successor Collateral
Agent’s acceptance of appointment by the Pledgor and WMF.  Upon any such
resignation, WMF and the Pledgor shall cooperate in good faith to appoint a
successor Collateral Agent as promptly as reasonably practicable, but in no
event later than 15 days after receipt of notice of resignation.

 

7.               Expenses and Indemnification of Collateral Agent.

 

Pledgor shall reimburse and indemnify the Collateral Agent for, and hold it
harmless against, any and all losses, liabilities, costs or reasonable expenses
in connection herewith (including reasonable fees, disbursements and other
charges of counsel incurred by the Collateral Agent in any dispute, controversy,
action or legal proceeding between it and one of the other parties hereto, or
between it and a third party), incurred by the Collateral Agent arising out of
or in connection with its acceptance of, or the performance of its duties and
obligations under this Agreement (except those arising out of or in connection
with Collateral Agent’s gross

 

7

--------------------------------------------------------------------------------


 

negligence or willful misconduct) as well as the costs and reasonable expenses
of defending against any claim or liability arising out of or relating to this
Agreement.

 

8.               Payment of Taxes.

 

Pledgor shall be responsible for all income taxes on any interest that may
accrue in respect of the Collateral.  Pledgor will provide the Collateral Agent
all information, and will execute and deliver all IRS forms, sufficient to
enable Collateral Agent to comply with its tax reporting obligations, reporting
interest on the Collateral as interest of Pledgor for Federal income tax
purposes.

 

9.               Termination.

 

This Agreement and the obligations of the Collateral Agent hereunder shall
terminate upon the release and delivery by the Collateral Agent of all
Collateral in accordance with the provisions of Section 3 hereof.

 

10.         Notice.

 

All notices, requests and other communications to be given or otherwise made
hereunder shall be deemed to be sufficient if contained in a written instrument
duly transmitted by telecopy or telex or duly sent by overnight courier service
or first class registered or certified mail, postage prepaid, addressed to such
party at the address set forth below or at such other address as may hereafter
be designated in writing by the addressee to the addressor listing all parties:

 

 

(a)

if to Pledgor, addressed to it at:

 

 

 

 

Security Capital Corporation

 

Three Pickwick Plaza

 

Greenwich, CT 06830

 

Telecopier:  (203) 625-0423

 

Attention:

Brian D. Fitzgerald

 

 

William R. Schlueter

 

 

Diane M. LaPointe

 

 

 

with a copy to (which shall not constitute notice to Pledgor):

 

 

 

Morgan, Lewis & Bockius LLP

 

101 Park Avenue

 

New York, New York 10178

 

Telecopier:  (212) 309-6273

 

Attention:

Christopher T. Jensen, Esq.

 

 

Stephanie M. Gulkin, Esq.

 

 

 

(b)

if to WMF:

 

8

--------------------------------------------------------------------------------


 

 

J. H. Whitney Mezzanine Fund, L.P.

 

177 Broad Street

 

Stamford, Connecticut 06901

 

Telecopier:  (203) 975-1422

 

Attention:

Mr. Kevin Smith

 

 

Mr. Michael C. Salvator

 

 

 

with a copy to (which shall not constitute notice to WMF):

 

 

 

Gibson, Dunn & Crutcher LLP

 

200 Park Avenue

 

New York, New York 10166-0193

 

Telecopier:

(212) 351-5276

 

Attention:

Joerg Esdorn, Esq.

 

 

 

(c)

if to the Collateral Agent:

 

 

 

60 Livingston Avenue

 

St. Paul, MN 55107-2292

 

Phone (651) 495-3913

 

Fax (651) 495-8097

 

Internal mail EP-MN-WS3C

 

or to such other address or addresses as shall have been furnished in writing to
the other parties hereto.  Any notices sent hereunder to one party shall be
copied and sent to the other parties hereto by the sending party.

 

11.         Further Assurances.

 

Pledgor agrees at any time, and from time to time, upon the Collateral Agent’s
or any Holder’s request, to execute and deliver to the Collateral Agent or the
Holders such further documents and to do such further acts and things as the
Collateral Agent may reasonably request in order fully to effect the purposes of
this Agreement and the Collateral Agent’s rights (for the benefit of the
Holders) in the Collateral.

 

12.         Governing Law.

 

This agreement shall be governed by, construed in accordance with, and enforced
under, the law of the State of New York applicable to agreements or instruments
entered into and performed entirely within such State.  The parties hereby agree
and acknowledge that New York shall be the “bank’s jurisdiction” and “securities
intermediary’s jurisdiction” for purposes of the Uniform Commercial Code.

 

9

--------------------------------------------------------------------------------


 

13.         Successors and Assigns.

 

This Agreement shall be binding upon and inure to the benefit of the successors
and assigns of the parties hereto, including, without limitation, any transfers
of the Note or any part thereof.  All references to Pledgor and Holders, or to
any other Person herein, shall include their respective successors and assigns.

 

14.         Entire Agreement; Amendments.

 

This Agreement contains the entire agreement among the parties hereto with
respect to the subject matter hereof.  The obligations of the parties hereto
shall be deemed to be performed and shall not be deemed executory in nature. 
This Agreement may be amended only in the manner provided in Section 11.04 of
the Purchase Agreement.  The words “hereof”, “herein”, “hereunder”, “this
Agreement” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not any particular provision of this Agreement
and as this Agreement now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

15.         Severability.

 

If any one or more of the provisions contained herein, or the application
thereof in any circumstance, is held invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired, unless the provisions held invalid, illegal or
unenforceable shall substantially impair the benefits of the remaining
provisions hereof.

 

16.         Waivers.

 

No waiver by any party of any breach of any term contained in this Agreement, in
any one or more instances, shall be deemed to be or construed as a further or
continuing waiver of any such breach or a waiver of any breach of any other term
contained in this Agreement.

 

17.         Paragraph Headings.

 

The paragraph headings contained in this Agreement are for convenience of
reference only and shall not limit or define the text thereof.

 

18.         Counterparts.

 

Facsimile transmissions of any executed original document and/or retransmission
of any executed facsimile transmission shall be deemed to be the same as the
delivery of an executed original.  At the request of any party hereto, the other
parties hereto shall confirm facsimile transmissions by executing duplicate
original documents and delivering the same to the requesting party or parties. 
This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

 

10

--------------------------------------------------------------------------------


 

19.         Initial Release Conditions.

 

The initial release of the Collateral pursuant to Section 3(c) shall be
conditioned upon satisfaction of the following conditions precedent (the
“Release Conditions”), unless otherwise agreed by each Holder:

 

(a)          the Transaction shall have been consummated or shall be consummated
contemporaneously with the release of funds from the Cash Collateral Account on
term and conditions acceptable to the Holders in their sole discretion;

 

(b)         no Default or Event of Default shall then have occurred and be
continuing;

 

(c)          the representations and warranties of each Credit Party contained
in the Investment Documents (including Article 5 of the Purchase Agreement) or
in any certificate delivered in connection therewith shall be true and correct
at and as of the initial Release Date as if made at and as of such date in all
material respects,(except to the extent such representation, warranty or
certification by its terms is already subject to a materiality limit or
qualifier in whatever form, in which case the last four words preceding this
parenthetical shall not apply) and the Holders shall have received a certificate
to the foregoing effect, dated the initial Release Date, and executed by the
chief executive officer of the Company;

 

(d)         each Credit Party shall have performed and complied with all of its
agreements and conditions set forth or contemplated in the Investment Documents,
and the Holders shall have received a certificate to the foregoing effect, dated
the initial Release Date, and executed by the chief executive officer of the
Company;

 

(e)          the Holders shall have received a certificate from each Subsidiary
Guarantor, dated the date upon which such Subsidiary Guarantor delivers its
Guaranty pursuant to clause (p) below and signed by the Secretary or an
Assistant Secretary of such Subsidiary Guarantor, certifying (a) that the
attached copies of the Certificate of Incorporation and By-laws (or similar
organizational documents) and resolutions of the Board of Directors of such
Subsidiary Guarantor approving the Investment Documents to which such Subsidiary
Guarantor is a party and the transactions contemplated thereby are all true,
complete and correct and remain unamended and in full force and effect, and
(b) the incumbency and specimen signature of each officer of such Subsidiary
Guarantor executing any Investment Document to which such Subsidiary Guarantoris
a party or any other document delivered in connection therewith on behalf of
such Subsidiary Guarantor;

 

(f)            the consummation of the transactions contemplated by the
Investment Documents (including the Transaction) (i) shall not be prohibited by
any Requirement of Law and (ii) shall not subject the Holders to any penalty or
other onerous condition under or pursuant to any Requirement of Law;

 

(g)         together with the delivery by a Subsidiary Guarantor of its Guaranty
pursuant to clause (p) below, the Holders shall have received an opinion of
outside counsel to such Subsidiary Guarantor, dated as of the date of such
Guaranty, relating to such Guaranty, in form and substance reasonably acceptable
to the WMF;

 

11

--------------------------------------------------------------------------------


 

(h)         all agreements, schedules, exhibits, certificates, financial
information, filings and other documents required to be delivered hereunder
shall have been in form and substance acceptable to Gibson, Dunn & Crutcher LLP,
counsel to the Holders, in its reasonable judgment (including, the opinion of
counsel referred to in Section 19(g) hereof);

 

(i)             all material consents, exemptions, authorizations, or other
actions by, or notices to, or filings with, all Governmental Authorities and
other Persons in respect of all material Requirements of Law and with respect to
those material Contractual Obligations of the Group Members necessary,
desirable, or required in connection with the Transaction or the execution,
delivery or performance (including (i) the payment of interest on the Note, (ii)
the making of distributions to the Company in amounts necessary to pay interest
on the Note as and when due, and (iii) the making of the Guaranties) by the
Credit Parties or enforcement against the Credit Parties of the Investment
Documents to which they are party shall have been obtained and be in full force
and effect, and the Holders shall have been furnished with appropriate evidence
thereof, and all waiting periods shall have lapsed without extension or the
imposition of any conditions or restrictions;

 

(j)             each Subsidiary Guarantor shall have delivered to the Holders as
of the date upon which such Subsidiary Guarantor delivers its Guaranty pursuant
to clause (p) below, good standing certificates of such Subsidiary Guarantor for
its jurisdiction of organization and all other jurisdictions in which it is
qualified to do business.

 

(k)          no action, suit or proceeding before any court or any Governmental
Authority shall have been commenced or, to the knowledge of the Company, been
threatened, no investigation by any Governmental Authority shall have been
commenced and, to the knowledge of the Company, no action, suit or proceeding by
any Governmental Authority shall have been threatened against the Holders or any
Group Member (i) seeking to restrain, prevent or change the transactions
contemplated by the Investment Documents (including the Transaction) or
questioning the validity or legality of any of such transactions, or (ii) which
would, if resolved adversely to such Holders or the Company result in a Material
Adverse Effect;

 

(l)             no action, suit or proceeding before any court or any
Governmental Authority shall have been commenced or, to the knowledge of the
Company, been threatened, against the Holders or any Group Member that
constitutes (or, if commenced, would constitute) an Event of Default under
Section 6(a)(xi) of the Note;

 

(m)       the Senior Loan Documents shall have been amended in a manner
satisfactory to Holders in their discretion; without limitation of the
foregoing, the Senior Loan Documents, pursuant to amendments executed on or
prior to the first Release Date, shall permit (i) the payment of dividends by
Group Members to the Company in amounts sufficient to pay the interest on the
Note as and when due, except under circumstances where the relevant
Intercreditor Agreement would permit such payment to be “blocked” by the Senior
Creditors and (ii) the making of the Guaranties by all Group Members on or prior
to the first Release Date;

 

(n)         Holders shall have received a certificate of the Secretary of the
Company attaching true and complete copies of each of the amendments to the
Senior Loan

 

12

--------------------------------------------------------------------------------


 

Documents and certifying that (i) such amendments have been executed and, if
applicable, filed in substantially the form approved by the relevant Person’s
board of directors or similar body, (ii) the Senior Loan Documents have not been
amended (except as provided herein and in such certificate) and are in full
force and effect, and (iii) neither the Company nor any other Group Member is in
default in the performance or compliance with any of the terms or provisions of
the Senior Loan Documents;

 

(o)         the Holders shall have received a certificate from the chief
executive officer of the Company stating that the Company and the Group Members
taken as a whole and each Guarantor individually is Solvent after giving effect
to the Transaction and the other transactions contemplated by the Investment
Documents and the Senior Loan Documents to occur on the initial Release Date;

 

(p)         the Holders shall have received Guarantees executed and delivered by
each Group Member other than the Company;

 

(q)         the Holders shall have received (or been given the right to review)
true, complete and correct copies of such agreements, schedules, exhibits,
certificates, documents, financial information and filings as it may reasonably
request in connection with or relating to the transactions contemplated by the
Investment Documents (including the Transaction and including any documents
disclosed on any of the schedules to the Purchase Agreement not delivered to the
Holders before the date hereof and any Material Contracts), all of which shall
be in form and substance reasonably satisfactory to the Holders;

 

(r)            the Holders shall not have become aware of any information not
previously actually known to them that they reasonably believe to be
inconsistent in a material and adverse manner with their actual understanding on
the date hereof of the business, assets, liabilities, operations, condition
(financial or otherwise) or prospects of the Group;

 

(s)          the Holders shall have received a certificate from the chief
executive officer of the Company certifying that no Person other than the Group
Members owns any Capital Stock of any Group Member or any right or option to
acquire the same, except for shares of Capital Stock of Primrose and options to
acquire the same held by third parties as set forth on Schedule 5.17 of the
Purchase Agreement;

 

(t)            the Company shall have delivered to the Holders evidence that, on
a pro forma basis after giving effect to the Transaction the aggregate amount of
the consolidated Indebtedness of the Group is no greater than $80,000,000;

 

(u)         Gibson, Dunn & Crutcher LLP, counsel to the Holders, shall have been
satisfied that all the Subsidiary Guarantors that are not wholly owned, directly
or indirectly, by the Company have the power to issue their respective
Guaranties;

 

(v)         since the Closing Date, there shall not have occurred any event or
circumstance that would reasonably be expected to result in a Material Adverse
Effect; and

 

(w)       the Holders shall have received a certificate from the chief executive

 

13

--------------------------------------------------------------------------------


 

officer of the Company certifying as to the satisfaction of the foregoing
conditions and such other matters as the Holders shall reasonably request.

 

20.         Subsequent Release Conditions.

 

Any release of the Collateral on a Release Date subsequent to the initial
Release Date shall be subject to the fulfillment of conditions reasonably
imposed by the Holders in connection with the initial approval of the
Transaction, but no other conditions.

 

21.         Other Investments.

 

Notwithstanding anything herein or in any of the other Investment Documents to
the contrary, the Pledgor may at any time request that the Collateral Agent
and/or the Bank be replaced and the Collateral be moved to an account maintained
by a replacement Bank.  Upon receipt by WMF of such a request from the Company,
WMF shall cooperate with the Pledgor to replace the Collateral Agent and/or the
Bank, as applicable, with a replacement Collateral Agent and/or Bank, as
applicable, reasonably acceptable to both WMF and the Pledgor, Merrill Lynch and
all affiliates thereof being hereby pre-approved for such purposes.  Upon the
selection by the Pledgor and WMF of a replacement Collateral Agent and/or Bank,
as applicable, and receipt of the joint instructions of the Company and WMF to
do so, the Collateral Agent shall promptly deliver the Collateral to such
replacement Collateral Agent and/or Bank, as applicable, and take such further
steps as are reasonably requested by the Pledgor or WMF to effectuate the
foregoing and the termination of the Collateral Account and this Agreement at no
cost to the Pledgor or WMF, except as provided below.  WMF agrees to work with
the Pledgor in good faith to agree on investment parameters with regard to the
Collateral, whether it be in the Collateral Account maintained at the Bank or
any replacement thereof.  Notwithstanding the foregoing, if Investments other
than the Initial Investment are agreed upon, or the Collateral Agent is removed
or the Deposit is transferred to another financial institution, prior to the
date that is 30 days after the date hereof, the Pledgor shall pay to the
Collateral Agent a fee in the amount of $1,000 as a condition to such change in
Investments, removal or transfer.  The Pledgor shall reimburse the Holders and
the Collateral Agent for all reasonable costs and expenses (including the
reasonable fees and expenses of legal counsel) associated with any such removal,
transfer or other transaction.  In any of the foregoing cases, the Pledgor shall
execute and/or deliver to the Holder and the Collateral Agent such legal
opinions and other documents as Holder may reasonably request, the receipt and
reasonable acceptability of which shall be a condition to any such removal,
transfer or other transaction.

 

22.         Certain Agreements by the Bank.

 

The Bank hereby represents to and agrees with WMF as follows:

 

(a)          The Cash Collateral Account constitutes a “deposit account,” and
the Bank is acting with respect to the Cash Collateral Account as a “bank,” in
each case within the meaning of Section 9-102 the UCC.

 

(b)         The Cash Collateral Account is not evidenced by a negotiable

 

14

--------------------------------------------------------------------------------


 

instrument or any other writing that evidences a right to the payment of a
monetary obligation and is of a type that in the ordinary course of business is
transferred by delivery with any necessary endorsement or assignment.

 

(c)          Bank (i) waives, releases and agrees not to assert, exercise or
claim any Lien against the Cash Collateral Account or the funds contained
therein or any other Collateral from time to time (including setoff rights or
rights to charge the Cash Collateral Account), and (ii) shall neither advance
credit against the Cash Collateral Account nor hypothecate any funds carried in
the Cash Collateral Account or any other Collateral.

 

(d)         Bank shall provide to WMF and Pledgor monthly, a statement showing
the balance of the Cash Collateral Account, in each case in reasonable detail
and in form acceptable to WMF and Pledgor.

 

(e)          Bank does not know of any claim to, or interest in, the Cash
Collateral Account or any other Collateral, and shall promptly notify Holders if
any other party asserts any Lien upon any of the Collateral, and Bank shall not
enter into any agreement with any other party relating to the Collateral or
agree to accept instructions from any other party.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date first above written.

 

 

SECURITY CAPITAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ BRIAN D. FITZGERALD

 

 

 

Name:

Brian D. Fitzgerald

 

 

 

Title:

President and Chief Executive
Officer

 

 

 

 

 

 

 

 

 

 

J. H. WHITNEY MEZZANINE FUND, L.P.

 

 

 

 

 

 

 

 

 

 

By:

Whitney GP, L.L.C.,

 

 

 

Its General Partner

 

 

 

 

 

 

By:

/s/ DANIEL J. O’BRIEN

 

 

 

Name:

Daniel J. O’Brien

 

 

 

A Managing Member

 

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,
as Collateral Agent hereunder

 

 

 

 

 

 

 

 

By:

/s/ FRANK P. LESLIE III

 

 

 

Name:

Frank P. Leslie III

 

 

 

Title:

Vice President

 

 

 

[SIGNATURE PAGE TO CASH COLLATERAL PLEDGE AGREEMENT]

 

16

--------------------------------------------------------------------------------


 

Exhibit B to Securities Purchase Agreement

 

[FORM OF]

GUARANTY

 

GUARANTY (this “Guaranty”), dated as of [               ], 200[     ], is made
byeach of the entities executing this Guaranty as “Subsidiaries” (each
Subsidiary being a “Guarantor”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement (the “Purchase
Agreement”) by and between J. H. Whitney Mezzanine Fund, L.P. (“WMF”), a
Delaware limited partnership, and Security Capital Corporation (the “Company”),
a Delaware corporation and the ultimate parent of each Guarantor, WMF will
purchase from the Company a  senior subordinated promissory note (“Note”) in the
principal amount of $30,000,000.

 

WHEREAS, in order to induce WMF to purchase the Note, the Company has agreed to
cause each Guarantor to execute and deliver this Guaranty pursuant to which such
Guarantor will guaranty, among other things, payment of all of the Obligations,
as hereinafter defined; and

 

WHEREAS, it is of material benefit to each Guarantor that WMF purchase the Note.

 

Accordingly, each Guarantor agrees for the benefit of WMF and each other holder
from time to time of all or any part of the Note (collectively, the “Holders”)
as follows:

 

1.                                      Certain Terms.

 

(a)                                  Capitalized terms used herein without
definition have the respective meanings set forth in the Purchase Agreement and
the Note.

 

(b)                                 “Obligations” means all any and all present
and future obligations and liabilities of the Company of every type and
description to the Holders, or any of their successors or assigns, or any Person
entitled to indemnification under the Purchase Agreement or any other Investment
Document, whether for principal, interest, premium or other reimbursement
obligations, fees, expenses, indemnities or other amounts (including attorneys’
fees and expenses), in each case whether due or not due, direct or indirect,
joint and/or several, absolute or contingent, voluntary or involuntary,
liquidated or unliquidated, determined or undetermined, now or hereafter
existing, renewed or restructured, whether or not from time to time decreased or
extinguished and later increased, created or incurred, whether or not arising
after the commencement of a proceeding under the Bankruptcy Code (including
post-petition interest) and whether or not allowed or allowable as a claim in
any such proceeding, and whether or not recovery of any such obligation or
liability may be barred by a statute of limitations or such obligation or
liability may otherwise be unenforceable.  All Obligations shall be conclusively
presumed to have been created in reliance on this Guaranty.

 

1

--------------------------------------------------------------------------------


 

2.                                      Guaranty.  Each Guarantor hereby,
jointly and severally, absolutely, unconditionally and irrevocably guaranties to
the Holders the full and punctual payment when due of all Obligations, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, and such guaranty is not conditional or contingent upon pursuit by
any Holder of any prior action or proceeding for collection, or for any other
remedies any Holder may have, against the Company or any other Person.

 

3.                                      Expenses.  Each Guarantor shall pay to
the Holders any and all costs and expenses, (including attorneys’ fees and
expenses), that the Holders may incur in connection with (a) the collection of
all sums guarantied hereunder or (b) the exercise or enforcement of any of the
rights, powers or remedies of the Holders under this Guaranty or applicable
law.  All such amounts and all other amounts payable hereunder shall be payable
on demand, together with interest at a rate equal to the lesser of (i) the then
applicable Interest Rate (plus, during the continuance of an Event of Default,
an additional 2% per annum), or (ii) the maximum rate allowed by applicable law,
from and including the due date to and excluding the date of payment.

 

4.                                      Consent.  Each Guarantor hereby consents
and agrees that the whole or any part of the security now or hereafter held for
any Obligation, if any, may be exchanged, compromised, released or surrendered
from time to time; that the time or place of payment of any Obligation or of any
security therefor may be exchanged or extended, in whole or in part, to a time
certain or otherwise, and may be renewed or accelerated, in whole or in part;
that any of the provisions of the Note or the other Investment Documents  may be
renewed, extended, modified, increased, accelerated, compromised, refinanced or
waived; that the Company may be granted indulgences or released from liability;
that neither the insolvency, bankruptcy and/or dissolution of the Company or any
Guarantor shall affect the obligations hereunder of any Guarantor; that neither
the invalidity or unenforceability of any of the Obligations shall affect the
obligations hereunder of any Guarantor; that no claim need be asserted against
any trustee in bankruptcy or receiver or other representative in the event the
Company or any Guarantor is adjudicated bankrupt or becomes insolvent; and that
any property to the credit of the Company or any Guarantor or any other party
liable for payment of  any of the Obligations or liable upon any security
therefor may be released from time to time, in whole or in part, at, before or
after the stated, extended or accelerated maturity of such Obligations, all of
which (i) may be effected without notice to or further assent by any Guarantor
and (ii) shall not affect the obligations of any Guarantor under this Guaranty.

 

5.                                      Waiver.  Each Guarantor hereby expressly
waives:

 

(a)                                  Notice of acceptance of this Guaranty;

 

(b)                                 Presentment and demand for payment of any
Obligation;

 

(c)                                  Protest and notice of dishonor or default
to such Guarantor or to any other party with respect to any Obligation or any
security for any Obligation;

 

(d)                                 Demand for payment under this Guaranty;

 

2

--------------------------------------------------------------------------------


 

(e)                                  Notice of disposition of any security for
any Obligation;

 

(f)                                    Any defense by reason of impairment of
(i) any security now or hereafter held for any Obligation or (ii) recourse
against any party liable for the payment of any Obligation; and

 

(g)                                 Any other defense or counterclaim
whatsoever, other than payment and performance of the Obligations.

 

6.                                      Guaranty of Payment.  This Guaranty is a
guaranty of payment and not of collection. Each Guarantor (a) waives any claim
to marshaling of assets; (b) waives any right to require that an action be
brought against the Company or any other Person prior to action against such
Guarantor hereunder; and (c) waives any right to require that resort be had to
any security, as applicable, for the Note or any other Obligations guaranteed
hereunder prior to action by any Holder against such Guarantor hereunder.  Each
Guarantor shall be released from all liability hereunder only upon payment in
full of all the Obligations.

 

7.                                      Binding Effect.  The obligations of each
Guarantor hereunder shall be joint and several obligations of all of the
Guarantors.  The provisions of this Guaranty shall be binding upon each
Guarantor and its successors and assigns, and shall inure to the benefit of each
Holder and its successors and assigns.  Each Holder shall be free to assign its
rights, benefits, duties and obligations under the Note, and the benefit of this
Guaranty shall automatically pass with any such assignment, without the consent
of any other party.  No Guarantor may assign its rights, benefits, duties and
obligations under this Guaranty without the prior written consent of each
Holder.

 

8.                                      Right of Set Off.  To the extent that a
Guarantor has made payment hereunder to any Holder of all or any portion of
principal and interest required to be paid under the Note of such Holder, the
full amount of such payment shall be deducted from amounts allocable and payable
to such Holder pursuant to such Note.

 

9.                                      Limitation of Guaranty. Any term or
provision of this Guaranty or any other Investment Document to the contrary
notwithstanding, the maximum aggregate amount of the Obligations for which each
Guarantor shall be liable shall not exceed the maximum amount for which such
Guarantor can be liable without rendering this Guaranty voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer.

 

10.                               Reinstatement.  This Guaranty shall remain in
full force and effect and continue to be effective or be reinstated, as the case
may be, if at any time payment or performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations or such part
thereof, whether as a “voidable preference,” “fraudulent transfer,” or
otherwise, all as though such payment or performance had not been made.  In the
event that, and to the extent that, any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall, to the fullest
extent permitted by law, be reinstated, and shall be deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.

 

3

--------------------------------------------------------------------------------


 

11.                               Subrogation.  After (and not before) all
amounts payable under or in respect of the Note and all other Obligations have
been indefeasibly paid in cash and performed, the Guarantors shall be subrogated
to the rights of the Holders to receive payments in respect of the Note.

 

12.                               Amendment.  This Guaranty may not be modified
or amended except by a writing duly executed by each Guarantor and each Holder.

 

13.                               Law.  THIS GUARANTY SHALL BE GOVERNED BY,
CONSTRUED IN ACCORDANCE WITH, AND ENFORCED UNDER, THE LAW OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS OR INSTRUMENTS ENTERED INTO AND PERFORMED ENTIRELY
WITHIN SUCH STATE.

 

14.                               Severability.  Wherever possible, each
provision of this Guaranty shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision of this Guaranty
shall be invalid under such laws, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without affecting the remainder of
such provision or the remaining provisions of this Guaranty, which shall be
binding and enforceable to the fullest extent allowable by law.

 

15.                               Waiver.  Waiver by any Holder of a breach of
this Guaranty shall not operate as a waiver of any subsequent breach thereof.

 

16.                               Signatures; Counterparts.  Telefacsimile
transmissions of any executed original document and/or retransmission of any
executed telefacsimile transmission shall be deemed to be the same as the
delivery of an executed original.  At the request of any party hereto, the other
parties hereto shall confirm telefacsimile transmissions by executing duplicate
original documents and delivering the same to the requesting party or parties. 
This Guaranty may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same instrument.

 

17.                               Notices.  All notices, requests and other
communications to be given or otherwise made to any party hereto shall be deemed
to be sufficient if contained in a written instrument duly transmitted by
telecopy or telex or duly sent by overnight courier service or first class
registered or certified mail, postage prepaid, addressed to such party at the
address set forth below or at such other address as may hereafter be designated
in writing by the addressee to the addressor listing all parties:

 

 

(a)

if to any Guarantor:

 

 

 

 

 

Telecopier:   (    )

 

Attention:

 

4

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

 

Morgan, Lewis & Bockius LLP

 

101 Park Avenue

 

New York, New York 10178

 

Telecopier:  (212) 309-6273

 

Attention:

Christopher T. Jensen, Esq.

 

 

Stephanie M. Gulkin, Esq.

 

 

(c)

if to any Holder:

 

 

 

 

to it c/o

 

J. H. Whitney Mezzanine Fund, L.P.

 

177 Broad Street

 

Stamford, Connecticut 06901

 

Telecopier:  (203) 975-1422

 

Attention:

Mr. Kevin Smith

 

 

Mr. Michael C. Salvator

 

 

 

with a copy to:

 

 

 

Gibson, Dunn & Crutcher LLP

 

200 Park Avenue

 

New York, New York 10166-0193

 

Telecopier:

(212) 351-5276

 

Attention:

Joerg Esdorn, Esq.

 

18.                               Consents and Waivers Relating to Legal
Proceedings.

 

(a)                                  EACH OF THE PARTIES TO THIS GUARANTY, AND
THE PURCHASERS BY THEIR ACCEPTANCE OF THIS GUARANTY, HEREBY IRREVOCABLY AGREES
THAT ANY LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND HEREBY EXPRESSLY SUBMITS TO
THE PERSONAL JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND
EXPRESSLY WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT SUCH COURTS ARE
AN INCONVENIENT FORUM.  EACH SUCH PARTY HEREBY IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION
OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO ITS ADDRESS SET FORTH IN SECTION 17, SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING.

 

5

--------------------------------------------------------------------------------


 

(b)                                 EACH GUARANTOR WAIVES ITS RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.  EACH GUARANTOR (X) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY HOLDER HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT ANY HOLDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS AND (Y) ACKNOWLEDGES THAT  THE HOLDERS HAVE BEEN
INDUCED TO ENTER INTO THE PURCHASE AGREEMENT BY, AMONG OTHER THINGS, THE
AGREEMENT BY THE COMPANY TO CAUSE THE GUARANTORS TO PROVIDE THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.

 

19.                               [Supplements to Purchase Agreement Schedules. 
The Guarantors have attached hereto supplements to Schedules           to the
Purchase Agreement.  Each Guarantor hereby certifies, as of the date first
written above, that such supplements are complete and correct in all material
respects.

 

20.                               ]*Representations, Warranties and Covenants. 
Each Guarantor hereby makes each representation, warranty and covenant set forth
in the Purchase Agreement (as supplemented by the attached supplements to the
schedules) but only to the extent the same relates to such Guarantor.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

--------------------------------------------------------------------------------

* To be included only if necessary to make the representations, warranties and
covenants set forth in the Purchase Agreement accurate.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Guaranty as of the
        day of [          ], 200[    ].

 

 

SUBSIDIARIES:

 

 

 

[                                                                           ]

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                                                                           ]

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Accepted:

 

 

 

J.H. WHITNEY MEZZANINE FUND, L.P.

 

 

 

By:  Whitney GP, L.L.C.

 

 

 

 

 

By:

 

 

 

Name:

 

A Managing Member

 

 

[SIGNATURE PAGE TO GUARANTY]

 

7

--------------------------------------------------------------------------------


 

EXHIBIT C



Subordinated Note

 

[See Exhibit 4.1 of Form 8-K]

 

D-1

--------------------------------------------------------------------------------


 

Exhibit D to Securities Purchase Agreement

 

COMPLIANCE CERTIFICATE



SECURITY CAPITAL CORPORATION



Date:[           ]

 

This certificate is given by SECURITY CAPITAL CORPORATION, a Delaware
corporation (the “Company”), pursuant to Section 8.01(c) of that certain
Securities Purchase Agreement dated as of January 14, 2004 by and between the
Company and J.H. Whitney Mezzanine Fund, L.P. a Delaware limited partnership, as
such agreement may have been amended, restated, supplemented or otherwise
modified from time to time (the “Agreement”).  Capitalized terms used herein
without definition shall have the meanings set forth in the Agreement.

 

The officer executing this certificate is the Chief Executive Officer or Chief
Financial Officer of the Company and as such is duly authorized to execute and
deliver this certificate on behalf of the Company.  By executing this
certificate such officer hereby certifies that:

 

(a)                                  the financial statements delivered with
this certificate in accordance with Section 8.01(a) and/or 8.01(b) of the
Agreement fairly present in all material respects the consolidated or
unconsolidated, as applicable, financial condition of each of (a) Primrose and
its Subsidiaries, (b) WC Holdings and its Subsidiaries and (c) the Company (in
the case of financial statements delivered pursuant to Section 8.01(a)(i)), the
consolidated and consolidating financial condition of the Group (in the case of
financial statements delivered pursuant to Section 8.01(a)(ii)) or the
consolidated and consolidating financial condition of the Company and its
Subsidiaries or the Group, as applicable (in the case of financial statements
delivered pursuant to Section 8.01(b), as the case may be, as of the dates
indicated, and their consolidated, consolidating or unconsolidated, as the case
may be, results of operations and cash flows for the entities and periods
indicated, in conformity with GAAP, subject (in the case of financial statements
delivered pursuant to Section 8.01(a))  to normal year-end adjustments and the
absence of footnotes;

 

(b)                                 he has reviewed the terms of the Agreement
and the Note and has made, or caused to be made under his supervision, a review
in reasonable detail of the transactions and conditions of the Company and its
Subsidiaries during the accounting period covered by such financial statements;

(c)                                  such review has not disclosed the existence
during or at the end of such accounting period, and he has no knowledge of the
existence as of the date hereof, of any condition or event that constitutes a
Default or an Event of Default, except as set forth in Exhibit A hereto which
includes a description of the nature and period of existence of such Default or
Event of Default and what action the Company has taken, is undertaking and
proposes to take with respect thereto;

 

D-1

--------------------------------------------------------------------------------


 

(d)                                 the Company and its Subsidiaries are in
compliance with the covenants contained in Articles 8 and 9 of the Agreement,
except as set forth or described in Exhibit A;

 

(e)                                  For the Rolling Period ended on the most
recent date covered by the financial statements referred to in clause (a) above:

 

(i)                                     the Total Leverage Ratio was       to
1.0;

 

(ii)                                  the Fixed Charge Coverage Ratio was       
to 1.0; and

 

(iii)                               the Interest Coverage Ratio was        to
1.0; and

 

(f)                                    Exhibit B attached hereto sets forth, in
reasonable detail, calculations of the ratios stated in clause (e);

 

(g)                                 Attached hereto as Exhibit C is the
schedule of Outstanding Borrowings required by Section 8.01(a) or (b), as
applicable.

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Certificate to be executed by
its [Chief Executive Officer/Chief Financial Officer] this          day of
                  , 200    .

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

[Chief Executive Officer/Chief Financial Officer]

 

D-3

--------------------------------------------------------------------------------